Exhibit 10.1

[EXECUTION COPY]

 

AGREEMENT AND PLAN OF MERGER

by and among

GREATBANC TRUST COMPANY,
solely as trustee of the
TRIBUNE EMPLOYEE STOCK OWNERSHIP TRUST
which forms a part of the
TRIBUNE EMPLOYEE STOCK OWNERSHIP PLAN,

TESOP CORPORATION,

TRIBUNE COMPANY

and

EGI-TRB, L.L.C.
(solely for the limited purposes of Section 8.12 hereof)

Dated as of April 1, 2007

 


--------------------------------------------------------------------------------


Table of Contents

 

 

Page

 

 

 

ARTICLE I

THE MERGER

2

Section 1.1

The Merger

2

Section 1.2

Closing

2

Section 1.3

Effective Time

2

Section 1.4

Effects of the Merger

2

Section 1.5

Certificate of Incorporation and By-laws of the Surviving Corporation

3

Section 1.6

Directors

3

Section 1.7

Officers

3

 

 

 

ARTICLE II

CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES

3

Section 2.1

Effect on Capital Stock

3

Section 2.2

Exchange of Certificates

5

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

7

Section 3.1

Qualification, Organization, Subsidiaries, etc.

7

Section 3.2

Capital Stock

9

Section 3.3

Corporate Authority Relative to This Agreement; No Violation

11

Section 3.4

Reports and Financial Statements

13

Section 3.5

Internal Controls and Procedures

14

Section 3.6

No Undisclosed Liabilities

14

Section 3.7

Compliance with Law; Permits

14

Section 3.8

Environmental Laws and Regulations

16

Section 3.9

Employee Benefit Plans

17

Section 3.10

Absence of Certain Changes or Events

19

Section 3.11

Investigations; Litigation

19

Section 3.12

Proxy Statement; Other Information

19

Section 3.13

Rights Plan

20

Section 3.14

Tax Matters

20

Section 3.15

Labor Matters

21

Section 3.16

Intellectual Property

21

Section 3.17

Real Property

22

Section 3.18

Opinion of Financial Advisor

22

Section 3.19

Required Vote of the Company Shareholders

22

Section 3.20

Material Contracts

23

Section 3.21

Finders or Brokers

23

Section 3.22

Insurance

23

Section 3.23

Affiliate Transactions

23

Section 3.24

Indebtedness

24

Section 3.25

Cable and Satellite Matters

24

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE ESOP AND MERGER SUB

24

Section 4.1

Qualification, Organization; Subsidiaries, etc.

24

 

ii


--------------------------------------------------------------------------------


 

Section 4.2

Authority Relative to This Agreement; No Violation

24

Section 4.3

Investigations; Litigation

25

Section 4.4

Proxy Statement; Other Information

26

Section 4.5

Capitalization of Merger Sub

26

Section 4.6

Lack of Ownership of Company Common Stock

26

Section 4.7

Finders or Brokers

26

Section 4.8

No Additional Representations

26

 

 

 

ARTICLE V

COVENANTS AND AGREEMENTS

27

Section 5.1

Conduct of Business by the Company

27

Section 5.2

Investigation

31

Section 5.3

No Solicitation

32

Section 5.4

Proxy Statement; Company Meeting

35

Section 5.5

Stock Options and Other Stock-Based Awards; Employee Matters

36

Section 5.6

Reasonable Best Efforts

39

Section 5.7

Takeover Statute

42

Section 5.8

Public Announcements

42

Section 5.9

Indemnification and Insurance

42

Section 5.10

Control of Operations

44

Section 5.11

Financing

44

Section 5.12

Specified Divestitures

45

Section 5.13

FCC Matters

45

Section 5.14

Company Offer

46

Section 5.15

Eagles Exchange

46

 

 

 

ARTICLE VI

CONDITIONS TO THE MERGER

47

Section 6.1

Conditions to Each Party’s Obligation to Effect the Merger

47

Section 6.2

Conditions to Obligation of the Company to Effect the Merger

47

Section 6.3

Conditions to Obligations of the ESOP and Merger Sub to Effect the Merger

48

Section 6.4

Frustration of Closing Conditions

49

 

 

 

ARTICLE VII

TERMINATION

49

Section 7.1

Termination or Abandonment

49

 

 

 

ARTICLE VIII

MISCELLANEOUS

51

Section 8.1

No Survival of Representations and Warranties

51

Section 8.2

Expenses

51

Section 8.3

Counterparts; Effectiveness

51

Section 8.4

Governing Law

51

Section 8.5

Jurisdiction; Enforcement

51

Section 8.6

WAIVER OF JURY TRIAL

52

Section 8.7

Notices

52

Section 8.8

Assignment; Binding Effect

54

Section 8.9

Severability

54

Section 8.10

Entire Agreement; Third-Party Beneficiaries

54

Section 8.11

Amendments; Waivers

54

Section 8.12

Tribune Acquisition Rights

55

 

iii


--------------------------------------------------------------------------------


 

Section 8.13

Headings

55

Section 8.14

Interpretation

55

Section 8.15

No Recourse

55

Section 8.16

Definitions

56

 

EXHIBITS

Exhibit A – Certificate of Incorporation

Exhibit B – By-Laws

Exhibit C – Exchange Agreement

 

iv


--------------------------------------------------------------------------------


AGREEMENT AND PLAN OF MERGER, dated as of April 1, 2007 (the “Agreement”), among
GreatBanc Trust Company, not in its individual or corporate capacity, but solely
as trustee (the “ESOP Fiduciary”) of the Tribune Employee Stock Ownership Trust,
which forms a part of the Tribune Employee Stock Ownership Plan (the “ESOP”),
Tesop Corporation, a Delaware corporation all of the common stock of which is
owned by the ESOP (“Merger Sub”), Tribune Company, a Delaware corporation (the
“Company”), and EGI-TRB, L.L.C., a Delaware limited liability company (“Tribune
Acquisition”) (solely for the limited purposes of Section 8.12 hereof).

W I T N E S S E T H :

WHEREAS, the parties intend that Merger Sub be merged with and into the Company
(the “Merger”), with the Company surviving the Merger.

WHEREAS, concurrently herewith, the Company, Tribune Acquisition and Samuel Zell
have entered into a Securities Purchase Agreement (the “Tribune Purchase
Agreement”) pursuant to which Tribune Acquisition has, on the terms and subject
to the conditions set forth in the Tribune Purchase Agreement, agreed to
purchase (a) 1,470,588 shares of Company Common Stock (as defined below) and an
unsecured $200,000,000 subordinated exchangeable note (the “Subordinated
Exchangeable Note”) prior to consummation of the Merger and (b) an unsecured
$225,000,000 subordinated promissory note (the “Subordinated Note”) and a
warrant (the “Warrant”) to purchase 43,478,261 shares of common stock of the
Surviving Corporation (as defined below) immediately following consummation of
the Merger.

WHEREAS, concurrently herewith, the ESOP Fiduciary, on behalf of the ESOP, and
the Company have entered into an Equity Purchase Agreement (the “ESOP Purchase
Agreement”) pursuant to which the ESOP has, on the terms and subject to the
conditions set forth in the ESOP Purchase Agreement, agreed to purchase
8,928,571 shares of Company Common Stock prior to consummation of the Merger.

WHEREAS, concurrently herewith, the Company has entered into a Voting Agreement
with Chandler Trust No. 1 and Chandler Trust No. 2, pursuant to which Chandler
Trust No. 1 and Chandler Trust No. 2 have agreed, among other things, to vote in
favor of this Agreement and the Merger.

WHEREAS, concurrently herewith, the Company, Tribune Acquisition and the ESOP
Fiduciary, on behalf of the ESOP, have entered into an Investor Rights Agreement
(the “Investor Rights Agreement”) pursuant to which the parties thereto will
have certain rights and obligations as the Surviving Corporation and the
stockholders of the Surviving Corporation, as applicable.

WHEREAS, the Board of Directors of the Company, acting upon the recommendation
of a special committee of independent directors of the Company (the “Special
Committee”), has (a) determined that it is in the best interests of the Company
and its shareholders, and declared it advisable, to enter into this Agreement,
(b) approved the execution, delivery and performance of this Agreement and the
consummation of the transactions

1


--------------------------------------------------------------------------------


contemplated hereby, including the Merger, and (c) resolved to recommend to its
shareholders approval and adoption of this Agreement.

WHEREAS, the ESOP Fiduciary, on behalf of the ESOP, and the board of directors
of Merger Sub have approved this Agreement and declared it advisable for the
ESOP and Merger Sub, respectively, to enter into this Agreement.

WHEREAS, the ESOP, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements specified herein in
connection with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the ESOP, Merger Sub and the Company agree as follows:


ARTICLE I


THE MERGER


SECTION 1.1             THE MERGER.  ON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, AND IN ACCORDANCE WITH THE GENERAL CORPORATION LAW
OF THE STATE OF DELAWARE (THE “DGCL”), AT THE EFFECTIVE TIME (AS HEREINAFTER
DEFINED), MERGER SUB WILL MERGE WITH AND INTO THE COMPANY, THE SEPARATE
CORPORATE EXISTENCE OF MERGER SUB WILL CEASE AND THE COMPANY WILL CONTINUE ITS
CORPORATE EXISTENCE UNDER DELAWARE LAW AS THE SURVIVING CORPORATION IN THE
MERGER (THE “SURVIVING CORPORATION”).


SECTION 1.2             CLOSING.  THE CLOSING OF THE MERGER (THE “CLOSING”)
SHALL TAKE PLACE AT THE OFFICES OF WACHTELL, LIPTON, ROSEN & KATZ, 51 WEST
52ND STREET, NEW YORK, NEW YORK AT 10:00 A.M., LOCAL TIME, ON A DATE TO BE
SPECIFIED BY THE PARTIES (THE “CLOSING DATE”) WHICH SHALL BE NO LATER THAN THE
THIRD BUSINESS DAY AFTER THE SATISFACTION OR WAIVER (TO THE EXTENT PERMITTED BY
APPLICABLE LAW (AS HEREINAFTER DEFINED)) OF THE CONDITIONS SET FORTH IN ARTICLE
VI (OTHER THAN THOSE CONDITIONS THAT BY THEIR NATURE ARE TO BE SATISFIED AT THE
CLOSING, BUT SUBJECT TO THE SATISFACTION OR WAIVER OF SUCH CONDITIONS), OR AT
SUCH OTHER PLACE, DATE AND TIME AS THE COMPANY AND THE ESOP MAY AGREE IN
WRITING.


SECTION 1.3             EFFECTIVE TIME.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, AT THE CLOSING, THE COMPANY WILL CAUSE A CERTIFICATE OF MERGER IN A
FORM REASONABLY SATISFACTORY TO THE ESOP AND TRIBUNE ACQUISITION (THE
“CERTIFICATE OF MERGER”) TO BE EXECUTED, ACKNOWLEDGED AND FILED WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE IN ACCORDANCE WITH SECTION 251 OF
THE DGCL.  THE MERGER WILL BECOME EFFECTIVE AT SUCH TIME AS THE CERTIFICATE OF
MERGER HAS BEEN DULY FILED WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE
OR AT SUCH LATER DATE OR TIME AS MAY BE AGREED BY THE COMPANY AND MERGER SUB IN
WRITING AND SPECIFIED IN THE CERTIFICATE OF MERGER IN ACCORDANCE WITH THE DGCL
(THE EFFECTIVE TIME OF THE MERGER BEING HEREINAFTER REFERRED TO AS THE
“EFFECTIVE TIME”).


SECTION 1.4             EFFECTS OF THE MERGER.  THE MERGER SHALL HAVE THE
EFFECTS SET FORTH IN THIS AGREEMENT AND THE APPLICABLE PROVISIONS OF THE DGCL. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND SUBJECT THERETO, FROM AND
AFTER THE EFFECTIVE TIME, ALL PROPERTY, RIGHTS,

2


--------------------------------------------------------------------------------



PRIVILEGES, IMMUNITIES, POWERS, FRANCHISES, LICENSES AND AUTHORITY OF THE
COMPANY AND MERGER SUB SHALL VEST IN THE SURVIVING CORPORATION, AND ALL DEBTS,
LIABILITIES, OBLIGATIONS, RESTRICTIONS AND DUTIES OF EACH OF THE COMPANY AND
MERGER SUB SHALL BECOME THE DEBTS, LIABILITIES, OBLIGATIONS, RESTRICTIONS AND
DUTIES OF THE SURVIVING CORPORATION.  AT AND AFTER THE EFFECTIVE TIME, THE
OFFICERS AND DIRECTORS OF THE SURVIVING CORPORATION SHALL BE AUTHORIZED TO
EXECUTE AND DELIVER, IN THE NAME AND ON BEHALF OF THE COMPANY, ITS SUBSIDIARIES
OR MERGER SUB, ANY DEEDS, BILLS OF SALE, ASSIGNMENTS OR ASSURANCES AND TO TAKE
AND DO, IN THE NAME AND ON BEHALF OF THE COMPANY, ITS SUBSIDIARIES OR MERGER
SUB, ANY OTHER ACTIONS AND THINGS TO VEST, PERFECT OR CONFIRM OF RECORD OR
OTHERWISE IN THE SURVIVING CORPORATION ANY AND ALL RIGHT, TITLE AND INTEREST IN,
TO AND UNDER ANY OF THE RIGHTS, PROPERTIES OR ASSETS OF THE COMPANY, ITS
SUBSIDIARIES AND MERGER SUB.


SECTION 1.5             CERTIFICATE OF INCORPORATION AND BY-LAWS OF THE
SURVIVING CORPORATION.  SUBJECT TO SECTION 5.9, AT THE EFFECTIVE TIME, (A) THE
CERTIFICATE OF INCORPORATION OF THE SURVIVING CORPORATION SHALL BE AMENDED TO
READ IN ITS ENTIRETY AS THE CERTIFICATE OF INCORPORATION OF MERGER SUB READ
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, IN THE FORM ATTACHED HERETO AS EXHIBIT
A, EXCEPT THAT THE NAME OF THE SURVIVING CORPORATION SHALL BE TRIBUNE COMPANY
AND THE PROVISION IN THE CERTIFICATE OF INCORPORATION OF MERGER SUB NAMING ITS
INCORPORATOR SHALL BE OMITTED, AND (B) THE BYLAWS OF THE SURVIVING CORPORATION
SHALL BE AMENDED SO AS TO READ IN THEIR ENTIRETY AS THE BYLAWS OF MERGER SUB AS
IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, IN THE FORM ATTACHED HERETO
AS EXHIBIT B, WITH SUCH CHANGES AS MAY BE NECESSARY TO COMPLY WITH ANY
APPLICABLE LAW OR THE RULES AND REGULATIONS OF ANY NATIONAL SECURITIES EXCHANGE,
IN EACH CASE, UNTIL THEREAFTER AMENDED IN ACCORDANCE WITH APPLICABLE LAW, EXCEPT
THE REFERENCES TO MERGER SUB’S NAME SHALL BE REPLACED BY REFERENCES TO TRIBUNE
COMPANY.


SECTION 1.6             DIRECTORS.  SUBJECT TO APPLICABLE LAW, THE DIRECTORS OF
MERGER SUB AS OF THE EFFECTIVE TIME SHALL BE THE INITIAL DIRECTORS OF THE
SURVIVING CORPORATION AND SHALL HOLD OFFICE UNTIL THEIR RESPECTIVE SUCCESSORS
ARE DULY ELECTED AND QUALIFIED, OR THEIR EARLIER DEATH, RESIGNATION OR REMOVAL.


SECTION 1.7             OFFICERS.  THE OFFICERS OF THE COMPANY AS OF THE
EFFECTIVE TIME SHALL BE THE INITIAL OFFICERS OF THE SURVIVING CORPORATION AND
SHALL HOLD OFFICE UNTIL THEIR RESPECTIVE SUCCESSORS ARE DULY ELECTED AND
QUALIFIED, OR THEIR EARLIER DEATH, RESIGNATION OR REMOVAL.


ARTICLE II


CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES


SECTION 2.1             EFFECT ON CAPITAL STOCK.  AT THE EFFECTIVE TIME, BY
VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE COMPANY, MERGER
SUB OR THE HOLDERS OF ANY SECURITIES OF THE COMPANY OR MERGER SUB:


(A)           CONVERSION OF COMPANY COMMON STOCK.  EACH SHARE OF COMMON STOCK,
PAR VALUE $.01 PER SHARE, OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME (SUCH SHARES, COLLECTIVELY, “COMPANY COMMON STOCK,” AND EACH, A
“SHARE”), OTHER THAN (I) SHARES TO BE CANCELLED PURSUANT TO SECTION 2.1(B) AND
(II) DISSENTING SHARES (AS HEREINAFTER DEFINED), SHALL BE CONVERTED
AUTOMATICALLY INTO AND SHALL THEREAFTER REPRESENT THE RIGHT TO RECEIVE

3


--------------------------------------------------------------------------------



THIRTY-FOUR DOLLARS ($34.00) IN CASH PLUS THE ADDITIONAL PER SHARE CONSIDERATION
(THE “MERGER CONSIDERATION”).  THE “ADDITIONAL PER SHARE CONSIDERATION” SHALL
MEAN AN AMOUNT PER SHARE, IF ANY, ROUNDED TO THE NEAREST WHOLE CENT, EQUAL TO
(1) THIRTY-FOUR DOLLARS ($34) MULTIPLIED BY (2) EIGHT PERCENT (8%) MULTIPLIED BY
(3) THE ANNUALIZED PORTION (AS HEREINAFTER DEFINED).  THE “ANNUALIZED PORTION”
SHALL MEAN THE QUOTIENT OBTAINED BY DIVIDING (X) THE NUMBER OF DAYS ACTUALLY
ELAPSED FROM AND EXCLUDING JANUARY 1, 2008 TO AND INCLUDING THE CLOSING DATE BY
(Y) 365.  ALL SHARES THAT HAVE BEEN CONVERTED INTO THE RIGHT TO RECEIVE THE
MERGER CONSIDERATION AS PROVIDED IN THIS SECTION 2.1 SHALL BE AUTOMATICALLY
CANCELLED AND SHALL CEASE TO EXIST, AND THE HOLDERS OF CERTIFICATES WHICH
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME REPRESENTED SUCH SHARES SHALL CEASE TO
HAVE ANY RIGHTS WITH RESPECT TO SUCH SHARES OTHER THAN THE RIGHT TO RECEIVE THE
MERGER CONSIDERATION.


(B)           ESOP AND MERGER SUB-OWNED SHARES.  EACH SHARE THAT IS OWNED,
DIRECTLY OR INDIRECTLY, BY THE ESOP OR MERGER SUB IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME OR HELD BY THE COMPANY IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
(IN EACH CASE, OTHER THAN ANY SUCH SHARES HELD ON BEHALF OF THIRD PARTIES) (THE
“CANCELLED SHARES”) SHALL BE CANCELLED AND RETIRED AND SHALL CEASE TO EXIST, AND
NO CONSIDERATION SHALL BE DELIVERED IN EXCHANGE FOR SUCH CANCELLATION AND
RETIREMENT.


(C)           TREATMENT OF COMPANY PREFERRED STOCK.  EACH SHARE OF SERIES E
PREFERRED STOCK OF THE COMPANY THAT IS OWNED IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME BY AN EAGLE ENTITY, WHICH SHARES CONSTITUTE ALL THE OUTSTANDING SHARES OF
SERIES E PREFERRED STOCK, SHALL REMAIN OUTSTANDING FOLLOWING THE MERGER IN
ACCORDANCE WITH THEIR TERMS.


(D)           CONVERSION OF MERGER SUB COMMON STOCK.  ALL THE SHARES OF COMMON
STOCK, PAR VALUE $.01 PER SHARE, OF MERGER SUB ISSUED AND OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE CONVERTED INTO AND BECOME, IN
THE AGGREGATE, 56,521,739 VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK, PAR VALUE $.01 PER SHARE, OF THE SURVIVING CORPORATION WITH THE
SAME RIGHTS, POWERS AND PRIVILEGES AS THE SHARES SO CONVERTED AND, TOGETHER WITH
THE SHARES OF SERIES E PREFERRED STOCK REFERRED TO ABOVE IN SECTION 2.1(C),
SHALL CONSTITUTE THE ONLY OUTSTANDING SHARES OF CAPITAL STOCK OF THE SURVIVING
CORPORATION.  FROM AND AFTER THE EFFECTIVE TIME, ALL CERTIFICATES REPRESENTING
THE COMMON STOCK OF MERGER SUB SHALL BE DEEMED FOR ALL PURPOSES TO REPRESENT THE
NUMBER OF SHARES OF COMMON STOCK OF THE SURVIVING CORPORATION INTO WHICH THEY
WERE CONVERTED IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING SENTENCE.


(E)           DISSENTERS’ RIGHTS.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF REQUIRED BY THE DGCL (BUT ONLY TO THE EXTENT
REQUIRED THEREBY), SHARES THAT ARE ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO
THE EFFECTIVE TIME (OTHER THAN CANCELLED SHARES) AND THAT ARE HELD BY HOLDERS OF
SUCH SHARES WHO HAVE NOT VOTED IN FAVOR OF THE ADOPTION OF THIS AGREEMENT OR
CONSENTED THERETO IN WRITING AND WHO HAVE PROPERLY EXERCISED APPRAISAL RIGHTS
WITH RESPECT THERETO IN ACCORDANCE WITH, AND WHO HAVE COMPLIED WITH, SECTION 262
OF THE DGCL (THE “DISSENTING SHARES”) WILL NOT BE CONVERTED INTO THE RIGHT TO
RECEIVE THE MERGER CONSIDERATION, AND HOLDERS OF SUCH DISSENTING SHARES WILL BE
ENTITLED TO RECEIVE PAYMENT OF THE FAIR VALUE OF SUCH DISSENTING SHARES IN
ACCORDANCE WITH THE PROVISIONS OF SUCH SECTION 262 UNLESS AND UNTIL ANY SUCH
HOLDER FAILS TO PERFECT OR EFFECTIVELY WAIVES, WITHDRAWS OR LOSES ITS RIGHTS TO
APPRAISAL AND PAYMENT UNDER THE DGCL.  IF, AFTER THE EFFECTIVE TIME, ANY SUCH
HOLDER FAILS TO PERFECT OR EFFECTIVELY WAIVES, WITHDRAWS OR LOSES SUCH RIGHT,
SUCH SHARES SHALL NOT BE DEEMED DISSENTING SHARES AND WILL THEREUPON BE TREATED
AS IF THEY HAD BEEN CONVERTED INTO AND HAVE BECOME

4


--------------------------------------------------------------------------------



EXCHANGEABLE FOR, AT THE EFFECTIVE TIME, THE RIGHT TO RECEIVE THE MERGER
CONSIDERATION, WITHOUT ANY INTEREST THEREON, AND THE SURVIVING CORPORATION SHALL
REMAIN LIABLE FOR PAYMENT OF THE MERGER CONSIDERATION FOR SUCH SHARES.  AT THE
EFFECTIVE TIME, ANY HOLDER OF DISSENTING SHARES SHALL CEASE TO HAVE ANY RIGHTS
WITH RESPECT THERETO, EXCEPT THE RIGHTS PROVIDED IN SECTION 262 OF THE DGCL AND
AS PROVIDED IN THE PREVIOUS SENTENCE.  ANY PORTION OF THE MERGER CONSIDERATION
MADE AVAILABLE TO THE PAYING AGENT PURSUANT TO SECTION 2.2 TO PAY FOR DISSENTING
SHARES FOR WHICH APPRAISAL RIGHTS HAVE BEEN PERFECTED SHALL BE PAID TO THE
SURVIVING CORPORATION UPON DEMAND.  THE COMPANY WILL GIVE THE ESOP (I) PROMPT
NOTICE OF ANY DEMANDS RECEIVED BY THE COMPANY FOR APPRAISALS OF SHARES,
WITHDRAWALS OF SUCH DEMANDS, AND ANY OTHER INSTRUMENTS SERVED PURSUANT TO THE
DGCL AND RECEIVED BY THE COMPANY THAT RELATE TO ANY SUCH DEMAND FOR DISSENTERS’
RIGHTS AND (II) THE OPPORTUNITY TO PARTICIPATE IN AND DIRECT ALL NEGOTIATIONS
AND PROCEEDINGS WITH RESPECT TO SUCH NOTICES AND DEMANDS.  THE COMPANY SHALL
NOT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE ESOP, MAKE ANY PAYMENT WITH
RESPECT TO ANY DEMANDS FOR APPRAISAL OR SETTLE OR OFFER TO SETTLE ANY SUCH
DEMANDS.


(F)            ADJUSTMENTS.  IF AT ANY TIME DURING THE PERIOD BETWEEN THE DATE
OF THIS AGREEMENT AND THE EFFECTIVE TIME, ANY CHANGE IN THE OUTSTANDING SHARES
OF CAPITAL STOCK OF THE COMPANY SHALL OCCUR AS A RESULT OF ANY RECLASSIFICATION,
RECAPITALIZATION, STOCK SPLIT (INCLUDING A REVERSE STOCK SPLIT) OR COMBINATION,
EXCHANGE OR READJUSTMENT OF SHARES, OR ANY STOCK DIVIDEND OR STOCK DISTRIBUTION
IS DECLARED WITH A RECORD DATE DURING SUCH PERIOD, THE MERGER CONSIDERATION
SHALL BE EQUITABLY ADJUSTED TO REFLECT SUCH CHANGE.


SECTION 2.2             EXCHANGE OF CERTIFICATES.


(A)           PAYING AGENT.  AT OR PRIOR TO THE EFFECTIVE TIME, THE COMPANY
SHALL DEPOSIT, OR SHALL CAUSE TO BE DEPOSITED, WITH A U.S. BANK OR TRUST COMPANY
TO ACT AS A PAYING AGENT HEREUNDER PURSUANT TO AN AGREEMENT CUSTOMARY IN FORM
AND SUBSTANCE (THE “PAYING AGENT”), IN TRUST FOR THE BENEFIT OF HOLDERS OF THE
SHARES, THE COMPANY STOCK OPTIONS (AS HEREINAFTER DEFINED) AND THE COMPANY
STOCK-BASED AWARDS (AS HEREINAFTER DEFINED), CASH IN U.S. DOLLARS SUFFICIENT TO
PAY (I) THE AGGREGATE MERGER CONSIDERATION IN EXCHANGE FOR ALL OF THE SHARES
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (OTHER THAN THE CANCELLED
SHARES), PAYABLE UPON DUE SURRENDER OF THE CERTIFICATES THAT IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME REPRESENTED SHARES (“CERTIFICATES”) (OR EFFECTIVE
AFFIDAVITS OF LOSS IN LIEU THEREOF) OR NON-CERTIFICATED SHARES REPRESENTED BY
BOOK-ENTRY (“BOOK-ENTRY SHARES”) PURSUANT TO THE PROVISIONS OF THIS ARTICLE II
AND (II) THE OPTION AND STOCK-BASED CONSIDERATION (AS HEREINAFTER DEFINED)
PAYABLE PURSUANT TO SECTION 5.5 (SUCH CASH REFERRED TO IN SUBSECTIONS (A)(I) AND
(A)(II) BEING HEREINAFTER REFERRED TO AS THE “EXCHANGE FUND”).


(B)           PAYMENT PROCEDURES.

(I)            AS SOON AS REASONABLY PRACTICABLE AFTER THE EFFECTIVE TIME AND IN
ANY EVENT NOT LATER THAN THE SECOND BUSINESS DAY FOLLOWING THE EFFECTIVE TIME,
THE PAYING AGENT SHALL MAIL (X) TO EACH HOLDER OF RECORD OF SHARES WHOSE SHARES
WERE CONVERTED INTO THE MERGER CONSIDERATION PURSUANT TO SECTION 2.1, (A) A
LETTER OF TRANSMITTAL (WHICH SHALL SPECIFY THAT DELIVERY SHALL BE EFFECTED, AND
RISK OF LOSS AND TITLE TO CERTIFICATES SHALL PASS, ONLY UPON DELIVERY OF
CERTIFICATES (OR EFFECTIVE AFFIDAVITS OF LOSS IN LIEU THEREOF) OR BOOK-ENTRY
SHARES TO THE PAYING AGENT AND SHALL BE IN SUCH FORM AND HAVE SUCH OTHER
PROVISIONS AS THE ESOP AND THE COMPANY

5


--------------------------------------------------------------------------------


MAY MUTUALLY AGREE), AND (B) INSTRUCTIONS FOR USE IN EFFECTING THE SURRENDER OF
CERTIFICATES (OR EFFECTIVE AFFIDAVITS OF LOSS IN LIEU THEREOF) OR BOOK-ENTRY
SHARES IN EXCHANGE FOR THE MERGER CONSIDERATION AND (Y) UPON SURRENDER OF SUCH
DOCUMENTS AS MAY REASONABLY BE REQUIRED BY THE PAYING AGENT, TO EACH HOLDER OF A
COMPANY STOCK OPTION OR A COMPANY STOCK-BASED AWARD, A CHECK IN AN AMOUNT, IF
ANY, DUE AND PAYABLE TO SUCH HOLDER PURSUANT TO SECTION 5.5 HEREOF IN RESPECT OF
SUCH COMPANY STOCK OPTION OR COMPANY STOCK-BASED AWARD.

(II)           UPON SURRENDER OF CERTIFICATES (OR EFFECTIVE AFFIDAVITS OF LOSS
IN LIEU THEREOF) OR BOOK-ENTRY SHARES TO THE PAYING AGENT TOGETHER WITH SUCH
LETTER OF TRANSMITTAL, DULY COMPLETED AND VALIDLY EXECUTED IN ACCORDANCE WITH
THE INSTRUCTIONS THERETO, AND SUCH OTHER DOCUMENTS AS MAY REASONABLY BE REQUIRED
BY THE PAYING AGENT, THE HOLDER OF SUCH CERTIFICATES OR BOOK-ENTRY SHARES SHALL
BE ENTITLED TO RECEIVE IN EXCHANGE THEREFOR A CHECK IN AN AMOUNT EQUAL TO THE
PRODUCT OF (X) THE NUMBER OF SHARES REPRESENTED BY SUCH HOLDER’S PROPERLY
SURRENDERED CERTIFICATES (OR EFFECTIVE AFFIDAVITS OF LOSS IN LIEU THEREOF) OR
BOOK-ENTRY SHARES MULTIPLIED BY (Y) THE MERGER CONSIDERATION.  NO INTEREST WILL
BE PAID OR ACCRUED ON ANY AMOUNT PAYABLE UPON DUE SURRENDER OF CERTIFICATES OR
BOOK-ENTRY SHARES.  IN THE EVENT OF A TRANSFER OF OWNERSHIP OF SHARES THAT IS
NOT REGISTERED IN THE TRANSFER RECORDS OF THE COMPANY, A CHECK FOR ANY CASH TO
BE PAID UPON DUE SURRENDER OF THE CERTIFICATE MAY BE PAID TO SUCH A TRANSFEREE
IF THE CERTIFICATE FORMERLY REPRESENTING SUCH SHARES IS PRESENTED TO THE PAYING
AGENT, ACCOMPANIED BY ALL DOCUMENTS REQUIRED TO EVIDENCE AND EFFECT SUCH
TRANSFER AND TO EVIDENCE THAT ANY APPLICABLE STOCK TRANSFER TAXES (AS
HEREINAFTER DEFINED) HAVE BEEN PAID OR ARE NOT APPLICABLE.

(III)          THE PAYING AGENT OR THE SURVIVING CORPORATION SHALL BE ENTITLED
TO DEDUCT AND WITHHOLD FROM THE CONSIDERATION OTHERWISE PAYABLE UNDER THIS
AGREEMENT TO ANY HOLDER OF SHARES OR HOLDER OF COMPANY STOCK OPTIONS OR COMPANY
STOCK-BASED AWARDS, SUCH AMOUNTS AS ARE REQUIRED TO BE WITHHELD OR DEDUCTED
UNDER THE INTERNAL REVENUE CODE OF 1986 (THE “CODE”) OR ANY PROVISION OF
APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN TAX LAW WITH RESPECT TO THE MAKING
OF SUCH PAYMENT.  TO THE EXTENT THAT AMOUNTS ARE SO WITHHELD OR DEDUCTED AND
PAID OVER TO THE APPLICABLE GOVERNMENTAL ENTITY (AS HEREINAFTER DEFINED), SUCH
WITHHELD OR DEDUCTED AMOUNTS SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT
AS HAVING BEEN PAID TO THE HOLDER OF THE SHARES OR HOLDER OF THE COMPANY STOCK
OPTIONS OR COMPANY STOCK-BASED AWARDS, IN RESPECT OF WHICH SUCH DEDUCTION AND
WITHHOLDING WERE MADE.


(C)           CLOSING OF TRANSFER BOOKS.  AT THE EFFECTIVE TIME, THE STOCK
TRANSFER BOOKS OF THE COMPANY SHALL BE CLOSED, AND THERE SHALL BE NO FURTHER
REGISTRATION OF TRANSFERS ON THE STOCK TRANSFER BOOKS OF THE SURVIVING
CORPORATION OF THE SHARES THAT WERE OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME.  IF, AFTER THE EFFECTIVE TIME, CERTIFICATES ARE PRESENTED TO THE
SURVIVING CORPORATION FOR TRANSFER, THEY SHALL BE CANCELLED AND EXCHANGED FOR A
CHECK IN THE PROPER AMOUNT PURSUANT TO THIS ARTICLE II.


(D)           TERMINATION OF EXCHANGE FUND.  ANY PORTION OF THE EXCHANGE FUND
(INCLUDING THE PROCEEDS OF ANY INVESTMENTS THEREOF) THAT REMAINS UNDISTRIBUTED
TO THE FORMER HOLDERS OF SHARES FOR ONE YEAR AFTER THE EFFECTIVE TIME SHALL BE
DELIVERED TO THE SURVIVING CORPORATION UPON DEMAND, AND ANY FORMER HOLDERS OF
SHARES WHO HAVE NOT SURRENDERED THEIR SHARES IN ACCORDANCE WITH SECTION 2.2
SHALL THEREAFTER LOOK ONLY TO THE SURVIVING CORPORATION AS GENERAL UNSECURED
CREDITORS OF THE SURVIVING CORPORATION FOR PAYMENT OF THEIR CLAIM FOR THE MERGER
CONSIDERATION, WITHOUT ANY INTEREST THEREON, UPON DUE SURRENDER OF THEIR SHARES.

6


--------------------------------------------------------------------------------



 


(E)           NO LIABILITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
NONE OF THE COMPANY, THE ESOP, MERGER SUB, THE SURVIVING CORPORATION, THE PAYING
AGENT OR ANY OTHER PERSON SHALL BE LIABLE TO ANY FORMER HOLDER OF SHARES FOR ANY
AMOUNT PROPERLY DELIVERED TO A PUBLIC OFFICIAL PURSUANT TO ANY APPLICABLE
ABANDONED PROPERTY, ESCHEAT OR SIMILAR LAW.


(F)            INVESTMENT OF EXCHANGE FUND.  THE PAYING AGENT SHALL INVEST ALL
CASH INCLUDED IN THE EXCHANGE FUND AS REASONABLY DIRECTED BY THE COMPANY;
PROVIDED, HOWEVER, THAT ANY INVESTMENT OF SUCH CASH SHALL BE LIMITED TO DIRECT
SHORT-TERM OBLIGATIONS OF, OR SHORT-TERM OBLIGATIONS FULLY GUARANTEED AS TO
PRINCIPAL AND INTEREST BY, THE U.S. GOVERNMENT, OR COMMERCIAL PAPER OBLIGATIONS
RECEIVING THE HIGHEST RATING FROM EITHER MOODY’S INVESTOR SERVICES, INC. OR
STANDARD & POOR’S CORPORATION, A DIVISION OF THE MCGRAW HILL COMPANIES, OR IN
CERTIFICATES OF DEPOSIT, BANK REPURCHASE AGREEMENTS OR BANKER’S ACCEPTANCES OF
COMMERCIAL BANKS WITH CAPITAL EXCEEDING $1 BILLION (BASED ON THE MOST RECENT
FINANCIAL STATEMENTS OF SUCH BANK THAT ARE THEN PUBLICLY AVAILABLE), OR A
COMBINATION THEREOF.  ANY INTEREST AND OTHER INCOME RESULTING FROM SUCH
INVESTMENTS SHALL BE PAID TO THE SURVIVING CORPORATION PURSUANT TO SECTION
2.2(D).


(G)           LOST CERTIFICATES.  IN THE CASE OF ANY CERTIFICATE THAT HAS BEEN
LOST, STOLEN OR DESTROYED, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE
PERSON CLAIMING SUCH CERTIFICATE TO BE LOST, STOLEN OR DESTROYED AND, IF
REQUIRED BY THE SURVIVING CORPORATION, THE POSTING BY SUCH PERSON OF A BOND IN
CUSTOMARY AMOUNT AS INDEMNITY AGAINST ANY CLAIM THAT MAY BE MADE AGAINST IT WITH
RESPECT TO SUCH CERTIFICATE, THE PAYING AGENT WILL ISSUE IN EXCHANGE FOR SUCH
LOST, STOLEN OR DESTROYED CERTIFICATE A CHECK IN THE AMOUNT OF THE NUMBER OF
SHARES REPRESENTED BY SUCH LOST, STOLEN OR DESTROYED CERTIFICATE MULTIPLIED BY
THE MERGER CONSIDERATION.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed in the Company SEC Documents (as hereinafter defined) filed
prior to the date hereof, other than risk factor and similar cautionary
disclosure contained in the Company SEC Documents under the headings “Risk
Factors” or “Forward-Looking Statements” or under any other similar heading, or
as disclosed in the disclosure schedule delivered by the Company to the ESOP
immediately prior to the execution of this Agreement (the “Company Disclosure
Schedule”), the Company represents and warrants to the ESOP and Merger Sub as
follows:


SECTION 3.1             QUALIFICATION, ORGANIZATION, SUBSIDIARIES, ETC.   EACH
OF THE COMPANY AND ITS SUBSIDIARIES AND, TO THE KNOWLEDGE OF THE COMPANY, EACH
COMPANY JOINT VENTURE IS A LEGAL ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ITS RESPECTIVE JURISDICTION OF ORGANIZATION AND
HAS ALL REQUISITE CORPORATE OR SIMILAR POWER AND AUTHORITY TO OWN, LEASE, HOLD
AND OPERATE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS PRESENTLY
CONDUCTED AND IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION IN EACH JURISDICTION WHERE THE OWNERSHIP, LEASING, HOLDING OR
OPERATION OF ITS ASSETS OR PROPERTIES OR CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO ORGANIZED, VALIDLY EXISTING,
QUALIFIED OR IN GOOD STANDING, OR TO HAVE SUCH POWER OR AUTHORITY, WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT.  AS USED IN THIS AGREEMENT, “COMPANY JOINT VENTURE”
MEANS CAREERBUILDER,

7


--------------------------------------------------------------------------------



LLC, SHOPLOCAL, LLC, TOPIX LLC, TELEVISION FOOD NETWORK, G.P., COMCAST SPORTSNET
CHICAGO, LLC, EAGLE NEW MEDIA INVESTMENTS, LLC (“EAGLE NEW MEDIA”), AND EAGLE
PUBLISHING INVESTMENTS, LLC (“EAGLE PUBLISHING” AND TOGETHER WITH EAGLE NEW
MEDIA, THE “EAGLE ENTITIES”).  AS USED IN THIS AGREEMENT, ANY REFERENCE TO ANY
FACTS, CIRCUMSTANCES, EVENTS OR CHANGES HAVING A “COMPANY MATERIAL ADVERSE
EFFECT” MEANS ANY FACTS, CIRCUMSTANCES, EVENTS OR CHANGES THAT ARE MATERIALLY
ADVERSE TO THE BUSINESS, ASSETS, FINANCIAL CONDITION, RESULTS OF OPERATIONS ON
AN ONGOING BASIS OR CONTINUING OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, OR THAT HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE
COMPANY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, OR TO CONSUMMATE THE
MERGER AND THE OTHER TRANSACTIONS TO BE PERFORMED OR CONSUMMATED BY THE COMPANY;
PROVIDED, HOWEVER THAT “COMPANY MATERIAL ADVERSE EFFECT” SHALL NOT INCLUDE
FACTS, CIRCUMSTANCES, EVENTS OR CHANGES RESULTING FROM (A) CHANGES IN GENERAL
ECONOMIC OR POLITICAL CONDITIONS OR THE SECURITIES, CREDIT OR FINANCIAL MARKETS
IN GENERAL, (B) GENERAL CHANGES OR DEVELOPMENTS IN THE INDUSTRIES IN WHICH THE
COMPANY AND ITS SUBSIDIARIES OPERATE, INCLUDING GENERAL CHANGES IN LAW OR
REGULATION ACROSS SUCH INDUSTRIES, (C) THE ANNOUNCEMENT OF THIS AGREEMENT OR THE
PENDENCY OR CONSUMMATION OF THE MERGER, (D) COMPLIANCE WITH THE TERMS OF, OR THE
TAKING OF ANY ACTION REQUIRED BY, THIS AGREEMENT OR CONSENTED TO BY TRIBUNE
ACQUISITION AND THE ESOP, (E) ANY ACTS OF TERRORISM OR WAR (OTHER THAN ANY OF
THE FOREGOING THAT CAUSES ANY DAMAGE OR DESTRUCTION TO OR RENDERS UNUSABLE ANY
FACILITY OR PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES), (F) THE
IDENTITY OF TRIBUNE ACQUISITION OR THE ESOP OR ANY OF THEIR AFFILIATES AS
PARTICIPANTS IN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
AGREEMENTS DESCRIBED IN THE RECITALS HEREOF OR (G) CHANGES IN GAAP OR THE
INTERPRETATION THEREOF BY THE FINANCIAL ACCOUNTING STANDARDS BOARD, THE
ACCOUNTING PRINCIPLES BOARD, THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC
ACCOUNTANTS AND OTHER SIMILAR ORGANIZATIONS GENERALLY CONSIDERED AUTHORITATIVE
WITH RESPECT TO THE INTERPRETATION OF GAAP, EXCEPT, IN THE CASE OF THE FOREGOING
CLAUSES (A) AND (B), TO THE EXTENT SUCH FACTS, CIRCUMSTANCES, EVENTS, CHANGES OR
DEVELOPMENTS REFERRED TO THEREIN HAVE A DISPROPORTIONATE IMPACT ON THE COMPANY
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, RELATIVE TO OTHER COMPANIES IN THE
INDUSTRIES OR IN THE GEOGRAPHIC MARKETS IN WHICH THE COMPANY CONDUCTS ITS
BUSINESSES AFTER TAKING INTO ACCOUNT THE SIZE OF THE COMPANY RELATIVE TO SUCH
OTHER COMPANIES.  FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT ANY DECLINE
IN THE STOCK PRICE OF THE COMPANY COMMON STOCK ON THE NEW YORK STOCK EXCHANGE OR
ANY FAILURE TO MEET INTERNAL OR PUBLISHED PROJECTIONS, FORECASTS OR REVENUE OR
EARNING PREDICTIONS FOR ANY PERIOD SHALL NOT, IN AND OF ITSELF, CONSTITUTE A
COMPANY MATERIAL ADVERSE EFFECT, BUT THE UNDERLYING CAUSES OF SUCH DECLINE OR
FAILURE SHALL BE CONSIDERED TO THE EXTENT APPLICABLE (AND SUBJECT TO THE PROVISO
SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE) IN DETERMINING WHETHER THERE IS
A COMPANY MATERIAL ADVERSE EFFECT.  THE COMPANY HAS MADE AVAILABLE TO THE ESOP
PRIOR TO THE DATE OF THIS AGREEMENT A TRUE AND COMPLETE COPY OF THE COMPANY’S
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS AND THE CHARTER
AND COMPARABLE ORGANIZATIONAL DOCUMENTS OF EACH COMPANY JOINT VENTURE, EACH AS
AMENDED THROUGH THE DATE HEREOF.  THE AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION AND BY-LAWS OF THE COMPANY ARE IN FULL FORCE AND EFFECT, AND THE
CERTIFICATE OF INCORPORATION AND BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS OF
EACH SUBSIDIARY OF THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, EACH
COMPANY JOINT VENTURE ARE IN FULL FORCE AND EFFECT.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY COMPANY JOINT VENTURE IS IN
MATERIAL VIOLATION OF ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION OR
BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS.

8


--------------------------------------------------------------------------------



SECTION 3.2             CAPITAL STOCK.


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF
1,400,000,000 SHARES OF COMPANY COMMON STOCK AND 12,000,000 SHARES OF PREFERRED
STOCK, WITHOUT PAR VALUE (“COMPANY PREFERRED STOCK”), OF WHICH 6,000,000 SHARES
ARE DESIGNATED AS SERIES A JUNIOR PARTICIPATING PREFERRED STOCK AND 380,972
SHARES ARE DESIGNATED AS SERIES D-1 PREFERRED STOCK (THE “SERIES D-1 PREFERRED
STOCK”).  AT THE CLOSE OF BUSINESS ON MARCH 14, 2007, (I) 388,098,408 SHARES OF
COMPANY COMMON STOCK WERE ISSUED AND OUTSTANDING (INCLUDING 18,000 RESTRICTED
SHARES), (II) 87,035,996 SHARES OF COMPANY COMMON STOCK WERE HELD IN TREASURY,
(III) 60,671,319 SHARES OF COMPANY COMMON STOCK WERE HELD BY THE EAGLE ENTITIES,
(IV) 32,853,240 SHARES OF COMPANY COMMON STOCK WERE RESERVED FOR ISSUANCE UNDER
THE EMPLOYEE AND DIRECTOR STOCK PLANS OF THE COMPANY OR OF THE FORMER TIMES
MIRROR COMPANY (THE “COMPANY STOCK PLANS”) AND (V) 137,643 SHARES OF SERIES D-1
PREFERRED STOCK WERE ISSUED AND OUTSTANDING AND HELD BY THE EAGLE ENTITIES.  ALL
OUTSTANDING SHARES OF COMPANY COMMON STOCK AND COMPANY PREFERRED STOCK, AND ALL
SHARES OF COMPANY COMMON STOCK RESERVED FOR ISSUANCE AS NOTED IN CLAUSE (IV),
WHEN ISSUED IN ACCORDANCE WITH THE RESPECTIVE TERMS THEREOF, ARE OR WILL BE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND FREE OF
PRE-EMPTIVE RIGHTS AND ALL LIENS.  AS OF IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME, THERE WILL BE (I) NO SHARES OF SERIES D-1 PREFERRED STOCK ISSUED AND
OUTSTANDING AND (II) ISSUED AND OUTSTANDING SHARES OF SERIES E PREFERRED STOCK,
ALL OF WHICH WILL BE HELD BY THE EAGLE ENTITIES, AS CONTEMPLATED BY THAT CERTAIN
EXCHANGE AGREEMENT BY AND AMONG THE COMPANY, EAGLE NEW MEDIA AND EAGLE
PUBLISHING (THE “EXCHANGE AGREEMENT”).  SUCH SERIES E PREFERRED STOCK, WHEN
ISSUED IN ACCORDANCE WITH THE TERMS OF THE EXCHANGE AGREEMENT, WILL BE FULLY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND FREE OF
PRE-EMPTIVE RIGHTS AND ALL LIENS.


(B)           SECTION 3.2(B) OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH AS OF
MARCH 14, 2007, A COMPLETE AND CORRECT LIST OF ALL OUTSTANDING COMPANY
STOCK-BASED AWARDS, RESTRICTED SHARES, COMPANY STOCK OPTIONS AND EACH RIGHT OF
ANY KIND, CONTINGENT OR ACCRUED, TO RECEIVE SHARES OF COMPANY COMMON STOCK OR
BENEFITS MEASURED IN WHOLE OR IN PART BY THE VALUE OF A NUMBER OF SHARES OF
COMPANY COMMON STOCK GRANTED UNDER THE COMPANY STOCK PLANS, COMPANY BENEFIT
PLANS OR OTHERWISE (INCLUDING RESTRICTED STOCK UNITS, PHANTOM UNITS, DEFERRED
STOCK UNITS AND DIVIDEND EQUIVALENTS), THE NUMBER OF SHARES OF COMPANY COMMON
STOCK ISSUABLE THEREUNDER OR WITH RESPECT THERETO AND THE EXERCISE PRICE (IF
ANY) AND THE COMPANY HAS GRANTED NO OTHER SUCH AWARDS SINCE MARCH 14, 2007 AND
PRIOR TO THE DATE HEREOF.  EACH GRANT OF A COMPANY STOCK OPTION WAS DULY
AUTHORIZED NO LATER THAN THE DATE ON WHICH THE GRANT OF SUCH COMPANY STOCK
OPTION WAS BY ITS TERMS TO BE EFFECTIVE BY ALL NECESSARY CORPORATE ACTION,
INCLUDING ANY REQUIRED SHAREHOLDER APPROVAL BY THE NECESSARY NUMBER OF VOTES OR
WRITTEN CONSENTS, AND EACH SUCH GRANT WAS MADE IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE COMPENSATION PLAN OR ARRANGEMENT OF
THE COMPANY, THE EXCHANGE ACT, AND ALL OTHER APPLICABLE LAWS AND REGULATORY
RULES OR REQUIREMENTS, INCLUDING THE RULES OF THE NEW YORK STOCK EXCHANGE.  THE
PER SHARE EXERCISE PRICE OF EACH COMPANY STOCK OPTION WAS EQUAL TO THE FAIR
MARKET VALUE (AS SUCH TERM IS DEFINED IN THE APPLICABLE COMPANY STOCK PLAN) OF A
SHARE OF COMPANY COMMON STOCK ON THE APPLICABLE GRANT DATE.  THE COMPANY HAS NOT
KNOWINGLY GRANTED, AND THERE IS NO AND HAS BEEN NO COMPANY POLICY OR INTENTIONAL
PRACTICE TO GRANT, COMPANY STOCK OPTIONS PRIOR TO, OR OTHERWISE INTENTIONALLY
COORDINATE THE GRANT OF COMPANY STOCK OPTIONS WITH, THE RELEASE OR OTHER PUBLIC
ANNOUNCEMENT OF MATERIAL INFORMATION REGARDING

9


--------------------------------------------------------------------------------



THE COMPANY OR ITS SUBSIDIARIES OR THEIR FINANCIAL RESULTS OR PROSPECTS.  NO
OUTSTANDING COMPANY STOCK OPTION IS INTENDED TO QUALIFY AS AN “INCENTIVE STOCK
OPTION” UNDER SECTION 422 OF THE CODE.


(C)           ALL OUTSTANDING SHARES OF CAPITAL STOCK OF, OR OTHER EQUITY
INTERESTS IN, EACH SUBSIDIARY OF THE COMPANY ARE DULY AUTHORIZED, VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE, WERE NOT ISSUED IN VIOLATION OF ANY
PREEMPTIVE OR SIMILAR RIGHTS, PURCHASE OPTION, CALL OR RIGHT OF FIRST REFUSAL OR
SIMILAR RIGHTS, AND ARE OWNED BY THE COMPANY OR BY A WHOLLY OWNED SUBSIDIARY OF
THE COMPANY, FREE AND CLEAR OF ALL LIENS.  TO THE KNOWLEDGE OF THE COMPANY, ALL
OF THE OUTSTANDING OWNERSHIP INTERESTS IN EACH OF THE COMPANY JOINT VENTURES ARE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND WERE NOT
ISSUED IN VIOLATION OF ANY PREEMPTIVE OR SIMILAR RIGHTS, PURCHASE OPTION, CALL
OR RIGHT OF FIRST REFUSAL OR SIMILAR RIGHTS.  ALL THE OUTSTANDING SHARES OF
CAPITAL STOCK OF, OR OTHER EQUITY INTERESTS IN, EACH COMPANY JOINT VENTURE THAT
ARE OWNED BY THE COMPANY OR A WHOLLY OWNED SUBSIDIARY OF THE COMPANY, ARE OWNED
FREE AND CLEAR OF ALL LIENS.


(D)           EXCEPT AS SET FORTH IN SUBSECTION (A) ABOVE, AS OF THE DATE
HEREOF, (I) THE COMPANY DOES NOT HAVE ANY SHARES OF ITS CAPITAL STOCK OR OTHER
VOTING SECURITIES ISSUED OR OUTSTANDING OTHER THAN SHARES OF COMPANY COMMON
STOCK THAT HAVE BECOME OUTSTANDING AFTER MARCH 14, 2007, WHICH WERE RESERVED FOR
ISSUANCE AS OF MARCH 14, 2007 AS SET FORTH IN SUBSECTION (A) ABOVE WITH RESPECT
TO AWARDS OUTSTANDING AS OF SUCH DATE UNDER COMPANY STOCK PLANS, AND (II) THERE
ARE NO OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, CONVERTIBLE OR
EXCHANGEABLE SECURITIES, OR OTHER SIMILAR RIGHTS, UNDERTAKINGS, AGREEMENTS OR
COMMITMENTS OF ANY KIND TO WHICH THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES IS A PARTY OBLIGATING THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES TO (A) ISSUE, TRANSFER OR SELL, OR CAUSE TO BE ISSUED, TRANSFERRED
OR SOLD, ANY SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
SUCH SHARES OR EQUITY INTERESTS, (B) ISSUE, GRANT, EXTEND OR ENTER INTO ANY SUCH
SUBSCRIPTION, OPTION, WARRANT, CALL, CONVERTIBLE SECURITIES OR OTHER SIMILAR
RIGHT, UNDERTAKING, AGREEMENT OR ARRANGEMENT, (C) REPURCHASE, REDEEM OR
OTHERWISE ACQUIRE ANY SUCH SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS,
(D) PROVIDE A MATERIAL AMOUNT OF FUNDS TO, OR MAKE ANY MATERIAL INVESTMENT (IN
THE FORM OF A LOAN, CAPITAL CONTRIBUTION OR OTHERWISE) IN, ANY SUBSIDIARY OR
COMPANY JOINT VENTURE OR (E) GIVE ANY PERSON THE RIGHT TO RECEIVE ANY ECONOMIC
BENEFIT OR RIGHT SIMILAR TO OR DERIVED FROM THE ECONOMIC BENEFITS AND RIGHTS
OCCURRING TO HOLDERS OF COMPANY COMMON STOCK.  EXCEPT FOR THE ISSUANCE OF SHARES
OF COMPANY COMMON STOCK THAT WERE RESERVED FOR ISSUANCE AS SET FORTH IN
SUBSECTION (A) ABOVE, AND EXCEPT FOR REGULAR QUARTERLY CASH DIVIDENDS, FROM
MARCH 9, 2007 TO THE DATE HEREOF, THE COMPANY HAS NOT DECLARED OR PAID ANY
DIVIDEND OR DISTRIBUTION IN RESPECT OF THE COMPANY COMMON STOCK, AND HAS NOT
ISSUED, SOLD, REPURCHASED, REDEEMED OR OTHERWISE ACQUIRED ANY COMPANY COMMON
STOCK, AND ITS BOARD OF DIRECTORS HAS NOT AUTHORIZED ANY OF THE FOREGOING.


(E)           EXCEPT FOR AWARDS TO ACQUIRE OR RECEIVE SHARES OF COMPANY COMMON
STOCK UNDER A COMPANY STOCK PLAN, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS OUTSTANDING BONDS, DEBENTURES, NOTES OR OTHER OBLIGATIONS, THE
HOLDERS OF WHICH HAVE THE RIGHT TO VOTE (OR WHICH ARE CONVERTIBLE INTO OR
EXERCISABLE FOR SECURITIES HAVING THE RIGHT TO VOTE) WITH THE SHAREHOLDERS OF
THE COMPANY ON ANY MATTER.

10


--------------------------------------------------------------------------------



 


(F)            THERE ARE NO VOTING TRUSTS OR OTHER AGREEMENTS OR UNDERSTANDINGS
TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY WITH RESPECT TO THE
VOTING OF THE CAPITAL STOCK OR OTHER EQUITY INTEREST OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES.


SECTION 3.3             CORPORATE AUTHORITY RELATIVE TO THIS AGREEMENT; NO
VIOLATION.


(A)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND, SUBJECT TO RECEIPT OF THE COMPANY SHAREHOLDER
APPROVAL (AS HEREINAFTER DEFINED) IN THE CASE OF THE MERGER, TO CONSUMMATE THE
MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.  THE BOARD OF DIRECTORS
OF THE COMPANY, ACTING UPON THE RECOMMENDATION OF THE SPECIAL COMMITTEE, AT A
DULY HELD MEETING HAS (I) DETERMINED THAT IT IS FAIR TO AND IN THE BEST
INTERESTS OF THE COMPANY AND ITS SHAREHOLDERS, AND DECLARED IT ADVISABLE, TO
ENTER INTO THIS AGREEMENT, (II) APPROVED THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING THE MERGER, AND (III) RESOLVED TO RECOMMEND THAT THE SHAREHOLDERS OF
THE COMPANY APPROVE THE ADOPTION OF THIS AGREEMENT (THE “RECOMMENDATION”) AND
DIRECTED THAT THIS AGREEMENT AND THE MERGER BE SUBMITTED FOR CONSIDERATION OF
THE SHAREHOLDERS OF THE COMPANY AT THE COMPANY MEETING (AS HEREINAFTER
DEFINED).  ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE
ESOP AND MERGER SUB SET FORTH IN SECTION 4.9, (I) THE DETERMINATIONS, APPROVALS
AND RESOLUTIONS BY THE BOARD OF DIRECTORS OF THE COMPANY ARE SUFFICIENT TO
RENDER INAPPLICABLE TO THE ESOP AND MERGER SUB AND THIS AGREEMENT, THE MERGER
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY THE RESTRICTIONS ON “BUSINESS
COMBINATIONS” CONTAINED IN SECTION 203 OF THE DGCL AND (II) TO THE KNOWLEDGE OF
THE COMPANY, NO OTHER “FAIR PRICE,” “MORATORIUM,” “CONTROL SHARE ACQUISITION,”
“BUSINESS COMBINATION” OR OTHER SIMILAR ANTITAKEOVER STATUTE OR REGULATION
ENACTED UNDER STATE OR FEDERAL LAWS IN THE UNITED STATES APPLICABLE TO THE
COMPANY IS APPLICABLE TO THE ESOP AND MERGER SUB AND THIS AGREEMENT, THE MERGER
OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT FOR THE COMPANY
SHAREHOLDER APPROVAL AND THE FILING OF THE CERTIFICATE OF MERGER WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE, NO OTHER CORPORATE PROCEEDINGS ON
THE PART OF THE COMPANY ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN
DULY AND VALIDLY EXECUTED AND DELIVERED BY THE COMPANY AND, ASSUMING THIS
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING AGREEMENT OF THE ESOP AND
MERGER SUB, CONSTITUTES THE LEGAL, VALID AND BINDING AGREEMENT OF THE COMPANY,
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS.


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BY THE COMPANY DO NOT AND WILL NOT REQUIRE ANY
CONSENT, APPROVAL, LICENSE, AUTHORIZATION, ORDER OR PERMIT OF, ACTION BY, FILING
WITH OR NOTIFICATION TO ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL OR
REGULATORY AGENCY, COMMISSION, COURT, BODY, ENTITY OR AUTHORITY (EACH, A
“GOVERNMENTAL ENTITY”), OTHER THAN (I) THE FILING OF THE CERTIFICATE OF MERGER,
(II) COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF THE HART-SCOTT-RODINO
ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HSR ACT”), (III) COMPLIANCE
WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), INCLUDING THE FILING OF THE PROXY STATEMENT (AS
HEREINAFTER DEFINED) AND THE SCHEDULE 13E-3 (AS HEREINAFTER DEFINED),
(IV) COMPLIANCE WITH THE RULES AND REGULATIONS OF THE NEW YORK STOCK EXCHANGE,
(V) FILINGS WITH THE FEDERAL COMMUNICATIONS COMMISSION (THE “FCC”), THE FCC
ORDER (AS HEREINAFTER DEFINED), AND THE STATE REGULATORY BODIES (THE “STATE
COMMISSIONS”) SET

11


--------------------------------------------------------------------------------



FORTH ON SECTION 3.3(B) OF THE COMPANY DISCLOSURE SCHEDULE, (VI) COMPLIANCE WITH
ANY APPLICABLE FOREIGN OR STATE SECURITIES OR BLUE SKY LAWS, (VII) SUCH OF THE
FOREGOING AS MAY BE REQUIRED IN CONNECTION WITH THE FINANCING, AND (VIII) THE
OTHER CONSENTS AND/OR NOTICES SET FORTH ON SECTION 3.3(B) OF THE COMPANY
DISCLOSURE SCHEDULE (COLLECTIVELY, CLAUSES (I) THROUGH (VIII), THE “COMPANY
APPROVALS”), AND OTHER THAN ANY CONSENT, APPROVAL, AUTHORIZATION, PERMIT,
ACTION, FILING OR NOTIFICATION THE FAILURE OF WHICH TO MAKE OR OBTAIN WOULD NOT
REASONABLY BE EXPECTED TO, INDIVIDUALLY OR IN THE AGGREGATE, (A) HAVE A COMPANY
MATERIAL ADVERSE EFFECT OR (B) PREVENT OR MATERIALLY DELAY THE CONSUMMATION OF
THE MERGER.  AS USED HEREIN, “FCC ORDER” MEANS ONE OR MORE ORDERS OR DECISIONS
OF THE FCC (OR ITS STAFF) WHICH GRANT ALL CONSENTS OR APPROVALS REQUIRED UNDER
THE COMMUNICATIONS ACT OF 1934, AS AMENDED (THE “COMMUNICATIONS ACT”) OR THE
RULES, REGULATIONS AND PUBLISHED POLICIES OF THE FCC PROMULGATED THEREUNDER (THE
“FCC RULES”) FOR THE TRANSFER OF CONTROL OR ASSIGNMENT OF ALL FCC LICENSES,
PERMITS OR OTHER AUTHORIZATIONS HELD BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
TO THE ESOP, MERGER SUB OR AN AFFILIATE OF THE ESOP OR MERGER SUB AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHETHER OR NOT
ANY (X) APPEAL OR REQUEST FOR RECONSIDERATION OR REVIEW OF SUCH ORDER IS
PENDING, OR WHETHER THE TIME FOR FILING ANY SUCH APPEAL OR REQUEST FOR
RECONSIDERATION OR REVIEW, OR ANY SUA SPONTE ACTION BY THE FCC WITH SIMILAR
EFFECT, HAS EXPIRED OR (Y) SUCH ORDER IS SUBJECT TO ANY CONDITION OR PROVISION
OF LAW OR REGULATION OF THE FCC (WHETHER SUCH LAW OR REGULATION IS NOW EXISTING
OR IS PROPOSED IN ANY PROCEEDING PENDING AT THE TIME OF RECEIPT OF THE FCC
ORDER).  THERE IS NOT PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED BY
OR BEFORE THE FCC ANY PROCEEDING, NOTICE OF VIOLATION, ORDER OF FORFEITURE,
COMPLAINT OR INVESTIGATION AGAINST OR RELATING TO THE COMPANY, ANY OF ITS
SUBSIDIARIES OR A COMPANY STATION OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
COMPANY JOINT VENTURE, NOR, TO THE KNOWLEDGE OF THE COMPANY, IS THERE ANY FACT
OR CIRCUMSTANCE RELATED TO THE COMPANY, ANY OF ITS SUBSIDIARIES, ANY COMPANY
JOINT VENTURE OR A COMPANY STATION, THAT WOULD REASONABLY BE EXPECTED TO PREVENT
THE FCC FROM ISSUING THE FCC ORDER.


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE CONSUMMATION BY THE COMPANY OF THE MERGER AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND WILL NOT (I) CONTRAVENE OR CONFLICT
WITH THE ORGANIZATIONAL OR GOVERNING DOCUMENTS OF THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY COMPANY JOINT VENTURE, (II) ASSUMING COMPLIANCE WITH THE
MATTERS REFERENCED IN SECTION 3.3(B) AND THE RECEIPT OF THE COMPANY SHAREHOLDER
APPROVAL, CONTRAVENE OR CONFLICT WITH OR CONSTITUTE A VIOLATION OF ANY PROVISION
OF ANY LAW BINDING UPON OR APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS, (III) ASSUMING COMPLIANCE WITH
THE MATTERS REFERENCED IN SECTION 3.3(B), CONFLICT WITH, CONTRAVENE, RESULT IN
ANY VIOLATION OF, OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH)
UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF
ANY MATERIAL OBLIGATION OR TO THE LOSS OF A MATERIAL BENEFIT UNDER, OR TO
INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED RIGHTS OR ENTITLEMENTS OF ANY
PERSON (OTHER THAN EMPLOYEES OF THE COMPANY) UNDER, ANY LOAN, GUARANTEE OF
INDEBTEDNESS OR CREDIT AGREEMENT, NOTE, BOND, MORTGAGE, INDENTURE, LEASE,
AGREEMENT, CONTRACT, INSTRUMENT, PERMIT, CONCESSION, FRANCHISE, RIGHT OR LICENSE
TO WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS A PARTY OR BY WHICH
ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS IS BOUND, OR (IV) RESULT IN THE
CREATION OF ANY LIENS, CLAIMS, MORTGAGES, ENCUMBRANCES, PLEDGES, SECURITY
INTERESTS, EQUITIES OR CHARGES OF ANY KIND (EACH, A “LIEN”), OTHER THAN ANY SUCH
LIEN (A) FOR TAXES OR GOVERNMENTAL ASSESSMENTS, CHARGES OR CLAIMS OF PAYMENT NOT
YET DUE, BEING CONTESTED IN GOOD FAITH OR FOR WHICH ADEQUATE ACCRUALS OR
RESERVES HAVE BEEN ESTABLISHED ON THE MOST RECENT CONSOLIDATED BALANCE SHEET
INCLUDED IN

12


--------------------------------------------------------------------------------



COMPANY SEC DOCUMENTS FILED PRIOR TO THE DATE HEREOF, (B) WHICH IS A CARRIERS’,
WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER SIMILAR LIEN
ARISING IN THE ORDINARY COURSE OF BUSINESS, (C) WHICH IS DISCLOSED ON THE MOST
RECENT CONSOLIDATED BALANCE SHEET OF THE COMPANY OR NOTES THERETO OR SECURING
LIABILITIES REFLECTED ON SUCH BALANCE SHEET OR (D) WHICH WAS INCURRED IN THE
ORDINARY COURSE OF BUSINESS SINCE THE DATE OF THE MOST RECENT CONSOLIDATED
BALANCE SHEET OF THE COMPANY (EACH OF THE FOREGOING, A “PERMITTED LIEN”), UPON
ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES, OTHER THAN, IN THE CASE OF CLAUSES (II) AND (III), ANY SUCH ITEMS
THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE,
A COMPANY MATERIAL ADVERSE EFFECT.


SECTION 3.4             REPORTS AND FINANCIAL STATEMENTS.


(A)           THE COMPANY HAS FILED OR FURNISHED ALL FORMS, DOCUMENTS AND
REPORTS REQUIRED TO BE FILED OR FURNISHED PRIOR TO THE DATE HEREOF BY IT WITH
THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) SINCE DECEMBER 25, 2005 (THE
“COMPANY SEC DOCUMENTS”).  AS OF THEIR RESPECTIVE DATES, OR, IF AMENDED, AS OF
THE DATE OF THE LAST SUCH AMENDMENT, THE COMPANY SEC DOCUMENTS COMPLIED IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE EXCHANGE ACT, AS THE CASE MAY BE, AND
THE APPLICABLE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND NONE OF THE
COMPANY SEC DOCUMENTS CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  NONE OF THE SUBSIDIARIES OF THE COMPANY IS, OR AT ANY
TIME SINCE DECEMBER 25, 2005 HAS BEEN, REQUIRED TO FILE ANY FORM OR REPORT WITH
THE SEC.


(B)           THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN
THE COMPANY SEC DOCUMENTS (INCLUDING ALL RELATED NOTES AND SCHEDULES, WHERE
APPLICABLE) FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES, AS AT THE RESPECTIVE
DATES THEREOF, AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND THEIR
CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE PERIODS THEN ENDED (SUBJECT, IN THE
CASE OF THE UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND TO
ANY OTHER ADJUSTMENTS DESCRIBED THEREIN, INCLUDING THE NOTES THERETO), IN
CONFORMITY WITH UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”)
(EXCEPT, IN THE CASE OF THE UNAUDITED STATEMENTS, AS PERMITTED BY THE SEC)
APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE
INDICATED THEREIN OR IN THE NOTES THERETO), AND COMPLY AS TO FORM WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF
THE SEC WITH RESPECT THERETO.  SINCE DECEMBER 25, 2005, THERE HAS BEEN NO
MATERIAL CHANGE IN THE COMPANY’S ACCOUNTING METHODS OR PRINCIPLES THAT WOULD BE
REQUIRED TO BE DISCLOSED IN THE COMPANY’S FINANCIAL STATEMENTS IN ACCORDANCE
WITH GAAP, EXCEPT AS DESCRIBED IN THE NOTES TO SUCH COMPANY FINANCIAL
STATEMENTS.


(C)           TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO APPLICABLE ACCOUNTING
RULE, CONSENSUS OR PRONOUNCEMENT THAT, AS OF THE DATE OF THIS AGREEMENT, HAS
BEEN ADOPTED BY THE SEC, THE FINANCIAL ACCOUNTING STANDARDS BOARD OR THE
EMERGING ISSUES TASK FORCE THAT IS NOT IN EFFECT AS OF THE DATE OF THIS
AGREEMENT BUT THAT, IF IMPLEMENTED, COULD REASONABLY BE EXPECTED TO HAVE A
COMPANY MATERIAL ADVERSE EFFECT.

13


--------------------------------------------------------------------------------



 


SECTION 3.5             INTERNAL CONTROLS AND PROCEDURES.  THE COMPANY HAS
ESTABLISHED AND MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL
CONTROL OVER FINANCIAL REPORTING (AS SUCH TERMS ARE DEFINED IN PARAGRAPHS (E)
AND (F), RESPECTIVELY, OF RULE 13A-15 UNDER THE EXCHANGE ACT) AS REQUIRED BY
RULE 13A-15 UNDER THE EXCHANGE ACT.  THE COMPANY’S DISCLOSURE CONTROLS AND
PROCEDURES ARE REASONABLY DESIGNED TO ENSURE THAT ALL MATERIAL INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES OR
FURNISHES UNDER THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED
WITHIN THE TIME PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SEC, AND THAT
ALL SUCH MATERIAL INFORMATION IS ACCUMULATED AND COMMUNICATED TO THE COMPANY’S
MANAGEMENT AS APPROPRIATE TO ALLOW TIMELY DECISIONS REGARDING REQUIRED
DISCLOSURE AND TO MAKE THE CERTIFICATIONS REQUIRED PURSUANT TO SECTIONS 302 AND
906 OF THE SARBANES-OXLEY ACT OF 2002 (THE “SARBANES-OXLEY ACT”).  THE COMPANY’S
MANAGEMENT HAS COMPLETED AN ASSESSMENT OF THE EFFECTIVENESS OF THE COMPANY’S
INTERNAL CONTROL OVER FINANCIAL REPORTING IN COMPLIANCE WITH THE REQUIREMENTS OF
SECTION 404 OF THE SARBANES-OXLEY ACT FOR THE YEAR ENDED DECEMBER 31, 2006, AND
SUCH ASSESSMENT CONCLUDED THAT SUCH CONTROLS WERE EFFECTIVE.


SECTION 3.6             NO UNDISCLOSED LIABILITIES.  EXCEPT (A) AS REFLECTED OR
RESERVED AGAINST IN THE COMPANY’S MOST RECENT CONSOLIDATED BALANCE SHEET (OR THE
NOTES THERETO) INCLUDED IN THE COMPANY SEC DOCUMENTS, (B) AS EXPRESSLY PERMITTED
OR CONTEMPLATED BY THIS AGREEMENT, (C) FOR LIABILITIES AND OBLIGATIONS INCURRED
IN THE ORDINARY COURSE OF BUSINESS SINCE DECEMBER 31, 2006 AND (D) FOR
LIABILITIES OR OBLIGATIONS WHICH HAVE BEEN DISCHARGED OR PAID IN FULL IN THE
ORDINARY COURSE OF BUSINESS, AS OF THE DATE HEREOF, NEITHER THE COMPANY NOR ANY
SUBSIDIARY OF THE COMPANY HAS ANY LIABILITIES OR OBLIGATIONS OF ANY NATURE,
WHETHER OR NOT ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE, THAT WOULD BE
REQUIRED BY GAAP TO BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF THE COMPANY
AND ITS SUBSIDIARIES (OR IN THE NOTES THERETO), OTHER THAN THOSE THAT WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY
MATERIAL ADVERSE EFFECT.


SECTION 3.7             COMPLIANCE WITH LAW; PERMITS.


(A)           THE COMPANY, EACH OF THE COMPANY’S SUBSIDIARIES, THEIR RELEVANT
PERSONNEL AND OPERATIONS AND, TO THE KNOWLEDGE OF THE COMPANY, EACH OF THE
COMPANY JOINT VENTURES ARE, AND SINCE DECEMBER 31, 2006, HAVE BEEN, IN
COMPLIANCE WITH AND ARE NOT IN DEFAULT UNDER OR IN VIOLATION OF ANY APPLICABLE
FEDERAL, STATE, LOCAL OR FOREIGN LAW, STATUTE, ORDINANCE, RULE, REGULATION,
JUDGMENT, ORDER, INJUNCTION, DECREE OR AGENCY REQUIREMENT OF ANY GOVERNMENTAL
ENTITY (COLLECTIVELY, “LAWS” AND EACH, A “LAW”), EXCEPT WHERE SUCH
NON-COMPLIANCE, DEFAULT OR VIOLATION WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 3.7(A), NO REPRESENTATION OR
WARRANTY SHALL BE DEEMED TO BE MADE IN THIS SECTION 3.7(A) IN RESPECT OF THE
MATTERS REFERENCED IN SECTIONS 3.4 OR 3.5, OR IN RESPECT OF ENVIRONMENTAL, TAX,
EMPLOYEE BENEFITS OR LABOR LAW MATTERS, EACH OF WHICH MATTERS IS ADDRESSED BY
OTHER SECTIONS OF THIS AGREEMENT.


(B)           THE COMPANY, THE COMPANY’S SUBSIDIARIES AND, TO THE KNOWLEDGE OF
THE COMPANY, EACH OF THE COMPANY JOINT VENTURES ARE IN POSSESSION OF AND HAVE IN
EFFECT ALL FRANCHISES, GRANTS, AUTHORIZATIONS, LICENSES, PERMITS (OTHER THAN THE
COMPANY FCC LICENSES), EASEMENTS, VARIANCES, EXCEPTIONS, CONSENTS, CERTIFICATES,
APPROVALS AND ORDERS OF ANY GOVERNMENTAL ENTITY NECESSARY FOR THE COMPANY AND
THE COMPANY’S SUBSIDIARIES TO OWN, LEASE

14


--------------------------------------------------------------------------------



AND OPERATE THEIR PROPERTIES AND ASSETS OR TO CARRY ON THEIR BUSINESSES AS THEY
ARE NOW BEING CONDUCTED (THE “COMPANY PERMITS”), AND NO NON-RENEWAL, SUSPENSION,
CANCELLATION OR MATERIALLY ADVERSE MODIFICATION OF ANY OF THE COMPANY PERMITS IS
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, EXCEPT WHERE THE
FAILURE TO HAVE ANY OF THE COMPANY PERMITS OR THE SUSPENSION, CANCELLATION OR
MATERIALLY ADVERSE MODIFICATION OF ANY OF THE COMPANY PERMITS WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY
MATERIAL ADVERSE EFFECT, AND THERE HAS OCCURRED NO VIOLATION OF, DEFAULT (WITH
OR WITHOUT THE LAPSE OR TIME OR THE GIVING OF NOTICE, OR BOTH) UNDER, OR EVENT
GIVING TO OTHERS ANY RIGHT OF TERMINATION, AMENDMENT OR CANCELLATION OF, WITH OR
WITHOUT NOTICE OR LAPSE OF TIME OR BOTH, ANY SUCH COMPANY PERMIT, EXCEPT AS
WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
COMPANY MATERIAL ADVERSE EFFECT.  ALL COMPANY PERMITS ARE IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR TERMS AND, TO THE COMPANY’S KNOWLEDGE, THERE IS
NO EVENT WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN THE REVOCATION,
CANCELLATION, NON-RENEWAL OR ADVERSE MODIFICATION OF ANY SUCH COMPANY PERMIT,
EXCEPT WHERE THE FAILURE TO BE IN FULL FORCE AND EFFECT, OR WHERE SUCH
REVOCATION, CANCELLATION, NON-RENEWAL OR ADVERSE MODIFICATION, WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY
MATERIAL ADVERSE EFFECT.


(C)           SECTION 3.7(C) OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH
(I) ALL MAIN TELEVISION AND RADIO STATION LICENSES, PERMITS, AUTHORIZATIONS AND
APPROVALS ISSUED BY THE FCC TO THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR THE
OPERATION OF THE COMPANY STATIONS (“COMPANY FCC LICENSES”) AND THE LEGAL NAME OF
THE ENTITY TO WHICH EACH SUCH COMPANY FCC LICENSE WAS ISSUED AND (II) ALL TIME
BROKERAGE AGREEMENTS AND JOINT SALES AGREEMENTS BETWEEN THE COMPANY OR ANY OF
ITS SUBSIDIARIES AND ANY OTHER BROADCAST LICENSEE WITH RESPECT TO ANY BROADCAST
TELEVISION OR RADIO STATION.  THE COMPANY FCC LICENSES ARE IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR TERMS IN ALL MATERIAL RESPECTS AND ARE NOT
SUBJECT TO ANY MATERIAL CONDITIONS EXCEPT FOR CONDITIONS APPLICABLE TO
TELEVISION OR RADIO BROADCAST LICENSES GENERALLY OR AS OTHERWISE DISCLOSED ON
THE FACE OF THE COMPANY FCC LICENSES.  THE COMPANY AND ITS SUBSIDIARIES HAVE
CONSTRUCTED AND OPERATED AND CURRENTLY ARE CONSTRUCTING AND OPERATING THE
COMPANY STATIONS IN MATERIAL COMPLIANCE WITH THE TERMS OF THE COMPANY FCC
LICENSES, THE COMMUNICATIONS ACT, THE FCC RULES AND APPLICABLE REQUIREMENTS OF
THE FEDERAL AVIATION ADMINISTRATION (THE “FAA”).  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COMPANY AND ITS SUBSIDIARIES HAVE TIMELY FILED
OR MADE ALL APPLICATIONS, REPORTS AND OTHER DISCLOSURES REQUIRED BY THE FCC OR
FAA TO BE FILED OR MADE WITH RESPECT TO THE COMPANY STATIONS AND HAVE TIMELY
PAID ALL FCC REGULATORY FEES WITH RESPECT TO THE COMPANY STATIONS, EXCEPT FOR
SUCH NONCOMPLIANCE, FAILURE TO FILE OR FAILURE TO PAY AS WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE
EFFECT.  THE COMPANY AND ITS SUBSIDIARIES HOLD ALL COMPANY FCC LICENSES
NECESSARY FOR THE COMPANY AND ITS SUBSIDIARIES TO CONSTRUCT AND OPERATE THE
COMPANY STATIONS AS THEY ARE NOW BEING CONSTRUCTED AND OPERATED, AND NO
SUSPENSION, CANCELLATION OR ADVERSE MODIFICATION OF ANY OF THE COMPANY FCC
LICENSES IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, EXCEPT
WHERE THE FAILURE TO HAVE ANY OF THE COMPANY FCC LICENSES OR THE NON-RENEWAL,
SUSPENSION, CANCELLATION OR MATERIALLY ADVERSE MODIFICATION OF ANY OF THE
COMPANY FCC LICENSES WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.  THERE IS NOT PENDING OR, TO
THE KNOWLEDGE OF THE COMPANY, THREATENED BY OR BEFORE THE FCC ANY PROCEEDING,
NOTICE OF VIOLATION, ORDER OF FORFEITURE, COMPLAINT OR INVESTIGATION AGAINST OR
RELATING TO THE COMPANY, ANY OF ITS SUBSIDIARIES, ANY COMPANY STATION OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY COMPANY JOINT VENTURE, EXCEPT FOR

15


--------------------------------------------------------------------------------



ANY SUCH PROCEEDINGS, NOTICES, ORDERS, COMPLAINTS OR INVESTIGATIONS THAT WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT.  THERE IS NO ORDER OF FORFEITURE OR NOTICE OF LIABILITY
ISSUED BY THE FCC WITH RESPECT TO THE COMPANY, ANY OF ITS SUBSIDIARIES, ANY
COMPANY STATION OR, TO THE KNOWLEDGE OF THE COMPANY, ANY COMPANY JOINT VENTURE
THAT HAS NOT BEEN SATISFIED.  AS USED HEREIN, “COMPANY STATION” SHALL MEAN EACH
RADIO BROADCAST AND TELEVISION STATION CURRENTLY OWNED AND OPERATED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING FULL POWER RADIO AND TELEVISION
BROADCAST STATIONS AND LOW POWER TELEVISION AND TELEVISION TRANSLATOR STATIONS.


(D)           THE TRANSMISSION TOWERS AND OTHER TRANSMISSION FACILITIES OF THE
COMPANY STATIONS HAVE BEEN MAINTAINED IN A MANNER CONSISTENT IN ALL MATERIAL
RESPECTS WITH GENERALLY ACCEPTED STANDARDS OF GOOD ENGINEERING PRACTICE.  TO THE
KNOWLEDGE OF THE COMPANY, NO COMPANY STATION CAUSES INTERFERENCE IN VIOLATION OF
THE COMMUNICATIONS ACT OR THE FCC RULES TO THE TRANSMISSION OF ANY OTHER
BROADCAST STATION OR COMMUNICATIONS FACILITY.


(E)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS LEASED,
LICENSED, ASSIGNED, CONVEYED OR OTHERWISE ENCUMBERED ANY PORTION OF THE DIGITAL
SPECTRUM OF A COMPANY STATION OR GRANTED RIGHTS TO ANY PARTY TO BROADCAST ON ANY
PORTION OF THE DIGITAL SPECTRUM OF A COMPANY STATION.


SECTION 3.8             ENVIRONMENTAL LAWS AND REGULATIONS.


(A)           EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, (I) THE COMPANY AND ITS
SUBSIDIARIES HAVE CONDUCTED THEIR RESPECTIVE BUSINESSES IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS (AS HEREINAFTER DEFINED), (II) NONE OF THE
PROPERTIES OWNED, LEASED OR OPERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
CONTAINS ANY HAZARDOUS SUBSTANCE (AS HEREINAFTER DEFINED) AS A RESULT OF ANY
ACTIVITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IN AMOUNTS EXCEEDING THE
LEVELS ALLOWED OR OTHERWISE PERMITTED BY APPLICABLE ENVIRONMENTAL LAWS,
(III) SINCE DECEMBER 31, 2006, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS RECEIVED ANY NOTICES, DEMAND LETTERS OR REQUESTS FOR INFORMATION FROM ANY
FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL ENTITY INDICATING THAT THE COMPANY
OR ANY OF ITS SUBSIDIARIES MAY BE IN VIOLATION OF, OR LIABLE UNDER, ANY
ENVIRONMENTAL LAW IN CONNECTION WITH THE OWNERSHIP OR OPERATION OF ITS
BUSINESSES OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS, (IV) THERE HAVE BEEN
NO RELEASES OR TRANSPORTATION OF ANY HAZARDOUS SUBSTANCE AT, ONTO, OR FROM ANY
PROPERTIES PRESENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES AS A RESULT OF ANY ACTIVITY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES DURING THE TIME SUCH PROPERTIES WERE OWNED, LEASED OR OPERATED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES AND (V) NEITHER THE COMPANY, ITS
SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE PROPERTIES ARE SUBJECT TO ANY
LIABILITIES RELATING TO ANY SUIT, SETTLEMENT, COURT ORDER, ADMINISTRATIVE ORDER,
REGULATORY REQUIREMENT, JUDGMENT, NOTICE OF VIOLATION OR WRITTEN CLAIM ASSERTED
OR ARISING UNDER ANY ENVIRONMENTAL LAW.  IT IS AGREED AND UNDERSTOOD THAT NO
REPRESENTATION OR WARRANTY IS MADE IN RESPECT OF ENVIRONMENTAL MATTERS IN ANY
SECTION OF THIS AGREEMENT OTHER THAN THIS SECTION 3.8.


(B)           AS USED HEREIN, “ENVIRONMENTAL LAW” MEANS ANY LAW RELATING TO
(X) THE PROTECTION, PRESERVATION OR RESTORATION OF HUMAN HEALTH OR THE
ENVIRONMENT (INCLUDING AIR, WATER VAPOR, SURFACE WATER, GROUNDWATER, DRINKING
WATER SUPPLY, SURFACE LAND, SUBSURFACE LAND, PLANT OR

16


--------------------------------------------------------------------------------



ANIMAL LIFE, OR ANY OTHER NATURAL RESOURCE), (Y) THE EXPOSURE TO, OR THE USE,
STORAGE, RECYCLING, TREATMENT, GENERATION, TRANSPORTATION, PROCESSING, HANDLING,
LABELING, PRODUCTION, RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES, IN EACH CASE
AS IN EFFECT AT THE DATE HEREOF, OR (Z) THE PROTECTION OF WORKER HEALTH OR
SAFETY.


(C)           AS USED HEREIN, “HAZARDOUS SUBSTANCE” MEANS ANY SUBSTANCE,
ELEMENT, COMPOUND, MIXTURE, SOLUTION, AND/OR WASTE PRESENTLY LISTED, DEFINED,
DESIGNATED, IDENTIFIED, OR CLASSIFIED AS HAZARDOUS, TOXIC, RADIOACTIVE, OR
DANGEROUS, OR OTHERWISE REGULATED, UNDER ANY ENVIRONMENTAL LAW.  HAZARDOUS
SUBSTANCE INCLUDES ANY SUBSTANCE, ELEMENT, COMPOUND, MIXTURE, SOLUTION AND/OR
WASTE TO WHICH EXPOSURE IS REGULATED BY ANY GOVERNMENTAL ENTITY OR ANY
ENVIRONMENTAL LAW, INCLUDING BUT NOT LIMITED TO ANY TOXIC WASTE, POLLUTANT,
CONTAMINANT, HAZARDOUS SUBSTANCE (INCLUDING TOXIC MOLD), TOXIC SUBSTANCE,
HAZARDOUS WASTE, SPECIAL WASTE, INDUSTRIAL SUBSTANCE OR PETROLEUM OR ANY
DERIVATIVE OR BYPRODUCT THEREOF, RADON, RADIOACTIVE MATERIAL, ASBESTOS, OR
ASBESTOS CONTAINING MATERIAL, UREA FORMALDEHYDE, FOAM INSULATION OR
POLYCHLORINATED BIPHENYLS.


(D)           AS USED HEREIN, “RELEASE” MEANS ANY RELEASING, SPILLING, LEAKING,
PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING, STORING, ESCAPING,
LEACHING, MIGRATING, DUMPING, DISCARDING, BURYING, ABANDONING OR DISPOSING INTO
THE ENVIRONMENT OF A HAZARDOUS SUBSTANCE, IN EACH CASE, IN VIOLATION OF ANY
ENVIRONMENTAL LAW OR IN A MANNER WHICH HAS OR MAY GIVE RISE TO ANY LIABILITY
UNDER ANY ENVIRONMENTAL LAW.


SECTION 3.9             EMPLOYEE BENEFIT PLANS.


(A)           SECTION 3.9(A) OF THE COMPANY DISCLOSURE SCHEDULE LISTS ALL
MATERIAL COMPANY BENEFIT PLANS.  “COMPANY BENEFIT PLANS” MEANS ALL EMPLOYEE OR
DIRECTOR BENEFIT PLANS, PROGRAMS, POLICIES, AGREEMENTS OR OTHER ARRANGEMENTS,
INCLUDING ANY EMPLOYEE WELFARE PLAN WITHIN THE MEANING OF SECTION 3(1) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
EMPLOYEE PENSION BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(2) OF ERISA
(WHETHER OR NOT SUCH PLAN IS SUBJECT TO ERISA), AND ANY BONUS, INCENTIVE,
DEFERRED COMPENSATION, VACATION, STOCK PURCHASE, STOCK OPTION OR OTHER
EQUITY-BASED PLAN OR ARRANGEMENT, SEVERANCE, EMPLOYMENT, CHANGE OF CONTROL OR
FRINGE BENEFIT PLAN, PROGRAM OR AGREEMENT (OTHER THAN ANY “MULTIEMPLOYER PLAN”
WITHIN THE MEANING OF SECTION 4001(A)(3) OF ERISA AND ANY OTHER PLAN, PROGRAM OR
ARRANGEMENT MAINTAINED BY AN ENTITY OTHER THAN THE COMPANY OR A COMPANY
SUBSIDIARY PURSUANT TO ANY COLLECTIVE BARGAINING AGREEMENTS), IN EACH CASE THAT
ARE SPONSORED, MAINTAINED OR CONTRIBUTED TO BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES FOR THE BENEFIT OF CURRENT OR FORMER EMPLOYEES, DIRECTORS OR
CONSULTANTS OF THE COMPANY OR ITS SUBSIDIARIES.


(B)           SECTION 3.9(B) OF THE COMPANY DISCLOSURE SCHEDULE LISTS ALL
“MULTIEMPLOYER PLANS” (AS DEFINED IN REGULATION 4001.2 UNDER ERISA) TO WHICH THE
COMPANY OR ANY ERISA AFFILIATE (AS DEFINED BELOW) IS OBLIGATED TO CONTRIBUTE
CURRENTLY OR HAS BEEN OBLIGATED TO CONTRIBUTE DURING THE IMMEDIATELY PRECEDING
THREE YEARS.  THE COMPANY HAS MADE AVAILABLE TO THE ESOP ALL MATERIAL WRITTEN
INFORMATION WHICH IT HAS REGARDING POTENTIAL WITHDRAWAL LIABILITY UNDER SUCH
MULTIEMPLOYER PLANS, AND, SUBJECT TO, AND IN ACCORDANCE WITH SECTION 5.2, THE
COMPANY WILL USE REASONABLE BEST EFFORTS TO ASSIST THE ESOP AND MERGER SUB IN
OBTAINING ANY ADDITIONAL, AVAILABLE MATERIAL INFORMATION REGARDING SUCH
MULTIEMPLOYER PLANS AS THE ESOP OR MERGER SUB SHALL REASONABLY REQUEST.

17


--------------------------------------------------------------------------------



(C)           THE COMPANY HAS HERETOFORE MADE AVAILABLE TO THE ESOP TRUE AND
COMPLETE COPIES OF EACH OF THE MATERIAL COMPANY BENEFIT PLANS AND MATERIAL
RELATED DOCUMENTS, INCLUDING (I) EACH WRITING CONSTITUTING A PART OF SUCH
COMPANY BENEFIT PLAN, INCLUDING ALL AMENDMENTS THERETO, (II) THE THREE MOST
RECENT ANNUAL REPORTS (FORM 5500 SERIES) AND ACCOMPANYING SCHEDULES, IF ANY, AND
(III) THE MOST RECENT DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICES
(THE “IRS”) (IF APPLICABLE) FOR SUCH COMPANY BENEFIT PLAN.


(D)           EXCEPT AS WOULD NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
COMPANY MATERIAL ADVERSE EFFECT:  (I) EACH MATERIAL COMPANY BENEFIT PLAN HAS
BEEN MAINTAINED AND ADMINISTERED IN COMPLIANCE WITH ITS TERMS AND WITH
APPLICABLE LAW, INCLUDING ERISA AND THE CODE TO THE EXTENT APPLICABLE THERETO,
AND IN EACH CASE THE REGULATIONS THEREUNDER (II) EACH OF THE COMPANY BENEFIT
PLANS INTENDED TO BE “QUALIFIED” WITHIN THE MEANING OF SECTION 401(A) OF THE
CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS OR IS ENTITLED
TO RELY UPON A FAVORABLE OPINION ISSUED BY THE IRS, AND THERE ARE NO EXISTING
CIRCUMSTANCES OR ANY EVENTS THAT HAVE OCCURRED THAT WOULD REASONABLY BE EXPECTED
TO ADVERSELY AFFECT THE QUALIFIED STATUS OF ANY SUCH PLAN, (III) WITH RESPECT TO
EACH COMPANY BENEFIT PLAN THAT IS SUBJECT TO TITLE IV OF ERISA, THE PRESENT
VALUE OF THE ACCRUED BENEFITS UNDER SUCH COMPANY BENEFIT PLAN, BASED UPON THE
ACTUARIAL ASSUMPTIONS USED FOR FUNDING PURPOSES IN THE MOST RECENT ACTUARIAL
REPORT PREPARED FOR SUCH COMPANY BENEFIT PLAN’S ACTUARY WITH RESPECT TO SUCH
COMPANY BENEFIT PLAN, DID NOT, AS OF ITS LATEST VALUATION DATE, EXCEED THE THEN
CURRENT VALUE OF THE ASSETS OF SUCH COMPANY BENEFIT PLAN ALLOCABLE TO SUCH
ACCRUED BENEFITS, (IV) NO COMPANY BENEFIT PLAN PROVIDES BENEFITS, INCLUDING
DEATH OR MEDICAL BENEFITS (WHETHER OR NOT INSURED), WITH RESPECT TO CURRENT OR
FORMER EMPLOYEES OR DIRECTORS OF THE COMPANY OR ITS SUBSIDIARIES BEYOND THEIR
RETIREMENT OR OTHER TERMINATION OF SERVICE, OTHER THAN (A) COVERAGE MANDATED BY
APPLICABLE LAW OR (B) BENEFITS UNDER ANY “EMPLOYEE PENSION PLAN” (AS SUCH TERM
IS DEFINED IN SECTION 3(2) OF ERISA), (V) NO LIABILITY UNDER TITLE IV OF ERISA
HAS BEEN INCURRED BY THE COMPANY, ITS SUBSIDIARIES OR ANY ERISA AFFILIATE OF THE
COMPANY THAT HAS NOT BEEN SATISFIED IN FULL (OTHER THAN WITH RESPECT TO AMOUNTS
NOT YET DUE), AND, TO THE KNOWLEDGE OF THE COMPANY, NO CONDITION EXISTS THAT
PRESENTS A RISK TO THE COMPANY, ITS SUBSIDIARIES OR ANY ERISA AFFILIATE OF THE
COMPANY OF INCURRING A LIABILITY THEREUNDER, (VI) ALL CONTRIBUTIONS OR OTHER
AMOUNTS PAYABLE BY THE COMPANY OR ITS SUBSIDIARIES AS OF THE DATE HEREOF WITH
RESPECT TO EACH COMPANY BENEFIT PLAN IN RESPECT OF CURRENT OR PRIOR PLAN YEARS
HAVE BEEN PAID OR ACCRUED IN ACCORDANCE WITH GAAP, (VII) NEITHER THE COMPANY NOR
ITS SUBSIDIARIES HAS ENGAGED IN A TRANSACTION IN CONNECTION WITH WHICH THE
COMPANY OR ITS SUBSIDIARIES REASONABLY COULD BE SUBJECT TO EITHER A CIVIL
PENALTY ASSESSED PURSUANT TO SECTION 409 OR 502(I) OF ERISA OR A MATERIAL TAX
IMPOSED PURSUANT TO SECTION 4975 OR 4976 OF THE CODE AND (VIII) THERE ARE NO
PENDING, THREATENED OR ANTICIPATED CLAIMS (OTHER THAN ROUTINE CLAIMS FOR
BENEFITS) BY, ON BEHALF OF OR AGAINST ANY OF THE COMPANY BENEFIT PLANS OR ANY
TRUSTS RELATED THERETO WHICH COULD INDIVIDUALLY OR IN THE AGGREGATE REASONABLY
BE EXPECTED TO RESULT IN ANY LIABILITY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  “ERISA AFFILIATE” MEANS, WITH RESPECT TO ANY ENTITY, TRADE OR
BUSINESS, ANY OTHER ENTITY, TRADE OR BUSINESS THAT IS A MEMBER OF A GROUP
DESCRIBED IN SECTION 414(B), (C), (M) OR (O) OF THE CODE OR SECTION 4001(B)(1)
OF ERISA THAT INCLUDES THE FIRST ENTITY, TRADE OR BUSINESS, OR THAT IS A MEMBER
OF THE SAME “CONTROLLED GROUP” AS THE FIRST ENTITY, TRADE OR BUSINESS PURSUANT
TO SECTION 4001(A)(14) OF ERISA.


(E)           NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL,
EITHER ALONE OR IN COMBINATION WITH ANOTHER EVENT, (I) ENTITLE ANY CURRENT OR
FORMER EMPLOYEE, CONSULTANT, DIRECTOR

18


--------------------------------------------------------------------------------



OR OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO SEVERANCE PAY,
UNEMPLOYMENT COMPENSATION, FORGIVENESS OF INDEBTEDNESS OR ANY OTHER PAYMENT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR AS REQUIRED BY APPLICABLE LAW,
(II) RESULT IN ANY “EXCESS PARACHUTE PAYMENT” (WITHIN THE MEANING OF SECTION
280G OF THE CODE), (III) MATERIALLY INCREASE ANY BENEFITS OTHERWISE PAYABLE
UNDER ANY COMPANY BENEFIT PLAN, (IV) ACCELERATE THE TIME OF PAYMENT OR VESTING,
OR INCREASE THE AMOUNT OF COMPENSATION DUE ANY SUCH EMPLOYEE, CONSULTANT,
DIRECTOR OR OFFICER, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, (V) REQUIRE
THE FUNDING OF ANY SUCH BENEFITS OR (VI) LIMIT THE ABILITY TO AMEND OR TERMINATE
ANY COMPANY BENEFIT PLAN OR RELATED TRUST.


SECTION 3.10           ABSENCE OF CERTAIN CHANGES OR EVENTS.


(A)           FROM DECEMBER 31, 2006 THROUGH THE DATE OF THIS AGREEMENT, EXCEPT
AS OTHERWISE CONTEMPLATED, REQUIRED OR PERMITTED BY THIS AGREEMENT, THE TRIBUNE
PURCHASE AGREEMENT OR THE ESOP PURCHASE AGREEMENT, (I) THE BUSINESSES OF THE
COMPANY AND ITS SUBSIDIARIES HAVE BEEN CONDUCTED, IN ALL MATERIAL RESPECTS, IN
THE ORDINARY COURSE OF BUSINESS, AND (II) THERE HAS NOT BEEN ANY EVENT,
DEVELOPMENT OR STATE OF CIRCUMSTANCES THAT HAS HAD OR WOULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE
EFFECT.


(B)           SINCE THE DATE OF THIS AGREEMENT, THERE HAS NOT BEEN ANY EVENT,
DEVELOPMENT OR STATE OF CIRCUMSTANCES THAT HAS HAD OR WOULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE
EFFECT.


SECTION 3.11           INVESTIGATIONS; LITIGATION.  AS OF THE DATE HEREOF, (A)
THERE IS NO INVESTIGATION OR REVIEW PENDING (OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED) BY ANY GOVERNMENTAL ENTITY WITH RESPECT TO THE COMPANY, ANY
OF THE COMPANY’S SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE COMPANY, ANY COMPANY
JOINT VENTURE WHICH WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT, AND (B) THERE ARE NO ACTIONS,
SUITS, INQUIRIES, INVESTIGATIONS, ARBITRATIONS, MEDIATIONS OR PROCEEDINGS
PENDING (OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED) AGAINST OR AFFECTING
THE COMPANY, ANY OF ITS SUBSIDIARIES, ANY OF THEIR RESPECTIVE PROPERTIES OR, TO
THE KNOWLEDGE OF THE COMPANY, ANY COMPANY JOINT VENTURE AT LAW OR IN EQUITY
(AND, TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO BASIS FOR ANY SUCH ACTION,
SUIT, INQUIRY, INVESTIGATION OR PROCEEDING) BEFORE, AND THERE ARE NO ORDERS,
JUDGMENTS OR DECREES OF, OR BEFORE, ANY GOVERNMENTAL ENTITY, IN EACH CASE WHICH
WOULD HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


SECTION 3.12           PROXY STATEMENT; OTHER INFORMATION.  THE PROXY STATEMENT
(INCLUDING THE LETTER TO SHAREHOLDERS, NOTICE OF MEETING AND FORM OF PROXY, AND
ANY AMENDMENTS OR SUPPLEMENTS THERETO, THE “PROXY STATEMENT”) AND THE RULE 13E-3
TRANSACTION STATEMENT ON SCHEDULE 13E-3 (THE “SCHEDULE 13E-3”)  TO BE FILED BY
THE COMPANY WITH THE SEC IN CONNECTION WITH SEEKING THE ADOPTION OF THIS
AGREEMENT BY THE SHAREHOLDERS OF THE COMPANY WILL NOT, AT THE TIME THEY ARE
CONCURRENTLY FILED WITH THE SEC, OR, IN THE CASE OF THE PROXY STATEMENT, AT THE
TIME IT IS FIRST MAILED TO THE SHAREHOLDERS OF THE COMPANY OR AT THE TIME OF THE
COMPANY MEETING, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  THE COMPANY WILL CAUSE THE PROXY STATEMENT AND THE
SCHEDULE 13E-3 TO COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE

19


--------------------------------------------------------------------------------



EXCHANGE ACT AND THE RULES AND REGULATIONS THEREUNDER APPLICABLE THERETO AS OF
THE DATE OF SUCH FILING.  NO REPRESENTATION IS MADE BY THE COMPANY WITH RESPECT
TO STATEMENTS MADE IN THE PROXY STATEMENT OR THE SCHEDULE 13E-3 BASED ON
INFORMATION SUPPLIED BY THE ESOP, MERGER SUB OR ANY OF THEIR AFFILIATES
SPECIFICALLY FOR INCLUSION OR INCORPORATION BY REFERENCE THEREIN.


SECTION 3.13           RIGHTS PLAN.  THE BOARD OF DIRECTORS OF THE COMPANY HAS
RESOLVED TO, AND THE COMPANY PROMPTLY AFTER THE EXECUTION OF THIS AGREEMENT
WILL, TAKE ALL ACTION NECESSARY TO RENDER THE RIGHTS TO PURCHASE SHARES OF
SERIES A JUNIOR PARTICIPATING PREFERRED STOCK OF THE COMPANY (“RIGHTS”), ISSUED
PURSUANT TO THE TERMS OF THE RIGHTS AGREEMENT, DATED AS OF DECEMBER 12, 1997, AS
AMENDED (THE “RIGHTS AGREEMENT”), BETWEEN THE COMPANY AND COMPUTERSHARE TRUST
COMPANY, N.A. (FORMERLY FIRST CHICAGO TRUST COMPANY OF NEW YORK), AS RIGHTS
AGENT, INAPPLICABLE TO THE MERGER AND THE EXECUTION AND OPERATION OF THIS
AGREEMENT.


SECTION 3.14           TAX MATTERS.


(A)           EXCEPT IN THE CASE OF CLAUSES (I), (IV) OR (V) AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT, (I) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE
PREPARED AND TIMELY FILED (TAKING INTO ACCOUNT ANY EXTENSION OF TIME WITHIN
WHICH TO FILE) ALL TAX RETURNS REQUIRED TO BE FILED BY ANY OF THEM AND ALL SUCH
FILED TAX RETURNS ARE COMPLETE AND ACCURATE, (II) THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAVE PAID ALL MATERIAL TAXES THAT ARE REQUIRED TO BE PAID BY ANY OF
THEM (WHETHER OR NOT SHOWN ON ANY TAX RETURN), EXCEPT, IN THE CASE OF CLAUSE (I)
OR CLAUSE (II) HEREOF, WITH RESPECT TO MATTERS CONTESTED IN GOOD FAITH OR FOR
WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, (III) THE
U.S. CONSOLIDATED FEDERAL INCOME TAX RETURNS OF THE COMPANY HAVE BEEN EXAMINED
BY THE IRS (OR THE PERIOD FOR ASSESSMENT OF THE TAXES IN RESPECT OF WHICH SUCH
TAX RETURNS WERE REQUIRED TO BE FILED HAS EXPIRED), (IV) AS OF THE DATE OF THIS
AGREEMENT, THERE ARE NOT PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
IN WRITING, ANY AUDITS, EXAMINATIONS, INVESTIGATIONS OR OTHER PROCEEDINGS IN
RESPECT OF TAXES OR TAX MATTERS OWED OR CLAIMED TO BE OWED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES, (V) THERE ARE NO LIENS FOR TAXES ON ANY OF THE ASSETS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN PERMITTED LIENS, (VI) NONE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS BEEN A “CONTROLLED CORPORATION” OR A
“DISTRIBUTING CORPORATION” IN ANY DISTRIBUTION OCCURRING DURING THE TWO-YEAR
PERIOD ENDING ON THE DATE HEREOF THAT WAS PURPORTED OR INTENDED TO BE GOVERNED,
IN WHOLE OR IN PART, BY SECTION 355(A) OR 361 OF THE CODE (OR ANY SIMILAR
PROVISION OF STATE, LOCAL OR FOREIGN LAW) AND (VII) NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES HAS EVER ENTERED INTO ANY “REPORTABLE TRANSACTION,” AS
DEFINED IN TREASURY REGULATION SECTION 1.6011-4(B), REQUIRED TO BE REPORTED IN A
DISCLOSURE STATEMENT PURSUANT TO TREASURY REGULATION SECTION 1.6011-4(A) (OTHER
THAN TRANSACTIONS FOR WHICH FORM 8866 WAS FILED WITH THE COMPANY’S TAX RETURNS).


(B)           NONE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WILL BE REQUIRED TO
INCLUDE IN A TAXABLE PERIOD ENDING AFTER THE EFFECTIVE TIME TAXABLE INCOME
ATTRIBUTABLE TO INCOME THAT ACCRUED (FOR PURPOSES OF THE FINANCIAL STATEMENTS OF
THE COMPANY INCLUDED IN THE COMPANY SEC DOCUMENTS) IN A PRIOR TAXABLE PERIOD (OR
PORTION OF A TAXABLE PERIOD) BUT WAS NOT RECOGNIZED FOR TAX PURPOSES IN ANY
PRIOR TAXABLE PERIOD AS A RESULT OF (I) THE INSTALLMENT METHOD OF ACCOUNTING,
(II) THE COMPLETED CONTRACT METHOD OF ACCOUNTING, (III) THE LONG-TERM CONTRACT
METHOD OF ACCOUNTING, (IV) THE CASH METHOD OF ACCOUNTING OR SECTION 481 OF THE
CODE OR (V) ANY COMPARABLE PROVISIONS OF STATE OR LOCAL TAX LAW, DOMESTIC OR
FOREIGN, OR FOR ANY OTHER REASON, OTHER THAN ANY

20


--------------------------------------------------------------------------------



AMOUNTS THAT ARE SPECIFICALLY REFLECTED IN A RESERVE FOR TAXES ON THE FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN THE COMPANY SEC DOCUMENTS.


(C)           AS USED IN THIS AGREEMENT, (I) “TAXES” MEANS ANY AND ALL (WHETHER
OR NOT DISPUTED) DOMESTIC OR FOREIGN, FEDERAL, STATE, LOCAL OR OTHER TAXES OF
ANY KIND (TOGETHER WITH ANY AND ALL INTEREST, PENALTIES, ADDITIONS TO TAX AND
ADDITIONAL AMOUNTS IMPOSED WITH RESPECT THERETO) IMPOSED BY ANY GOVERNMENTAL
ENTITY, INCLUDING TAXES ON OR WITH RESPECT TO INCOME, FRANCHISES, WINDFALL OR
OTHER PROFITS, GROSS RECEIPTS, PROPERTY, SALES, USE, CAPITAL STOCK, PAYROLL,
EMPLOYMENT, UNEMPLOYMENT, SOCIAL SECURITY, WORKERS’ COMPENSATION OR NET WORTH,
AND TAXES IN THE NATURE OF EXCISE, WITHHOLDING, AD VALOREM OR VALUE ADDED, AND
INCLUDING LIABILITY FOR THE PAYMENT OF ANY SUCH AMOUNTS AS A RESULT OF BEING
EITHER (A) A MEMBER OF AN AFFILIATED, CONSOLIDATED, COMBINED, UNITARY OR
AGGREGATE GROUP OR AS A TRANSFEREE OR SUCCESSOR, OR (B) A PARTY TO ANY TAX
SHARING AGREEMENT OR AS A RESULT OF ANY EXPRESS OR IMPLIED OBLIGATION TO
INDEMNIFY ANY OTHER PERSON WITH RESPECT TO ANY SUCH AMOUNTS, AND (II) “TAX
RETURN” MEANS ANY RETURN, REPORT OR SIMILAR FILING (INCLUDING THE ATTACHED
SCHEDULES) REQUIRED TO BE FILED WITH RESPECT TO TAXES, INCLUDING ANY INFORMATION
RETURN, CLAIM FOR REFUND, AMENDED RETURN OR DECLARATION OF ESTIMATED TAXES.


SECTION 3.15           LABOR MATTERS.  EXCEPT FOR MATTERS IN THE CASE OF CLAUSE
(E) BELOW WHICH WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT, AS OF THE DATE HEREOF, (A) THERE
ARE NO STRIKES OR LOCKOUTS WITH RESPECT TO ANY EMPLOYEES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES (“EMPLOYEES”) THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE IMPACT ON THE OPERATIONS OF,
OR RESULT IN MATERIAL LIABILITY TO, THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A
WHOLE, (B) TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO UNION ORGANIZING EFFORT
PENDING OR THREATENED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE IMPACT ON THE OPERATIONS OF, OR RESULT IN MATERIAL LIABILITY
TO, THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, (C) THERE IS NO UNFAIR
LABOR PRACTICE, LABOR DISPUTE (OTHER THAN ROUTINE INDIVIDUAL GRIEVANCES) OR
LABOR ARBITRATION PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT, INDIVIDUALLY OR
IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE IMPACT
ON THE OPERATIONS OF, OR RESULT IN MATERIAL LIABILITY TO, THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE, (D) THERE IS NO SLOWDOWN, OR WORK STOPPAGE IN
EFFECT OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED WITH RESPECT TO EMPLOYEES
THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE IMPACT ON THE OPERATIONS OF, OR RESULT IN MATERIAL LIABILITY
TO, THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, AND (E) THE COMPANY AND
ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL APPLICABLE LAWS RESPECTING
(I) EMPLOYMENT AND EMPLOYMENT PRACTICES, (II) TERMS AND CONDITIONS OF EMPLOYMENT
AND WAGES AND HOURS AND (III) UNFAIR LABOR PRACTICES.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES HAS ANY MATERIAL LIABILITIES UNDER THE WORKER ADJUSTMENT
AND RETRAINING ACT OF 1998 AS A RESULT OF ANY ACTION TAKEN BY THE COMPANY (OTHER
THAN AT THE WRITTEN DIRECTION OF THE ESOP OR AS A RESULT OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY) THAT WOULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


SECTION 3.16           INTELLECTUAL PROPERTY.  EXCEPT AS WOULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE
EFFECT, EITHER THE COMPANY OR A SUBSIDIARY OF THE COMPANY OWNS, OR IS LICENSED
OR OTHERWISE POSSESSES LEGALLY ENFORCEABLE RIGHTS TO USE, FREE AND CLEAR OF ALL
MATERIAL LIENS, ALL DOMESTIC AND FOREIGN TRADEMARKS

21


--------------------------------------------------------------------------------



(INCLUDING CALL SIGNS), TRADE NAMES, SERVICE MARKS, SERVICE NAMES, ASSUMED
NAMES, REGISTERED AND UNREGISTERED COPYRIGHTS AND APPLICATIONS FOR SAME, DOMAIN
NAMES, PATENTS AND PATENT APPLICATIONS AND REGISTRATIONS USED IN THEIR
RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED, INCLUDING ALL RIGHTS ASSOCIATED
THEREWITH, WHETHER REGISTERED OR UNREGISTERED AND HOWEVER DOCUMENTED
(COLLECTIVELY, THE “INTELLECTUAL PROPERTY”).  EXCEPT AS WOULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE
EFFECT, SINCE DECEMBER 31, 2006, (A) THERE HAS NOT BEEN ANY PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED CLAIMS BY ANY PERSON ALLEGING INFRINGEMENT,
MISAPPROPRIATION OR OTHER UNAUTHORIZED USE OF INTELLECTUAL PROPERTY BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR CHALLENGING ANY ASPECT OF THE VALIDITY,
ENFORCEABILITY, OWNERSHIP, AUTHORSHIP, INVENTORSHIP OR USE OF ANY OF THE
INTELLECTUAL PROPERTY, (B) TO THE KNOWLEDGE OF THE COMPANY, THE CONDUCT OF THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES HAS NOT INFRINGED, MISAPPROPRIATED
OR OTHERWISE MADE UNAUTHORIZED USE OF ANY INTELLECTUAL PROPERTY RIGHTS OF ANY
PERSON, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED AN
“INVITATION TO LICENSE” OR OTHER COMMUNICATION FROM ANY THIRD PARTY ASSERTING
THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR WILL BE OBLIGATED TO TAKE A
LICENSE UNDER ANY INTELLECTUAL PROPERTY OWNED BY ANY THIRD PARTY IN ORDER TO
CONTINUE TO CONDUCT THEIR RESPECTIVE BUSINESSES AS THEY ARE CURRENTLY CONDUCTED,
(C) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS MADE ANY CLAIM OF
INFRINGEMENT, MISAPPROPRIATION OR OTHER UNAUTHORIZED USE BY OTHERS OF ITS RIGHTS
TO OR IN CONNECTION WITH THE INTELLECTUAL PROPERTY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, (D) TO THE KNOWLEDGE OF THE COMPANY, NO PERSON HAS OR IS CURRENTLY
INFRINGING, MISAPPROPRIATING OR OTHERWISE MAKING UNAUTHORIZED USE OF ANY
INTELLECTUAL PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AND (E) THE
COMPANY AND ITS SUBSIDIARIES HAVE TAKEN COMMERCIALLY REASONABLE ACTIONS IN
ACCORDANCE WITH NORMAL INDUSTRY PRACTICE TO PROTECT, MAINTAIN AND PRESERVE THE
INTELLECTUAL PROPERTY.


SECTION 3.17           REAL PROPERTY.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT,
THE COMPANY OR A SUBSIDIARY OF THE COMPANY OWNS AND HAS GOOD AND VALID TITLE TO
ALL OF ITS OWNED REAL PROPERTY AND HAS VALID LEASEHOLD INTERESTS IN ALL OF ITS
LEASED PROPERTIES, FREE AND CLEAR OF ALL LIENS (EXCEPT FOR PERMITTED LIENS AND
ALL OTHER TITLE EXCEPTIONS, DEFECTS, ENCUMBRANCES AND OTHER MATTERS, WHETHER OR
NOT OF RECORD, WHICH DO NOT MATERIALLY AFFECT THE CONTINUED USE OF THE PROPERTY
FOR THE PURPOSES FOR WHICH THE PROPERTY IS CURRENTLY BEING USED BY THE COMPANY
OR A SUBSIDIARY OF THE COMPANY AS OF THE DATE HEREOF).


SECTION 3.18           OPINION OF FINANCIAL ADVISOR.  THE BOARD OF DIRECTORS OF
THE COMPANY HAS RECEIVED THE OPINION OF EACH OF MORGAN STANLEY & CO.
INCORPORATED AND MERRILL LYNCH & CO., INC., DATED THE DATE OF THIS AGREEMENT,
SUBSTANTIALLY TO THE EFFECT THAT, AS OF SUCH DATE, THE MERGER CONSIDERATION TO
BE RECEIVED BY THE HOLDERS OF SHARES OF COMPANY COMMON STOCK PURSUANT TO THE
MERGER IS FAIR FROM A FINANCIAL POINT OF VIEW TO THE HOLDERS OF SUCH SHARES
(OTHER THAN CERTAIN AFFILIATED ENTITIES).


SECTION 3.19           REQUIRED VOTE OF THE COMPANY SHAREHOLDERS.  SUBJECT TO
THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE ESOP AND MERGER SUB IN
SECTION 4.9, THE AFFIRMATIVE VOTE OF THE HOLDERS OF OUTSTANDING SHARES OF
COMPANY COMMON STOCK REPRESENTING AT LEAST A MAJORITY OF ALL THE VOTES ENTITLED
TO BE CAST THEREUPON BY HOLDERS OF COMPANY COMMON STOCK IS THE ONLY VOTE OF
HOLDERS OF SECURITIES OF THE COMPANY WHICH IS REQUIRED TO APPROVE THIS AGREEMENT
AND THE MERGER (THE “COMPANY SHAREHOLDER APPROVAL”).

22


--------------------------------------------------------------------------------



SECTION 3.20           MATERIAL CONTRACTS.


(A)           EXCEPT FOR THIS AGREEMENT, THE TRIBUNE PURCHASE AGREEMENT, THE
ESOP PURCHASE AGREEMENT, THE COMPANY BENEFIT PLANS OR AS FILED WITH THE SEC, AS
OF THE DATE HEREOF, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY
TO OR BOUND BY, NOR ARE ANY OF THEIR PROPERTIES OR OTHER ASSETS BOUND BY, ANY
“MATERIAL CONTRACT” (AS SUCH TERM IS DEFINED IN ITEM 601(B)(10) OF REGULATION
S-K OF THE SEC) (ALL CONTRACTS OF THE TYPE DESCRIBED IN THIS SECTION 3.20(A)
BEING REFERRED TO HEREIN AS “COMPANY MATERIAL CONTRACTS”).


(B)           NEITHER THE COMPANY NOR ANY SUBSIDIARY OF THE COMPANY IS IN BREACH
OF OR DEFAULT UNDER (NOR TO THE KNOWLEDGE OF THE COMPANY DOES THERE EXIST ANY
CONDITION WHICH UPON THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD
CAUSE SUCH A VIOLATION OF OR DEFAULT UNDER) THE TERMS OF ANY COMPANY MATERIAL
CONTRACT WHERE SUCH BREACH OR DEFAULT WOULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.  TO THE
KNOWLEDGE OF THE COMPANY, NO OTHER PARTY TO ANY COMPANY MATERIAL CONTRACT IS IN
BREACH OF OR DEFAULT UNDER THE TERMS OF ANY COMPANY MATERIAL CONTRACT WHERE SUCH
BREACH OR DEFAULT WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.  EACH COMPANY MATERIAL CONTRACT IS
A VALID AND BINDING OBLIGATION OF THE COMPANY OR THE SUBSIDIARY OF THE COMPANY
WHICH IS PARTY THERETO AND, TO THE KNOWLEDGE OF THE COMPANY, OF EACH OTHER PARTY
THERETO, AND IS IN FULL FORCE AND EFFECT, EXCEPT THAT (I) SUCH ENFORCEMENT MAY
BE SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT, RELATING TO CREDITORS’ RIGHTS
GENERALLY AND (II) EQUITABLE REMEDIES OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND
OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES AND TO THE
DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.


SECTION 3.21           FINDERS OR BROKERS.  EXCEPT FOR MORGAN STANLEY & CO.
INCORPORATED, MERRILL LYNCH & CO., INC. AND CITIGROUP GLOBAL MARKETS INC. (THE
“COMPANY FINANCIAL ADVISORS”), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS EMPLOYED ANY INVESTMENT BANKER, BROKER OR FINDER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WHO MIGHT BE ENTITLED TO ANY FEE OR
ANY COMMISSION IN CONNECTION WITH OR UPON CONSUMMATION OF THE MERGER.  THE
COMPANY HAS MADE AVAILABLE TO THE ESOP AN ACCURATE AND COMPLETE SUMMARY OF THE
FEE ARRANGEMENTS WITH THE COMPANY FINANCIAL ADVISORS.


SECTION 3.22           INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES OWN OR HOLD
POLICIES OF INSURANCE, OR ARE SELF-INSURED, IN AMOUNTS PROVIDING REASONABLY
ADEQUATE COVERAGE AGAINST ALL RISKS CUSTOMARILY INSURED AGAINST BY COMPANIES AND
SUBSIDIARIES IN SIMILAR LINES OF BUSINESS AS THE COMPANY OR ITS SUBSIDIARIES,
AND IN AMOUNTS SUFFICIENT TO COMPLY WITH ALL COMPANY MATERIAL CONTRACTS TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE PARTIES OR ARE OTHERWISE BOUND.


SECTION 3.23           AFFILIATE TRANSACTIONS.  AS OF THE DATE HEREOF, THERE ARE
NO MATERIAL TRANSACTIONS, AGREEMENTS, ARRANGEMENTS OR UNDERSTANDINGS BETWEEN
(I) THE COMPANY OR ANY OF ITS SUBSIDIARIES, ON THE ONE HAND, AND (II) ANY
AFFILIATE OF THE COMPANY (OTHER THAN ANY OF ITS SUBSIDIARIES), ON THE OTHER
HAND, OF THE TYPE THAT WOULD BE REQUIRED TO BE DISCLOSED UNDER ITEM 404 OF
REGULATION S-K PROMULGATED BY THE SEC WHICH HAVE NOT BEEN SO DISCLOSED PRIOR TO
THE DATE HEREOF.

23


--------------------------------------------------------------------------------



SECTION 3.24           INDEBTEDNESS.  SECTION 3.24 OF THE COMPANY DISCLOSURE
SCHEDULE SETS FORTH, AS OF APRIL 1, 2007, ALL OF THE OUTSTANDING INDEBTEDNESS
FOR BORROWED MONEY OF, AND ALL THE OUTSTANDING GUARANTEES OF INDEBTEDNESS FOR
BORROWED MONEY OF ANY PERSON BY, AND ALL REIMBURSEMENT OBLIGATIONS (OR
GUARANTEES THEREOF) WITH RESPECT TO LETTERS OF CREDIT ISSUED ON BEHALF OF, THE
COMPANY AND EACH OF ITS SUBSIDIARIES.


SECTION 3.25           CABLE AND SATELLITE MATTERS.  SECTION 3.25 OF THE COMPANY
DISCLOSURE SCHEDULE SETS FORTH A LIST OF THE TEN LARGEST MULTICHANNEL VIDEO
PROGRAMMING DISTRIBUTORS (INCLUDING CABLE SYSTEMS, SMATV, OPEN VIDEO SYSTEMS,
MMDS, MDS, BROADBAND RADIO SERVICE AND DBS SYSTEMS, COLLECTIVELY, “MVPDS”) THAT
CARRY THE ANALOG AND/OR DIGITAL SIGNALS OF THE COMPANY STATIONS.  NO MVPD LISTED
ON SECTION 3.25 OF THE COMPANY DISCLOSURE SCHEDULE HAS DECLINED OR REFUSED TO
CARRY A COMPANY STATION OR DISPUTED A COMPANY STATION’S RIGHT TO CARRIAGE
PURSUANT TO SUCH COMPANY STATION’S MUST-CARRY OR RETRANSMISSION CONSENT
ELECTION, AS THE CASE MAY BE.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE ESOP AND MERGER SUB

The ESOP and Merger Sub jointly and severally represent and warrant to the
Company as follows:


SECTION 4.1             QUALIFICATION, ORGANIZATION, SUBSIDIARIES, ETC.   MERGER
SUB IS A LEGAL ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF ITS RESPECTIVE JURISDICTION OF ORGANIZATION AND HAS ALL
REQUISITE CORPORATE OR SIMILAR POWER AND AUTHORITY TO OWN, LEASE, HOLD AND
OPERATE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS PRESENTLY
CONDUCTED AND IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION IN EACH JURISDICTION WHERE THE OWNERSHIP, LEASING, HOLDING OR
OPERATION OF ITS ASSETS OR PROPERTIES OR CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO ORGANIZED, VALIDLY EXISTING,
QUALIFIED OR IN GOOD STANDING, OR TO HAVE SUCH POWER OR AUTHORITY, WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO PREVENT OR
MATERIALLY DELAY OR MATERIALLY IMPAIR THE ABILITY OF THE ESOP OR MERGER SUB TO
CONSUMMATE THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(AN “ESOP MATERIAL ADVERSE EFFECT”).  THE ESOP HAS MADE AVAILABLE TO THE COMPANY
PRIOR TO THE DATE OF THIS AGREEMENT A TRUE AND COMPLETE COPY OF THE OPERATING
AGREEMENT OF THE ESOP AND THE CERTIFICATE OF INCORPORATION AND BY-LAWS OF MERGER
SUB, EACH AS AMENDED THROUGH THE DATE HEREOF.


SECTION 4.2             AUTHORITY RELATIVE TO THIS AGREEMENT; NO VIOLATION.


(A)           THE ESOP HAS ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  MERGER SUB
HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE TRUSTEE OF THE ESOP, THE BOARD OF
DIRECTORS OF MERGER SUB AND BY THE ESOP, AS THE SOLE SHAREHOLDER OF MERGER SUB,
AND, EXCEPT FOR THE FILING OF THE CERTIFICATE OF MERGER WITH THE

24


--------------------------------------------------------------------------------



SECRETARY OF STATE OF THE STATE OF DELAWARE, NO OTHER ORGANIZATIONAL PROCEEDINGS
ON THE PART OF THE ESOP OR CORPORATE PROCEEDINGS ON THE PART OF MERGER SUB ARE
NECESSARY TO AUTHORIZE THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY THE ESOP AND MERGER SUB AND, ASSUMING THIS AGREEMENT CONSTITUTES
THE LEGAL, VALID AND BINDING AGREEMENT OF THE COMPANY, THIS AGREEMENT
CONSTITUTES THE LEGAL, VALID AND BINDING AGREEMENT OF THE ESOP AND MERGER SUB,
ENFORCEABLE AGAINST EACH OF THE ESOP AND MERGER SUB IN ACCORDANCE WITH ITS
TERMS.


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ESOP AND MERGER SUB
OF THIS AGREEMENT AND THE CONSUMMATION OF THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BY THE ESOP AND MERGER SUB DO NOT AND WILL NOT
REQUIRE ANY CONSENT, APPROVAL, LICENSE, AUTHORIZATION, ORDER OR PERMIT OF,
ACTION BY, FILING WITH OR NOTIFICATION TO ANY GOVERNMENTAL ENTITY, OTHER THAN
(I) THE FILING OF THE CERTIFICATE OF MERGER, (II) COMPLIANCE WITH THE APPLICABLE
REQUIREMENTS OF THE HSR ACT, (III) COMPLIANCE WITH THE APPLICABLE REQUIREMENTS
OF THE EXCHANGE ACT, (IV) FILINGS WITH AND APPROVALS FROM THE FCC AND THE STATE
COMMISSIONS AS SET FORTH ON SECTION 3.3(B) OF THE COMPANY DISCLOSURE SCHEDULE,
(V) COMPLIANCE WITH ANY APPLICABLE FOREIGN OR STATE COMPETITION, ANTITRUST,
SECURITIES OR BLUE SKY LAWS, (VI) FILINGS UNDER ANY APPLICABLE STATE TAKEOVER
LAW AND (VII) SUCH OF THE FOREGOING AS MAY BE REQUIRED IN CONNECTION WITH THE
FINANCING (COLLECTIVELY, CLAUSES (I) THROUGH (VII), THE “ESOP APPROVALS”), AND
OTHER THAN ANY CONSENT, APPROVAL, LICENSE, AUTHORIZATION, ORDER, PERMIT, ACTION,
FILING OR NOTIFICATION THE FAILURE OF WHICH TO MAKE OR OBTAIN WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE AN ESOP
MATERIAL ADVERSE EFFECT.


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ESOP AND MERGER SUB
OF THIS AGREEMENT AND THE CONSUMMATION BY THE ESOP AND MERGER SUB OF THE MERGER
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND WILL NOT (I)
CONTRAVENE OR CONFLICT WITH THE ORGANIZATIONAL OR GOVERNING DOCUMENTS OF THE
ESOP OR MERGER SUB, (II) ASSUMING COMPLIANCE WITH THE MATTERS REFERENCED IN
SECTION 4.2(B), CONTRAVENE OR CONFLICT WITH OR RESULT IN VIOLATION OF ANY
PROVISION OF ANY LAW BINDING UPON OR APPLICABLE TO THE ESOP OR MERGER SUB OR ANY
OF THEIR RESPECTIVE PROPERTIES OR ASSETS, OR (III) RESULT IN ANY VIOLATION OF,
OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE
RISE TO A RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY MATERIAL
OBLIGATION OR TO THE LOSS OF A MATERIAL BENEFIT UNDER, OR TO INCREASED,
ADDITIONAL, ACCELERATED OR GUARANTEED RIGHTS OR ENTITLEMENTS OF ANY PERSON
UNDER, ANY LOAN, GUARANTEE OF INDEBTEDNESS OR CREDIT AGREEMENT, NOTE, BOND,
MORTGAGE, INDENTURE, LEASE, AGREEMENT, CONTRACT, INSTRUMENT, PERMIT, CONCESSION,
FRANCHISE, RIGHT OR LICENSE TO WHICH THE ESOP OR MERGER SUB IS A PARTY OR BY
WHICH ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS IS BOUND, OR (IV) RESULT IN
THE CREATION OF ANY LIEN (OTHER THAN PERMITTED LIENS) UPON ANY OF THE PROPERTIES
OR ASSETS OF THE ESOP OR MERGER SUB, OTHER THAN, IN THE CASE OF CLAUSE (II)
THROUGH (IV), ANY SUCH ITEMS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE AN ESOP MATERIAL ADVERSE EFFECT.


SECTION 4.3             INVESTIGATIONS; LITIGATION.  THERE IS NO INVESTIGATION
OR REVIEW PENDING (OR, TO THE KNOWLEDGE OF THE ESOP, THREATENED) BY ANY
GOVERNMENTAL ENTITY WITH RESPECT TO THE ESOP OR MERGER SUB WHICH COULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE AN ESOP
MATERIAL ADVERSE EFFECT, AND THERE ARE NO ACTIONS, SUITS, INQUIRIES,
INVESTIGATIONS OR PROCEEDINGS PENDING (OR, TO THE ESOP’S KNOWLEDGE, THREATENED)
AGAINST OR AFFECTING THE ESOP OR MERGER SUB, OR ANY OF THEIR RESPECTIVE
PROPERTIES AT LAW OR IN EQUITY (AND

25


--------------------------------------------------------------------------------



TO THE ESOP’S KNOWLEDGE THERE IS NO BASIS FOR ANY SUCH ACTION, SUIT, INQUIRY,
INVESTIGATION, ARBITRATION, MEDIATION OR PROCEEDING) BEFORE, AND THERE ARE NO
ORDERS, JUDGMENTS OR DECREES OF, OR BEFORE, ANY GOVERNMENTAL ENTITY, IN EACH
CASE WHICH COULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE AN ESOP MATERIAL ADVERSE EFFECT.


SECTION 4.4             PROXY STATEMENT; OTHER INFORMATION.  NONE OF THE
INFORMATION PROVIDED BY THE ESOP OR MERGER SUB TO BE INCLUDED IN THE PROXY
STATEMENT, THE SCHEDULE TO OR THE SCHEDULE 13E-3 WILL, AT THE TIME THE PROXY
STATEMENT, THE SCHEDULE TO AND THE SCHEDULE 13E-3 ARE CONCURRENTLY FILED WITH
THE SEC, OR, IN THE CASE OF THE PROXY STATEMENT, AT THE TIME THE PROXY STATEMENT
IS FIRST MAILED TO THE SHAREHOLDERS OF THE COMPANY OR AT THE TIME OF THE COMPANY
MEETING, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  NO REPRESENTATION IS MADE BY THE ESOP OR MERGER SUB WITH
RESPECT TO STATEMENTS MADE IN THE PROXY STATEMENT, THE SCHEDULE TO OR THE
SCHEDULE 13E-3 BASED ON INFORMATION SUPPLIED BY THE COMPANY, ANY OF THE
COMPANY’S SUBSIDIARIES OR ANY OF THEIR RESPECTIVE AFFILIATES.


SECTION 4.5             CAPITALIZATION OF MERGER SUB.  AS OF THE DATE OF THIS
AGREEMENT, THE AUTHORIZED CAPITAL STOCK OF MERGER SUB CONSISTS OF 1000 SHARES OF
COMMON STOCK, PAR VALUE $.01 PER SHARE, 100 OF WHICH ARE VALIDLY ISSUED AND
OUTSTANDING.  ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF MERGER SUB IS,
AND AT THE EFFECTIVE TIME WILL BE, OWNED BY THE ESOP.  MERGER SUB HAS
OUTSTANDING NO OPTION, WARRANT, RIGHT, OR ANY OTHER AGREEMENT PURSUANT TO WHICH
ANY PERSON OTHER THAN THE ESOP MAY ACQUIRE ANY EQUITY SECURITY OF MERGER SUB. 
MERGER SUB HAS NOT CONDUCTED ANY BUSINESS PRIOR TO THE DATE HEREOF, OTHER THAN
BUSINESS AND OPERATIONS RELATED TO THE MERGER AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AND HAS NO ASSETS, LIABILITIES OR OBLIGATIONS OF ANY NATURE
OTHER THAN THOSE INCIDENT TO ITS FORMATION AND PURSUANT TO THIS AGREEMENT AND
THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 4.6             LACK OF OWNERSHIP OF COMPANY COMMON STOCK.  EXCEPT AS
CONTEMPLATED BY THE ESOP PURCHASE AGREEMENT, NEITHER THE ESOP NOR ANY OF ITS
SUBSIDIARIES BENEFICIALLY OWNS OR, SINCE DECEMBER 31, 2006 HAS BENEFICIALLY
OWNED, DIRECTLY OR INDIRECTLY, ANY SHARES OF COMPANY COMMON STOCK OR OTHER
SECURITIES CONVERTIBLE INTO, EXCHANGEABLE INTO OR EXERCISABLE FOR SHARES OF
COMPANY COMMON STOCK.


SECTION 4.7             FINDERS OR BROKERS.  EXCEPT FOR DUFF & PHELPS, LLC, THE
ESOP HAS NOT EMPLOYED ANY FINANCIAL ADVISOR, INVESTMENT BANKER, BROKER OR FINDER
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WHO IS
ENTITLED TO ANY FEE OR ANY COMMISSION IN CONNECTION WITH OR UPON CONSUMMATION OF
THE MERGER.


SECTION 4.8             NO ADDITIONAL REPRESENTATIONS.


(A)           THE ESOP ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES (AS
HEREINAFTER DEFINED) HAVE RECEIVED ACCESS TO SUCH BOOKS AND RECORDS, FACILITIES,
EQUIPMENT, CONTRACTS AND OTHER ASSETS OF THE COMPANY WHICH IT AND ITS
REPRESENTATIVES HAVE DESIRED OR REQUESTED TO REVIEW, AND THAT IT AND ITS
REPRESENTATIVES HAVE HAD FULL OPPORTUNITY TO MEET WITH THE MANAGEMENT OF THE
COMPANY AND TO DISCUSS THE BUSINESS AND ASSETS OF THE COMPANY.

26


--------------------------------------------------------------------------------



(B)           THE ESOP ACKNOWLEDGES THAT NEITHER THE COMPANY NOR ANY PERSON HAS
MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION REGARDING THE COMPANY FURNISHED OR MADE
AVAILABLE TO THE ESOP AND ITS REPRESENTATIVES EXCEPT AS EXPRESSLY SET FORTH IN
ARTICLE III, AND NEITHER THE COMPANY NOR ANY OTHER PERSON SHALL BE SUBJECT TO
ANY LIABILITY TO THE ESOP OR ANY OTHER PERSON RESULTING FROM THE COMPANY’S
MAKING AVAILABLE TO THE ESOP OR THE ESOP’S USE OF SUCH INFORMATION, INCLUDING
THE PRESENTATION MATERIALS DELIVERED TO THE ESOP, AS SUBSEQUENTLY UPDATED,
SUPPLEMENTED OR AMENDED (THE “INFORMATION MEMORANDUM”), OR ANY INFORMATION,
DOCUMENTS OR MATERIAL MADE AVAILABLE TO THE ESOP IN THE DUE DILIGENCE MATERIALS
PROVIDED TO THE ESOP, INCLUDING IN THE “DATA ROOM,” OTHER MANAGEMENT
PRESENTATIONS (FORMAL OR INFORMAL) OR IN ANY OTHER FORM IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING,
THE COMPANY MAKES NO REPRESENTATION OR WARRANTY TO THE ESOP WITH RESPECT TO (I)
THE INFORMATION SET FORTH IN THE INFORMATION MEMORANDUM OR (II) ANY FINANCIAL
PROJECTION OR FORECAST RELATING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES,
WHETHER OR NOT INCLUDED IN THE INFORMATION MEMORANDUM OR ANY MANAGEMENT
PRESENTATION.


ARTICLE V


COVENANTS AND AGREEMENTS


SECTION 5.1             CONDUCT OF BUSINESS BY THE COMPANY.


(A)           FROM AND AFTER THE DATE HEREOF AND PRIOR TO THE EFFECTIVE TIME OR
THE DATE, IF ANY, ON WHICH THIS AGREEMENT IS EARLIER TERMINATED PURSUANT TO
SECTION 7.1 (THE “TERMINATION DATE”), AND EXCEPT (I) AS MAY BE REQUIRED BY
APPLICABLE LAW, (II) AS MAY BE AGREED IN WRITING BY THE ESOP AND TRIBUNE
ACQUISITION (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), (III) AS MAY BE
EXPRESSLY REQUIRED OR PERMITTED BY THIS AGREEMENT, THE TRIBUNE PURCHASE
AGREEMENT, THE FINANCING COMMITMENTS, THE NEW CREDIT AGREEMENTS OR THE ESOP
PURCHASE AGREEMENT, OR (IV) AS SET FORTH IN SECTION 5.1 OF THE COMPANY
DISCLOSURE SCHEDULE, THE COMPANY COVENANTS AND AGREES THAT (A) THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES SHALL BE CONDUCTED IN, AND SUCH ENTITIES SHALL
NOT TAKE ANY ACTION EXCEPT IN, THE ORDINARY COURSE OF BUSINESS AND IN A MANNER
CONSISTENT WITH PAST PRACTICE AND (B) THE COMPANY AND ITS SUBSIDIARIES SHALL USE
THEIR REASONABLE BEST EFFORTS TO PRESERVE SUBSTANTIALLY INTACT THE COMPANY’S
BUSINESS, TO KEEP AVAILABLE THE SERVICES OF THOSE OF THEIR PRESENT OFFICERS,
EMPLOYEES AND CONSULTANTS WHO ARE IMPORTANT TO THE OPERATION OF THEIR BUSINESS;
PROVIDED, HOWEVER, THAT NO ACTION BY THE COMPANY OR ITS SUBSIDIARIES WITH
RESPECT TO MATTERS SPECIFICALLY ADDRESSED BY ANY PROVISION OF SECTION 5.1(B)
SHALL BE DEEMED A BREACH OF THIS SENTENCE UNLESS SUCH ACTION WOULD CONSTITUTE A
BREACH OF SUCH OTHER PROVISION.


(B)           SUBJECT TO THE EXCEPTIONS CONTAINED IN CLAUSES (I) THROUGH (IV) OF
SECTION 5.1(A), THE COMPANY AGREES, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES,
THAT BETWEEN THE DATE HEREOF AND THE EFFECTIVE TIME, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ESOP, THE COMPANY:

(I)            SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES THAT IS
NOT WHOLLY OWNED TO, AUTHORIZE OR PAY ANY DIVIDENDS ON OR MAKE ANY DISTRIBUTION
WITH RESPECT TO ITS OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER EQUITY
SECURITIES (WHETHER IN CASH, ASSETS, STOCK OR OTHER SECURITIES OF THE COMPANY OR
ITS SUBSIDIARIES), EXCEPT (A) DIVIDENDS AND DISTRIBUTIONS PAID

27


--------------------------------------------------------------------------------


OR MADE ON A PRO RATA BASIS BY SUBSIDIARIES AND (B) THAT THE COMPANY MAY
CONTINUE TO PAY DIVIDENDS ON THE COMPANY PREFERRED STOCK IN ACCORDANCE WITH THE
TERMS THEREOF;

(II)           SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
SPLIT, COMBINE OR RECLASSIFY ANY OF ITS CAPITAL STOCK OR OTHER EQUITY SECURITIES
OR ISSUE OR AUTHORIZE OR PROPOSE THE ISSUANCE OF ANY OTHER SECURITIES IN RESPECT
OF, IN LIEU OF OR IN SUBSTITUTION FOR SHARES OF ITS CAPITAL STOCK OR OTHER
EQUITY SECURITIES, EXCEPT (A) FOR ANY SUCH TRANSACTION BY A WHOLLY OWNED
SUBSIDIARY OF THE COMPANY WHICH REMAINS A WHOLLY OWNED SUBSIDIARY AFTER
CONSUMMATION OF SUCH TRANSACTION AND (B) AS CONTEMPLATED BY THE EXCHANGE
AGREEMENT;

(III)          EXCEPT TO THE EXTENT REQUIRED BY LAW (INCLUDING SECTION 409A OF
THE CODE) OR BY CONTRACTS IN EXISTENCE AS OF THE DATE HEREOF OR BY COMPANY
BENEFIT PLANS, SHALL NOT AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO
(A) INCREASE IN ANY MANNER THE COMPENSATION OR BENEFITS OF ANY OF ITS EMPLOYEES,
DIRECTORS, CONSULTANTS, INDEPENDENT CONTRACTORS OR SERVICE PROVIDERS EXCEPT IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE (THE ORDINARY
COURSE INCLUDING, FOR THIS PURPOSE, THE EMPLOYEE SALARY, BONUS AND EQUITY
COMPENSATION REVIEW PROCESS AND RELATED ADJUSTMENTS SUBSTANTIALLY AS CONDUCTED
EACH YEAR), (B) PAY ANY PENSION, SEVERANCE OR RETIREMENT BENEFITS NOT REQUIRED
BY ANY EXISTING PLAN OR AGREEMENT TO ANY SUCH EMPLOYEES, DIRECTORS, CONSULTANTS,
INDEPENDENT CONTRACTORS OR SERVICE PROVIDERS, (C) ENTER INTO, AMEND, ALTER
(OTHER THAN AMENDMENTS THAT DO NOT MATERIALLY INCREASE THE COST TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES OF MAINTAINING THE APPLICABLE COMPENSATION OR BENEFIT
PROGRAM, POLICY, ARRANGEMENT OR AGREEMENT), ADOPT, IMPLEMENT OR OTHERWISE COMMIT
ITSELF TO ANY COMPENSATION OR BENEFIT PLAN, PROGRAM, POLICY, ARRANGEMENT OR
AGREEMENT INCLUDING ANY PENSION, RETIREMENT, PROFIT-SHARING, BONUS, COLLECTIVE
BARGAINING OR OTHER EMPLOYEE BENEFIT OR WELFARE BENEFIT PLAN, POLICY,
ARRANGEMENT OR AGREEMENT OR EMPLOYMENT OR CONSULTING AGREEMENT WITH OR FOR THE
BENEFIT OF ANY EMPLOYEE, DIRECTOR, CONSULTANT, INDEPENDENT CONTRACTOR OR SERVICE
PROVIDER, OTHER THAN WITH RESPECT TO ANY EMPLOYMENT, SEVERANCE OR RETENTION
AGREEMENT (OR AMENDMENT WITH RESPECT THERETO) ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE BETWEEN THE COMPANY OR ONE OF
ITS SUBSIDIARIES, ON THE ONE HAND, AND ANY CONSULTANT, INDEPENDENT CONTRACTOR,
SERVICE PROVIDER OR EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES WHO IS NOT AN
EXECUTIVE OFFICER OF THE COMPANY OR ITS SUBSIDIARIES, OR (D) ACCELERATE THE
VESTING OF, OR THE LAPSING OF RESTRICTIONS WITH RESPECT TO, ANY STOCK OPTIONS OR
OTHER STOCK-BASED COMPENSATION OR OTHERWISE ACCELERATE ANY RIGHTS OR BENEFITS,
OR MAKE ANY DETERMINATIONS THAT WOULD RESULT IN A MATERIAL INCREASE IN
LIABILITIES UNDER ANY COMPANY BENEFIT PLAN;

(IV)          SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CHANGE
FINANCIAL ACCOUNTING POLICIES, PRACTICES OR PROCEDURES OR ANY OF ITS METHODS OF
REPORTING INCOME, DEDUCTIONS OR OTHER MATERIAL ITEMS FOR FINANCIAL ACCOUNTING
PURPOSES, EXCEPT AS REQUIRED BY GAAP, SEC RULE OR POLICY OR APPLICABLE LAW;

(V)           SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ADOPT
ANY AMENDMENTS TO ITS CERTIFICATE OF INCORPORATION OR BY-LAWS OR SIMILAR
APPLICABLE ORGANIZATIONAL DOCUMENTS, EXCEPT PURSUANT TO THE CERTIFICATE OF
DESIGNATION;

(VI)          EXCEPT FOR TRANSACTIONS AMONG THE COMPANY AND ITS WHOLLY OWNED
SUBSIDIARIES OR AMONG THE COMPANY’S WHOLLY OWNED SUBSIDIARIES, SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ISSUE, SELL, PLEDGE, DISPOSE OF OR
ENCUMBER, OR AUTHORIZE THE ISSUANCE,

28


--------------------------------------------------------------------------------


SALE, PLEDGE, DISPOSITION OR ENCUMBRANCE OF, ANY SHARES OF ITS CAPITAL STOCK OR
OTHER OWNERSHIP INTEREST IN THE COMPANY OR ANY SUBSIDIARIES OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SUCH SHARES OR OWNERSHIP INTEREST, OR
ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE OR WITH RESPECT TO ANY SUCH SHARES OF
CAPITAL STOCK, OWNERSHIP INTEREST OR CONVERTIBLE OR EXCHANGEABLE SECURITIES OR
TAKE ANY ACTION TO CAUSE TO BE EXERCISABLE ANY OTHERWISE UNEXERCISABLE OPTION
UNDER ANY EXISTING STOCK OPTION PLAN (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BY
THE TERMS OF THIS AGREEMENT OR THE EXPRESS TERMS OF ANY UNEXERCISABLE OPTIONS
OUTSTANDING ON THE DATE HEREOF), OTHER THAN (A) ISSUANCES OF SHARES OF COMPANY
COMMON STOCK IN RESPECT OF ANY EXERCISE OF COMPANY STOCK OPTIONS AND SETTLEMENT
OF ANY COMPANY STOCK-BASED AWARDS (EACH AS HEREINAFTER DEFINED) OUTSTANDING ON
THE DATE HEREOF OR AS MAY BE GRANTED AFTER THE DATE HEREOF AS PERMITTED UNDER
THIS SECTION 5.1(B), (B) ISSUANCES OF UP TO 75,000 SHARES OF COMPANY COMMON
STOCK IN THE ORDINARY COURSE OF BUSINESS PURSUANT TO THE COMPANY BENEFIT PLANS,
(C) THE SALE OF SHARES OF COMPANY COMMON STOCK PURSUANT TO THE EXERCISE OF
OPTIONS TO PURCHASE COMPANY COMMON STOCK PERMITTED UNDER THIS SECTION 5.1(B) IF
NECESSARY TO EFFECTUATE AN OPTIONEE DIRECTION UPON EXERCISE OR FOR WITHHOLDING
OF TAXES AND (D) ISSUANCES OF SHARES OF COMPANY COMMON STOCK AND OTHER COMPANY
SECURITIES PURSUANT TO THE TRIBUNE PURCHASE AGREEMENT AND THE ESOP PURCHASE
AGREEMENT;

(VII)         EXCEPT FOR TRANSACTIONS AMONG THE COMPANY AND ITS WHOLLY OWNED
SUBSIDIARIES OR AMONG THE COMPANY’S WHOLLY OWNED SUBSIDIARIES, SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, PURCHASE,
REDEEM OR OTHERWISE ACQUIRE ANY SHARES OF ITS CAPITAL STOCK OR OTHER EQUITY
SECURITIES OR ANY RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE ANY SUCH EQUITY
SECURITIES;

(VIII)        SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, INCUR,
ASSUME, GUARANTEE, PREPAY OR OTHERWISE BECOME LIABLE FOR ANY INDEBTEDNESS FOR
BORROWED MONEY (DIRECTLY, CONTINGENTLY OR OTHERWISE), EXCEPT FOR (A) ANY
INDEBTEDNESS FOR BORROWED MONEY AMONG THE COMPANY AND ITS WHOLLY OWNED
SUBSIDIARIES OR AMONG THE COMPANY’S WHOLLY OWNED SUBSIDIARIES, (B) INDEBTEDNESS
FOR BORROWED MONEY INCURRED TO REPLACE, RENEW, EXTEND, REFINANCE OR REFUND ANY
EXISTING INDEBTEDNESS FOR BORROWED MONEY (X) ON MATERIALLY NO LESS FAVORABLE
TERMS AND SO LONG AS SUCH INDEBTEDNESS IS VOLUNTARILY PREPAYABLE OR REDEEMABLE
WITHOUT PREMIUM OR PENALTY OR (Y) WITH BORROWINGS UNDER AND PURSUANT TO THE
(1) AMENDED AND RESTATED CREDIT AGREEMENT AND THE AMENDED AND RESTATED BRIDGE
CREDIT AGREEMENT, EACH DATED AS OF JUNE 27, 2006, AMONG THE COMPANY, THE BANKS,
FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL LENDERS PARTY THERETO, AND
CITICORP NORTH AMERICA, INC., AS ADMINISTRATIVE AGENT (TOGETHER, THE “EXISTING
CREDIT AGREEMENTS”) OR THE (2) DEFINITIVE CREDIT AGREEMENTS (THE “NEW CREDIT
AGREEMENTS”) TO BE ENTERED INTO BY THE COMPANY PURSUANT TO THE FINANCING
COMMITMENTS, (C) GUARANTEES BY THE COMPANY OF INDEBTEDNESS FOR BORROWED MONEY OF
SUBSIDIARIES OF THE COMPANY, WHICH INDEBTEDNESS IS INCURRED IN COMPLIANCE WITH
THIS SECTION 5.1(B), (D) INDEBTEDNESS FOR BORROWED MONEY IN AN AMOUNT NECESSARY
TO EFFECT THE EXERCISE OF THE PURCHASE OPTION FOR THE PROPERTIES CURRENTLY OWNED
BY TMCT, LLC AND LEASED TO THE COMPANY AND ITS SUBSIDIARIES, (E) INDEBTEDNESS
FOR BORROWED MONEY IN AN AMOUNT NOT TO EXCEED $100 MILLION IN AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME, INCURRED AS (X) A “REVOLVING CREDIT
ADVANCE” OR A “SWING LINE ADVANCE” AND “TERM ADVANCES” UNDER AND PURSUANT TO THE
EXISTING CREDIT AGREEMENTS OR (Y) AS AN ADVANCE UNDER THE REVOLVING CREDIT
FACILITY TO BE INCLUDED IN THE NEW CREDIT AGREEMENTS; PROVIDED THAT ANY AMOUNT
BORROWED PURSUANT TO THIS CLAUSE (E) SHALL REDUCE THE AMOUNT OF BORROWINGS
PERMITTED UNDER CLAUSE (G) BELOW, (F) INDEBTEDNESS FOR BORROWED

29


--------------------------------------------------------------------------------


MONEY AS REQUIRED TO CONSUMMATE THE OFFER, THE MERGER AND THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY THE NEW CREDIT AGREEMENTS AND (G) OTHER UNSECURED
INDEBTEDNESS FOR BORROWED MONEY NOT TO EXCEED $100 MILLION IN AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME OTHER THAN IN ACCORDANCE WITH CLAUSES
(A)-(F) ABOVE, SO LONG AS SUCH INDEBTEDNESS IS VOLUNTARILY PREPAYABLE OR
REDEEMABLE (WITHOUT PREMIUM OR PENALTY) UPON NO MORE THAN THREE BUSINESS DAYS’
NOTICE; PROVIDED THAT ANY AMOUNT BORROWED PURSUANT TO THIS CLAUSE (G) SHALL
REDUCE THE AMOUNT OF BORROWINGS PERMITTED UNDER CLAUSE (E)(Y) ABOVE;

(IX)           EXCEPT FOR TRANSACTIONS AMONG THE COMPANY AND ITS WHOLLY OWNED
SUBSIDIARIES OR AMONG THE COMPANY’S WHOLLY OWNED SUBSIDIARIES, SHALL NOT SELL,
LEASE, LICENSE, TRANSFER, EXCHANGE OR SWAP, MORTGAGE OR OTHERWISE ENCUMBER
(INCLUDING SECURITIZATIONS), OR SUBJECT TO ANY LIEN (OTHER THAN PERMITTED LIENS)
OR OTHERWISE DISPOSE OF ANY MATERIAL PORTION OF ITS PROPERTIES OR ASSETS,
INCLUDING THE CAPITAL STOCK OR EQUITY SECURITIES OF SUBSIDIARIES, EXCEPT
(A) SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS, (B) PURSUANT TO
EXISTING AGREEMENTS IN EFFECT PRIOR TO THE EXECUTION OF THIS AGREEMENT AND
(C) AS SET FORTH ON SECTION 5.1(B) OF THE COMPANY DISCLOSURE SCHEDULE;

(X)            SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
MODIFY, AMEND, TERMINATE OR WAIVE ANY RIGHTS UNDER ANY COMPANY MATERIAL CONTRACT
IN ANY MATERIAL RESPECT IN A MANNER WHICH IS ADVERSE TO THE COMPANY;

(XI)           SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER
INTO ANY COMPANY MATERIAL CONTRACTS;

(XII)          SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, (A)
MAKE, CHANGE OR REVOKE ANY MATERIAL TAX ELECTION, (B) FILE ANY AMENDED TAX
RETURN, OR (C) SETTLE OR COMPROMISE ANY LIABILITY FOR TAXES OR SURRENDER ANY
CLAIM FOR A REFUND OF TAXES, OTHER THAN IN THE CASE OF CLAUSES (B) AND (C)
HEREOF IN RESPECT OF ANY TAXES THAT HAVE BEEN IDENTIFIED IN THE RESERVES FOR
TAXES IN THE COMPANY’S GAAP FINANCIAL STATEMENTS;

(XIII)         SHALL NOT ACQUIRE, EXCEPT IN RESPECT OF ANY MERGERS,
CONSOLIDATIONS, BUSINESS COMBINATIONS AMONG THE COMPANY AND ITS WHOLLY OWNED
SUBSIDIARIES OR AMONG THE COMPANY’S WHOLLY OWNED SUBSIDIARIES, INCLUDING BY
MERGER, CONSOLIDATION OR ACQUISITION OF STOCK OR ASSETS, ANY CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, OTHER BUSINESS ORGANIZATION OR ANY
DIVISION THEREOF, OR ANY MATERIAL AMOUNT OF ASSETS IN CONNECTION WITH
ACQUISITIONS OR INVESTMENTS WITH A PURCHASE PRICE OF $120 MILLION IN THE
AGGREGATE; PROVIDED THAT WITHOUT THE ESOP’S CONSENT (WHICH CONSENT MAY NOT BE
UNREASONABLY WITHHELD), THE COMPANY SHALL NOT ACQUIRE OR MAKE ANY INVESTMENT (OR
AGREE TO ACQUIRE OR TO MAKE ANY INVESTMENT) IN ANY ENTITY THAT HOLDS, OR HAS AN
ATTRIBUTABLE INTEREST IN, ANY LICENSE, AUTHORIZATION, PERMIT OR APPROVAL ISSUED
BY THE FCC;

(XIV)        SHALL NOT ADOPT OR ENTER INTO A PLAN OF RESTRUCTURING,
RECAPITALIZATION OR OTHER REORGANIZATION (OTHER THAN AS CONTEMPLATED IN THIS
AGREEMENT);

(XV)         SHALL NOT SETTLE OR COMPROMISE ANY CLAIM, SUIT, ACTION,
ARBITRATION, OR OTHER PROCEEDING, WHETHER ADMINISTRATIVE, CIVIL OR CRIMINAL, IN
LAW OR IN EQUITY, INCLUDING IN CONNECTION WITH THE MATTHEW BENDER AND MOSBY TAX
LITIGATION, EXCEPT FOR CLAIMS THAT CONSIST

30


--------------------------------------------------------------------------------


SOLELY OF MONETARY DAMAGES IN AN AMOUNT NOT TO EXCEED $20 MILLION INDIVIDUALLY
AND $75 MILLION IN THE AGGREGATE;

(XVI)        SHALL NOT MAKE ANY CAPITAL EXPENDITURES OTHER THAN IN ACCORDANCE
WITH THE COMPANY’S BUDGET CONSISTENT WITH PAST PRACTICE AND OTHER THAN
EXPENDITURES NECESSARY IN RESPONSE TO EMERGENCIES SUCH AS NATURAL DISASTERS OR
ACTS OF TERRORISM, IN EACH CASE IN ACCORDANCE WITH PAST PRACTICE;

(XVII)       SHALL NOT ENTER INTO ANY TRANSACTION, AGREEMENT, ARRANGEMENT OR
UNDERSTANDING BETWEEN (A) THE COMPANY OR ANY SUBSIDIARY, ON THE ONE HAND, AND
(B) ANY AFFILIATE OF THE COMPANY (OTHER THAN THE SUBSIDIARIES), ON THE OTHER
HAND, OF THE TYPE THAT WOULD BE REQUIRED TO BE DISCLOSED UNDER ITEM 404 OF
REGULATION S-K PROMULGATED BY THE SEC;

(XVIII)      SHALL NOT KNOWINGLY TAKE ANY ACTION THAT WOULD BE REASONABLY LIKELY
TO PREVENT OR CAUSE A MATERIAL DELAY IN THE SATISFACTION OF THE CONDITIONS
CONTAINED IN SECTIONS 6.1 AND 6.3 OR THE CONSUMMATION OF THE MERGER; AND

(XIX)         SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, AGREE,
IN WRITING OR OTHERWISE, TO TAKE ANY OF THE FOREGOING ACTIONS.


(C)           THE COMPANY (ON BEHALF OF ITSELF AND ITS SUBSIDIARIES AND
AFFILIATES) AGREES THAT, BETWEEN THE DATE HEREOF AND THE EFFECTIVE TIME, THEY
SHALL NOT, AND SHALL NOT PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES TO ENTER INTO OR CONSUMMATE ANY AGREEMENTS OR ARRANGEMENTS FOR AN
ACQUISITION (VIA STOCK PURCHASE, MERGER, CONSOLIDATION, PURCHASE OF ASSETS OR
OTHERWISE) OF ANY OWNERSHIP INTEREST ATTRIBUTABLE TO THE ESOP OR ANY OF ITS
AFFILIATES UNDER THE FCC RULES IN ANY RADIO OR TELEVISION BROADCAST LICENSEE, OR
THE PUBLISHER OF ANY ENGLISH LANGUAGE DAILY NEWSPAPER OF GENERAL CIRCULATION, IF
THE OWNERSHIP OF SUCH INTEREST WOULD REASONABLY BE EXPECTED (A) TO RESULT IN ANY
DELAY IN OBTAINING, OR FAILURE TO OBTAIN, THE FCC ORDER OR (B) TO REQUIRE THE
FCC TO ISSUE ADDITIONAL WAIVERS OF ITS OWNERSHIP RULES IN PRIOR TO GRANTING THE
FCC ORDER.


SECTION 5.2             INVESTIGATION. THE COMPANY SHALL AFFORD TO THE ESOP AND
ITS ACCOUNTANTS, CONSULTANTS, LEGAL COUNSEL, FINANCIAL ADVISORS, AND AGENTS AND
OTHER REPRESENTATIVES (COLLECTIVELY, “REPRESENTATIVES”) REASONABLE ACCESS DURING
NORMAL BUSINESS HOURS, THROUGHOUT THE PERIOD PRIOR TO THE EARLIER OF THE
EFFECTIVE TIME AND THE TERMINATION DATE, TO ITS AND ITS SUBSIDIARIES’ OFFICERS,
EMPLOYEES, PROPERTIES, CONTRACTS, COMMITMENTS, BOOKS AND RECORDS AND ANY REPORT,
SCHEDULE OR OTHER DOCUMENT FILED OR RECEIVED BY IT PURSUANT TO THE REQUIREMENTS
OF APPLICABLE LAWS AND SHALL FURNISH THE ESOP WITH FINANCIAL, OPERATING AND
OTHER DATA AND INFORMATION AS THE ESOP, THROUGH ITS RESPECTIVE OFFICERS,
EMPLOYEES OR OTHER AUTHORIZED REPRESENTATIVES, MAY FROM TIME TO TIME REASONABLY
REQUEST IN WRITING.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT BE
REQUIRED TO AFFORD SUCH ACCESS IF IT WOULD UNREASONABLY DISRUPT THE OPERATIONS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, WOULD CAUSE A VIOLATION OF ANY
AGREEMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, WOULD
CAUSE A MATERIAL RISK OF A LOSS OF PRIVILEGE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAW, NOR SHALL
THE ESOP OR ANY OF ITS REPRESENTATIVES BE PERMITTED TO PERFORM ANY ONSITE
PROCEDURE (INCLUDING ANY ONSITE ENVIRONMENTAL STUDY) WITH RESPECT TO ANY
PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT, WITH RESPECT TO ANY
ONSITE PROCEDURE,

31


--------------------------------------------------------------------------------



WITH THE COMPANY’S PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED IF SUCH PROCEDURE IS NECESSARY FOR
THE FINANCING).


SECTION 5.3             NO SOLICITATION.


(A)           SUBJECT TO SECTION 5.3(B)-(E), (I) THE COMPANY SHALL, AND SHALL
CAUSE ITS SUBSIDIARIES TO, AND SHALL DIRECT ITS AND THEIR RESPECTIVE
REPRESENTATIVES TO, IMMEDIATELY CEASE ANY DISCUSSIONS OR NEGOTIATIONS WITH ANY
PARTIES THAT MAY BE ONGOING WITH RESPECT TO ANY ALTERNATIVE PROPOSAL AND
(II) DURING THE PERIOD BEGINNING ON THE DATE HEREOF AND CONTINUING UNTIL THE
EFFECTIVE TIME OR, IF EARLIER, THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE
WITH ARTICLE VII, THE COMPANY AGREES THAT NEITHER IT NOR ANY SUBSIDIARY OF THE
COMPANY SHALL, AND THAT IT SHALL DIRECT ITS AND THEIR RESPECTIVE REPRESENTATIVES
NOT TO, DIRECTLY OR INDIRECTLY, (A) SOLICIT, INITIATE OR KNOWINGLY FACILITATE OR
ENCOURAGE ANY INQUIRY WITH RESPECT TO, OR THE MAKING, SUBMISSION OR ANNOUNCEMENT
OF, ANY ALTERNATIVE PROPOSAL (AS HEREINAFTER DEFINED), (B) PARTICIPATE IN ANY
NEGOTIATIONS REGARDING AN ALTERNATIVE PROPOSAL WITH, OR FURNISH ANY NONPUBLIC
INFORMATION REGARDING AN ALTERNATIVE PROPOSAL OR ACCESS TO ITS PROPERTIES,
BOOKS, RECORDS OR PERSONNEL IN CONNECTION THEREWITH TO, ANY PERSON THAT HAS MADE
OR, TO THE COMPANY’S KNOWLEDGE, IS CONSIDERING MAKING AN ALTERNATIVE PROPOSAL,
(C) ENGAGE IN DISCUSSIONS REGARDING AN ALTERNATIVE PROPOSAL WITH ANY PERSON THAT
HAS MADE OR, TO THE COMPANY’S KNOWLEDGE, IS CONSIDERING MAKING AN ALTERNATIVE
PROPOSAL, EXCEPT TO NOTIFY SUCH PERSON AS TO THE EXISTENCE OF THE PROVISIONS OF
THIS SECTION 5.3, (D) APPROVE, ENDORSE OR RECOMMEND ANY ALTERNATIVE PROPOSAL,
(E) ENTER INTO ANY LETTER OF INTENT OR AGREEMENT IN PRINCIPLE OR ANY AGREEMENT
PROVIDING FOR ANY ALTERNATIVE PROPOSAL (EXCEPT FOR CONFIDENTIALITY AGREEMENTS
PERMITTED UNDER SECTION 5.3(B)), (F) OTHERWISE COOPERATE WITH, OR ASSIST OR
PARTICIPATE IN, OR KNOWINGLY FACILITATE OR ENCOURAGE ANY EFFORT OR ATTEMPT BY
ANY PERSON (OTHER THAN THE ESOP, MERGER SUB, TRIBUNE ACQUISITION OR THEIR
REPRESENTATIVES) WITH RESPECT TO, OR WHICH WOULD REASONABLY BE EXPECTED TO
RESULT IN, AN ALTERNATIVE PROPOSAL, OR (G) EXEMPT ANY PERSON FROM THE
RESTRICTIONS CONTAINED IN ANY STATE TAKEOVER OR SIMILAR LAWS, INCLUDING SECTION
203 OF THE DGCL OR OTHERWISE CAUSE SUCH RESTRICTIONS NOT TO APPLY.  THE COMPANY
SHALL PROMPTLY INFORM ITS REPRESENTATIVES, AND SHALL CAUSE ITS SUBSIDIARIES
PROMPTLY TO INFORM THEIR RESPECTIVE REPRESENTATIVES, OF THE OBLIGATIONS UNDER
THIS SECTION 5.3(A).  WITHOUT LIMITING THE FOREGOING, IT IS UNDERSTOOD THAT ANY
ACTION OF ANY SUBSIDIARY OF THE COMPANY OR REPRESENTATIVE OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES THAT WOULD BE A VIOLATION IF TAKEN BY THE COMPANY SHALL BE
DEEMED TO BE A BREACH OF THIS SECTION 5.3 BY THE COMPANY.


(B)           NOTWITHSTANDING THE LIMITATIONS SET FORTH IN SECTION 5.3(A), AT
ANY TIME FROM THE DATE HEREOF AND CONTINUING UNTIL THE EARLIER OF THE RECEIPT OF
THE COMPANY SHAREHOLDER APPROVAL AND THE TERMINATION DATE, IF THE COMPANY
RECEIVES A BONA FIDE WRITTEN ALTERNATIVE PROPOSAL THAT WAS NOT SOLICITED AFTER
THE EXECUTION AND DELIVERY HEREOF (I) WHICH (A) CONSTITUTES A SUPERIOR PROPOSAL
OR (B) THE SPECIAL COMMITTEE OR THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES
IN GOOD FAITH COULD REASONABLY BE EXPECTED TO RESULT IN A SUPERIOR PROPOSAL, AND
(II) WHICH THE SPECIAL COMMITTEE OR THE BOARD OF DIRECTORS OF THE COMPANY
DETERMINES IN GOOD FAITH, AFTER CONSULTATION WITH THE SPECIAL COMMITTEE’S OR THE
COMPANY’S OUTSIDE LEGAL COUNSEL, THAT THE FAILURE OF THE SPECIAL COMMITTEE OR
THE BOARD OF DIRECTORS OF THE COMPANY TO TAKE THE ACTIONS SET FORTH IN CLAUSES
(X) AND (Y) BELOW WITH RESPECT TO SUCH ALTERNATIVE PROPOSAL WOULD BE
INCONSISTENT WITH THE DIRECTORS’ EXERCISE OF THEIR FIDUCIARY OBLIGATIONS TO THE
COMPANY’S SHAREHOLDERS UNDER APPLICABLE LAW, THEN THE COMPANY MAY TAKE THE
FOLLOWING ACTIONS:

32


--------------------------------------------------------------------------------



(X) FURNISH NONPUBLIC INFORMATION TO THE THIRD PARTY (INCLUDING ITS
REPRESENTATIVES) MAKING SUCH ALTERNATIVE PROPOSAL (IF, AND ONLY IF, PRIOR TO SO
FURNISHING SUCH INFORMATION, THE COMPANY RECEIVES FROM THE THIRD PARTY AN
EXECUTED AGREEMENT HAVING PROVISIONS REQUIRING SUCH PARTY TO KEEP SUCH
INFORMATION CONFIDENTIAL THAT, SUBJECT TO SECTION 5.3(D), ARE SUBSTANTIALLY
SIMILAR TO THE COMPARABLE CONFIDENTIALITY PROVISIONS OF THAT CERTAIN
CONFIDENTIALITY AGREEMENT, DATED AS OF NOVEMBER 8, 2006, BY AND BETWEEN THE
COMPANY AND EQUITY GROUP INVESTMENTS, L.L.C. (THE “CONFIDENTIALITY AGREEMENT”),
IT BEING UNDERSTOOD THAT SUCH AGREEMENT WITH SUCH THIRD PARTY NEED NOT HAVE
COMPARABLE STANDSTILL PROVISIONS), (Y) ENGAGE IN DISCUSSIONS OR NEGOTIATIONS
WITH THE THIRD PARTY (INCLUDING ITS REPRESENTATIVES) WITH RESPECT TO THE
ALTERNATIVE PROPOSAL, AND (Z) APPROVE, RECOMMEND AND ENTER INTO AN AGREEMENT
WITH THE THIRD PARTY WITH RESPECT TO THE ALTERNATIVE PROPOSAL AND EXEMPT SUCH
THIRD PARTY FROM THE RESTRICTIONS CONTAINED IN ANY STATE TAKEOVER OR SIMILAR
LAWS, INCLUDING SECTION 203 OF THE DGCL OR OTHERWISE CAUSE SUCH RESTRICTIONS NOT
TO APPLY TO SUCH ALTERNATIVE PROPOSAL, IN EACH CASE IN CONNECTION WITH THE
TERMINATION OF THIS AGREEMENT PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF
SECTION 7.1(G); PROVIDED, HOWEVER, THAT (1) THE ESOP SHALL BE ENTITLED TO
RECEIVE AN EXECUTED COPY OF SUCH CONFIDENTIALITY AGREEMENT PRIOR TO OR
SUBSTANTIALLY SIMULTANEOUSLY WITH THE COMPANY FURNISHING INFORMATION TO THE
PERSON MAKING SUCH ALTERNATIVE PROPOSAL OR ITS REPRESENTATIVES AND (2) THE
COMPANY SHALL SUBSTANTIALLY SIMULTANEOUSLY PROVIDE OR MAKE AVAILABLE TO THE ESOP
ANY WRITTEN MATERIAL NONPUBLIC INFORMATION CONCERNING THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT IS PROVIDED TO THE PERSON MAKING SUCH ALTERNATIVE PROPOSAL OR
ITS REPRESENTATIVES WHICH WAS NOT PREVIOUSLY PROVIDED OR MADE AVAILABLE TO THE
ESOP.


(C)           EXCEPT AS PROVIDED IN THE NEXT SENTENCE, NEITHER THE SPECIAL
COMMITTEE NOR THE BOARD OF DIRECTORS OF THE COMPANY SHALL (I) WITHDRAW OR
MODIFY, OR PROPOSE PUBLICLY TO WITHDRAW OR MODIFY IN A MANNER ADVERSE TO THE
ESOP, THE APPROVAL OR RECOMMENDATION BY THE SPECIAL COMMITTEE OR THE BOARD OF
DIRECTORS OF THE COMPANY OF THE MERGER OR THIS AGREEMENT OR THE OTHER
TRANSACTIONS OR AGREEMENTS CONTEMPLATED BY THIS AGREEMENT (INCLUDING THE OFFER),
(II) APPROVE, ADOPT OR RECOMMEND, OR PROPOSE PUBLICLY TO APPROVE, ADOPT OR
RECOMMEND, ANY ALTERNATIVE PROPOSAL, (III) RECOMMEND THAT SHAREHOLDERS OF THE
COMPANY TENDER THEIR SHARES IN CONNECTION WITH ANY TENDER OFFER OR EXCHANGE
OFFER (OTHER THAN THE OFFER) OR (IV) EXEMPT ANY PERSON FROM THE RESTRICTIONS
CONTAINED IN ANY STATE TAKEOVER OR SIMILAR LAWS, INCLUDING SECTION 203 OF THE
DGCL (EACH OF THE FOREGOING, A “CHANGE OF RECOMMENDATION”).  NOTWITHSTANDING THE
FOREGOING, BUT SUBJECT TO SECTION 5.4(C), THE SPECIAL COMMITTEE OR THE BOARD OF
DIRECTORS OF THE COMPANY MAY, AT ANY TIME, MAKE A CHANGE OF RECOMMENDATION IF
THE SPECIAL COMMITTEE OR THE BOARD OF DIRECTORS OF THE COMPANY HAS CONCLUDED IN
GOOD FAITH, AFTER CONSULTATION WITH THE COMPANY’S OR THE SPECIAL COMMITTEE’S
OUTSIDE LEGAL COUNSEL AND FINANCIAL ADVISORS, THAT THE FAILURE OF THE SPECIAL
COMMITTEE OR THE BOARD OF DIRECTORS OF THE COMPANY TO EFFECT A CHANGE OF
RECOMMENDATION WOULD BE INCONSISTENT WITH THE DIRECTORS’ EXERCISE OF THEIR
FIDUCIARY OBLIGATIONS TO THE COMPANY’S SHAREHOLDERS UNDER APPLICABLE LAW;
PROVIDED, HOWEVER, THAT NO CHANGE OF RECOMMENDATION SHALL CHANGE THE APPROVAL OF
THE SPECIAL COMMITTEE OR THE BOARD OF DIRECTORS OF THE COMPANY FOR PURPOSES OF
(A) CAUSING ANY STATE TAKEOVER STATUTE OR OTHER STATE LAW TO BE INAPPLICABLE TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR (B) RENDERING THE RIGHTS
ISSUED PURSUANT TO THE RIGHTS AGREEMENT INAPPLICABLE TO THE MERGER AND THE
EXECUTION AND OPERATION OF THIS AGREEMENT.


(D)           THE COMPANY PROMPTLY (AND IN ANY EVENT WITHIN 48 HOURS) SHALL
ADVISE THE ESOP ORALLY AND IN WRITING OF (I) ANY ALTERNATIVE PROPOSAL AFTER THE
DATE HEREOF OR INDICATION

33


--------------------------------------------------------------------------------



OR INQUIRY AFTER THE DATE HEREOF WITH RESPECT TO OR THAT WOULD REASONABLY BE
EXPECTED TO LEAD TO ANY ALTERNATIVE PROPOSAL, (II) ANY REQUEST AFTER THE DATE
HEREOF FOR NONPUBLIC INFORMATION RELATING TO THE COMPANY OR ITS SUBSIDIARIES,
OTHER THAN REQUESTS FOR INFORMATION NOT REASONABLY EXPECTED TO BE RELATED TO AN
ALTERNATIVE PROPOSAL, OR (III) ANY INQUIRY OR REQUEST AFTER THE DATE HEREOF FOR
DISCUSSION OR NEGOTIATION REGARDING AN ALTERNATIVE PROPOSAL, INCLUDING IN EACH
CASE THE IDENTITY OF THE PERSON MAKING ANY SUCH ALTERNATIVE PROPOSAL OR
INDICATION OR INQUIRY AND THE MATERIAL TERMS OF ANY SUCH ALTERNATIVE PROPOSAL OR
INDICATION OR INQUIRY (INCLUDING COPIES OF ANY DOCUMENT OR CORRESPONDENCE
EVIDENCING SUCH ALTERNATIVE PROPOSAL OR INQUIRY).  THE COMPANY SHALL KEEP THE
ESOP REASONABLY INFORMED ON A CURRENT BASIS (AND IN ANY EVENT WITHIN 48 HOURS OF
THE OCCURRENCE OF ANY MATERIAL CHANGES OR DEVELOPMENTS) OF THE STATUS (INCLUDING
THE MATERIAL TERMS AND CONDITIONS THEREOF AND ANY MATERIAL CHANGE THERETO) OF
ANY SUCH ALTERNATIVE PROPOSAL OR INDICATION OR INQUIRY, INCLUDING FURNISHING
COPIES OF ANY WRITTEN REVISED PROPOSALS.  WITHOUT LIMITING THE FOREGOING, THE
COMPANY SHALL PROMPTLY (AND IN ANY EVENT WITHIN 48 HOURS) NOTIFY THE ESOP ORALLY
AND IN WRITING IF IT DETERMINES TO BEGIN PROVIDING INFORMATION OR TO ENGAGE IN
DISCUSSIONS OR NEGOTIATIONS CONCERNING AN ALTERNATIVE PROPOSAL.  THE COMPANY
SHALL NOT, AND SHALL CAUSE ITS SUBSIDIARIES NOT TO, ENTER INTO ANY
CONFIDENTIALITY AGREEMENT WITH ANY PERSON SUBSEQUENT TO THE DATE OF THIS
AGREEMENT WHICH PROHIBITS THE COMPANY FROM PROVIDING SUCH INFORMATION TO THE
ESOP AS REQUIRED BY THIS SECTION 5.3(D).


(E)           NOTHING CONTAINED IN THIS AGREEMENT SHALL PROHIBIT THE COMPANY OR
ITS BOARD OF DIRECTORS FROM (I) DISCLOSING TO ITS SHAREHOLDERS A POSITION
CONTEMPLATED BY RULES 14D-9 AND 14E-2(A) PROMULGATED UNDER THE EXCHANGE ACT, OR
FROM ISSUING A “STOP, LOOK AND LISTEN” STATEMENT PENDING DISCLOSURE OF ITS
POSITION THEREUNDER, OR (II) MAKING ANY DISCLOSURE TO ITS SHAREHOLDERS IF THE
BOARD OF DIRECTORS DETERMINES IN GOOD FAITH, AFTER CONSULTATION WITH THE
COMPANY’S OUTSIDE LEGAL COUNSEL, THAT THE FAILURE OF THE BOARD OF DIRECTORS OF
THE COMPANY TO MAKE SUCH DISCLOSURE WOULD BE INCONSISTENT WITH THE DIRECTORS’
EXERCISE OF THEIR FIDUCIARY OBLIGATIONS TO THE COMPANY’S SHAREHOLDERS UNDER
APPLICABLE LAW; PROVIDED, HOWEVER, THAT NEITHER THE COMPANY, THE BOARD OF
DIRECTORS NOR THE SPECIAL COMMITTEE MAY EFFECT A CHANGE OF RECOMMENDATION UNLESS
PERMITTED BY SECTION 5.3(C).


(F)            AS USED IN THIS AGREEMENT, “ALTERNATIVE PROPOSAL” SHALL MEAN ANY
BONA FIDE PROPOSAL OR OFFER (INCLUDING ANY PROPOSAL OR OFFER FROM OR TO THE
COMPANY’S SHAREHOLDERS) MADE BY ANY PERSON OR GROUP OF PERSONS PRIOR TO THE
RECEIPT OF THE COMPANY SHAREHOLDER APPROVAL (OTHER THAN A PROPOSAL OR OFFER BY
THE ESOP, MERGER SUB AND TRIBUNE ACQUISITION AND OTHER THAN THE OFFER) FOR (I) A
MERGER, REORGANIZATION, SHARE EXCHANGE, CONSOLIDATION, BUSINESS COMBINATION,
RECAPITALIZATION, DISSOLUTION, LIQUIDATION OR SIMILAR TRANSACTION INVOLVING THE
COMPANY, (II) THE DIRECT OR INDIRECT ACQUISITION IN A SINGLE TRANSACTION OR
SERIES OF RELATED TRANSACTIONS BY ANY PERSON OF ASSETS REPRESENTING TWENTY
PERCENT (20%) OR MORE OF THE CONSOLIDATED ASSETS, REVENUES OR EARNINGS OF THE
COMPANY AND ITS SUBSIDIARIES, (III) THE DIRECT OR INDIRECT ACQUISITION IN A
SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS BY ANY PERSON OF TWENTY
PERCENT (20%) OR MORE OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK OR
(IV) ANY TENDER OFFER OR EXCHANGE OFFER THAT IF CONSUMMATED WOULD RESULT IN ANY
PERSON BENEFICIALLY OWNING TWENTY PERCENT (20%) OR MORE OF THE OUTSTANDING
SHARES OF COMPANY COMMON STOCK.


(G)           AS USED IN THIS AGREEMENT “SUPERIOR PROPOSAL” SHALL MEAN AN
ALTERNATIVE PROPOSAL (WITH ALL PERCENTAGES IN THE DEFINITION OF ALTERNATIVE
PROPOSAL INCREASED TO 50%) ON TERMS THAT THE SPECIAL COMMITTEE OR THE BOARD OF
DIRECTORS OF THE COMPANY DETERMINES IN GOOD

34


--------------------------------------------------------------------------------



FAITH, AFTER CONSULTATION WITH THE COMPANY’S OR THE SPECIAL COMMITTEE’S OUTSIDE
LEGAL AND FINANCIAL ADVISORS, AND CONSIDERING SUCH FACTORS AS THE SPECIAL
COMMITTEE OR THE BOARD OF DIRECTORS OF THE COMPANY, AS APPLICABLE, CONSIDER TO
BE APPROPRIATE (INCLUDING THE TIMING AND LIKELIHOOD OF CONSUMMATION OF SUCH
PROPOSAL, FINANCIAL AND REGULATORY ASPECTS, AND ANY ALTERATIONS TO THIS
AGREEMENT AGREED TO IN WRITING BY THE ESOP IN RESPONSE THERETO), IS MORE
FAVORABLE TO THE COMPANY AND ITS SHAREHOLDERS THAN THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.


SECTION 5.4             PROXY STATEMENT; COMPANY MEETING.


(A)           THE COMPANY, THE ESOP AND MERGER SUB SHALL EACH USE THEIR
REASONABLE BEST EFFORTS TO TAKE OR CAUSE TO BE TAKEN SUCH ACTIONS AS MAY BE
REQUIRED TO BE TAKEN UNDER THE EXCHANGE ACT OR ANY OTHER FEDERAL SECURITIES
LAWS, AND UNDER ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, IN
CONNECTION WITH THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING THE PROXY STATEMENT AND THE SCHEDULE 13E-3.  IN CONNECTION
WITH THE MERGER AND THE COMPANY MEETING, THE COMPANY SHALL PREPARE AND
CONCURRENTLY FILE WITH THE SEC THE PROXY STATEMENT AND THE SCHEDULE 13E-3
RELATING TO THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND THE COMPANY AND THE ESOP SHALL USE ALL REASONABLE BEST EFFORTS TO
RESPOND TO THE COMMENTS OF THE SEC AND TO CAUSE THE PROXY STATEMENT TO BE MAILED
TO THE COMPANY’S SHAREHOLDERS, ALL AS PROMPTLY AS REASONABLY PRACTICABLE;
PROVIDED, HOWEVER, THAT PRIOR TO THE CONCURRENT FILING OF THE PROXY STATEMENT
AND THE SCHEDULE 13E-3 THE COMPANY SHALL CONSULT WITH THE ESOP WITH RESPECT TO
SUCH FILINGS AND SHALL AFFORD THE ESOP AND ITS RESPECTIVE REPRESENTATIVES
REASONABLE OPPORTUNITY TO REVIEW AND COMMENT THEREON.  THE ESOP AND MERGER SUB
SHALL PROVIDE THE COMPANY WITH ANY INFORMATION FOR INCLUSION IN THE PROXY
STATEMENT OR THE SCHEDULE 13E-3 WHICH MAY BE REQUIRED UNDER APPLICABLE LAW
AND/OR WHICH IS REASONABLY REQUESTED BY THE COMPANY.  THE COMPANY SHALL NOTIFY
THE ESOP OF THE RECEIPT OF COMMENTS OF THE SEC AND OF ANY REQUEST FROM THE SEC
FOR AMENDMENTS OR SUPPLEMENTS TO THE PROXY STATEMENT OR THE SCHEDULE 13E-3 OR
FOR ADDITIONAL INFORMATION, AND WILL PROMPTLY SUPPLY THE ESOP WITH COPIES OF ALL
CORRESPONDENCE BETWEEN THE COMPANY OR ITS REPRESENTATIVES, ON THE ONE HAND, AND
THE SEC OR MEMBERS OF ITS STAFF, ON THE OTHER HAND, WITH RESPECT TO THE PROXY
STATEMENT, THE SCHEDULE 13E-3 OR THE MERGER.  EACH OF THE COMPANY, THE ESOP AND
MERGER SUB SHALL USE ITS RESPECTIVE REASONABLE BEST EFFORTS TO RESOLVE ALL SEC
COMMENTS WITH RESPECT TO THE PROXY STATEMENT, THE SCHEDULE 13E-3 AND ANY OTHER
REQUIRED FILINGS AS PROMPTLY AS PRACTICABLE AFTER RECEIPT THEREOF.  EACH OF THE
COMPANY, THE ESOP AND MERGER SUB AGREE TO CORRECT ANY INFORMATION PROVIDED BY IT
FOR USE IN THE PROXY STATEMENT OR THE SCHEDULE 13E-3 WHICH SHALL HAVE BECOME
FALSE OR MISLEADING.  IF AT ANY TIME PRIOR TO THE COMPANY MEETING ANY EVENT
SHOULD OCCUR WHICH IS REQUIRED BY APPLICABLE LAW TO BE SET FORTH IN AN AMENDMENT
OF, OR A SUPPLEMENT TO, THE PROXY STATEMENT OR THE SCHEDULE 13E-3, THE COMPANY
WILL PROMPTLY INFORM THE ESOP.  IN SUCH CASE, THE COMPANY, WITH THE COOPERATION
OF THE ESOP, WILL, UPON LEARNING OF SUCH EVENT, PROMPTLY PREPARE AND FILE SUCH
AMENDMENT OR SUPPLEMENT WITH THE SEC TO THE EXTENT REQUIRED BY APPLICABLE LAW
AND SHALL MAIL SUCH AMENDMENT OR SUPPLEMENT TO THE COMPANY’S SHAREHOLDERS TO THE
EXTENT REQUIRED BY APPLICABLE LAW; PROVIDED, HOWEVER, THAT PRIOR TO SUCH FILING,
THE COMPANY SHALL CONSULT WITH THE ESOP WITH RESPECT TO SUCH AMENDMENT OR
SUPPLEMENT AND SHALL AFFORD THE ESOP AND ITS REPRESENTATIVES REASONABLE
OPPORTUNITY TO COMMENT THEREON.  NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL HAVE NO OBLIGATION TO NOTIFY THE ESOP OF ANY MATTERS TO THE EXTENT THAT
THE SPECIAL COMMITTEE OR THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES IN
GOOD FAITH, AFTER CONSULTATION WITH THE COMPANY’S OR THE

35


--------------------------------------------------------------------------------



SPECIAL COMMITTEE’S LEGAL COUNSEL, THAT TO DO SO WOULD BE INCONSISTENT WITH THE
DIRECTORS’ EXERCISE OF THEIR FIDUCIARY OBLIGATIONS TO THE COMPANY’S SHAREHOLDERS
UNDER APPLICABLE LAW.


(B)           SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT, THE COMPANY
SHALL (I) TAKE ALL ACTION NECESSARY IN ACCORDANCE WITH THE DGCL AND ITS AMENDED
AND RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS TO DULY CALL, GIVE NOTICE
OF, CONVENE AND HOLD A MEETING OF ITS SHAREHOLDERS AS PROMPTLY AS REASONABLY
PRACTICABLE FOLLOWING THE MAILING OF THE PROXY STATEMENT FOR THE PURPOSE OF
OBTAINING THE COMPANY SHAREHOLDER APPROVAL (THE “COMPANY MEETING”) (INCLUDING
MAILING THE PROXY STATEMENT AS SOON AS REASONABLY PRACTICABLE AFTER THE SEC HAS
CLEARED THE PROXY STATEMENT AND HOLDING THE COMPANY MEETING NO LATER THAN 45
DAYS AFTER MAILING THE PROXY STATEMENT, UNLESS A LATER DATE IS MUTUALLY AGREED
BY THE COMPANY AND THE ESOP), AND (II) SUBJECT TO ANY CHANGE OF RECOMMENDATION
OF THE BOARD OF DIRECTORS OR THE SPECIAL COMMITTEE IN ACCORDANCE WITH SECTION
5.3(C), (A) INCLUDE IN THE PROXY STATEMENT THE RECOMMENDATION OF THE BOARD OF
DIRECTORS OF THE COMPANY, BASED ON THE UNANIMOUS RECOMMENDATION OF THE SPECIAL
COMMITTEE, THAT THE SHAREHOLDERS OF THE COMPANY VOTE IN FAVOR OF THE ADOPTION OF
THIS AGREEMENT, AND THE WRITTEN OPINIONS REFERRED TO IN SECTION 3.18 HEREOF,
DATED AS OF THE DATE OF THIS AGREEMENT (UNLESS THE COMPANY SHALL HAVE BEEN
NOTIFIED OF THE WITHDRAWAL OF EITHER SUCH OPINION) AND (B) USE ALL REASONABLE
BEST EFFORTS TO SOLICIT FROM ITS SHAREHOLDERS PROXIES IN FAVOR OF THE APPROVAL
OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UNLESS THIS
AGREEMENT IS TERMINATED IN ACCORDANCE WITH ARTICLE VII, THE COMPANY WILL TAKE
ALL OF THE ACTIONS CONTEMPLATED BY SECTION 5.4(A) AND SECTION 5.4(B) REGARDLESS
OF WHETHER THE BOARD OF DIRECTORS OF THE COMPANY (ACTING THROUGH THE SPECIAL
COMMITTEE, IF THEN IN EXISTENCE) HAS APPROVED, ENDORSED OR RECOMMENDED AN
ALTERNATIVE PROPOSAL OR HAS MADE A CHANGE OF RECOMMENDATION, AND WILL SUBMIT
THIS AGREEMENT FOR ADOPTION BY THE SHAREHOLDERS OF THE COMPANY AT THE COMPANY
MEETING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
THE COMPANY SHALL NOT BE REQUIRED TO HOLD THE COMPANY MEETING IF THIS AGREEMENT
IS TERMINATED IN ACCORDANCE WITH ARTICLE VII.


SECTION 5.5             STOCK OPTIONS AND OTHER STOCK-BASED AWARDS; EMPLOYEE
MATTERS.


(A)           STOCK OPTIONS AND OTHER STOCK-BASED AWARDS.

(I)            EACH OPTION TO PURCHASE SHARES OF COMPANY COMMON STOCK (EACH, A
“COMPANY STOCK OPTION”) GRANTED UNDER THE COMPANY STOCK PLANS, WHETHER VESTED OR
UNVESTED, THAT IS OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL, AS
OF THE EFFECTIVE TIME, BECOME FULLY VESTED AND BE CONVERTED INTO THE RIGHT TO
RECEIVE AT THE EFFECTIVE TIME AN AMOUNT IN CASH IN U.S. DOLLARS EQUAL TO THE
PRODUCT OF (X) THE TOTAL NUMBER OF SHARES OF COMPANY COMMON STOCK SUBJECT TO
SUCH COMPANY STOCK OPTION AND (Y) THE EXCESS, IF ANY, OF THE AMOUNT OF THE
MERGER CONSIDERATION OVER THE EXERCISE PRICE PER SHARE OF COMPANY COMMON STOCK
SUBJECT TO SUCH COMPANY STOCK OPTION, WITH THE AGGREGATE AMOUNT OF SUCH PAYMENT
ROUNDED TO THE NEAREST CENT (THE AGGREGATE AMOUNT OF SUCH CASH HEREINAFTER
REFERRED TO AS THE “OPTION CONSIDERATION”) LESS SUCH AMOUNTS AS ARE REQUIRED TO
BE WITHHELD OR DEDUCTED UNDER THE CODE OR ANY PROVISION OF U.S. STATE OR LOCAL
TAX LAW WITH RESPECT TO THE MAKING OF SUCH PAYMENT.

36


--------------------------------------------------------------------------------


(II)           AT THE EFFECTIVE TIME, EACH RIGHT OF ANY KIND, CONTINGENT OR
ACCRUED, TO RECEIVE SHARES OF COMPANY COMMON STOCK OR BENEFITS MEASURED IN WHOLE
OR IN PART BY THE VALUE OF A NUMBER OF SHARES OF COMPANY COMMON STOCK GRANTED
UNDER THE COMPANY STOCK PLANS OR COMPANY BENEFIT PLANS (INCLUDING RESTRICTED
STOCK UNITS, PHANTOM UNITS, DEFERRED STOCK UNITS, STOCK EQUIVALENTS AND DIVIDEND
EQUIVALENTS), OTHER THAN RESTRICTED SHARES (AS HEREINAFTER DEFINED), ANY RIGHTS
UNDER THE STOCK PURCHASE PLAN, AND COMPANY STOCK OPTIONS (EACH, OTHER THAN
RESTRICTED SHARES, RIGHTS UNDER THE STOCK PURCHASE PLAN AND COMPANY STOCK
OPTIONS, A “COMPANY STOCK-BASED AWARD”), WHETHER VESTED OR UNVESTED, WHICH IS
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL CEASE TO REPRESENT A
RIGHT OR AWARD WITH RESPECT TO SHARES OF COMPANY COMMON STOCK, SHALL BECOME
FULLY VESTED AND SHALL ENTITLE THE HOLDER THEREOF TO RECEIVE, AT THE EFFECTIVE
TIME AN AMOUNT IN CASH EQUAL TO THE MERGER CONSIDERATION IN RESPECT OF EACH
SHARE UNDERLYING A PARTICULAR COMPANY STOCK-BASED AWARD (THE AGGREGATE AMOUNT OF
SUCH CASH, TOGETHER WITH THE OPTION CONSIDERATION, HEREINAFTER REFERRED TO AS
THE “OPTION AND STOCK-BASED CONSIDERATION”) LESS SUCH AMOUNTS AS ARE REQUIRED TO
BE WITHHELD OR DEDUCTED UNDER THE CODE OR ANY PROVISION OF U.S. STATE OR LOCAL
TAX LAW WITH RESPECT TO THE MAKING OF SUCH PAYMENT.

(III)          IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, EACH AWARD OF RESTRICTED
COMPANY COMMON STOCK (THE “RESTRICTED SHARES”) SHALL VEST IN FULL AND BE
CONVERTED INTO THE RIGHT TO RECEIVE THE MERGER CONSIDERATION AS PROVIDED IN
SECTION 2.1(A), LESS SUCH AMOUNTS AS ARE REQUIRED TO BE WITHHELD OR DEDUCTED
UNDER THE CODE OR ANY PROVISION OF U.S. STATE OR LOCAL TAX LAW WITH RESPECT TO
THE MAKING OF SUCH PAYMENT.

(IV)          AS SOON AS PRACTICABLE FOLLOWING THE DATE OF THIS AGREEMENT, THE
BOARD OF DIRECTORS OF THE COMPANY (OR, IF APPROPRIATE, ANY COMMITTEE OF THE
BOARD OF DIRECTORS OF THE COMPANY ADMINISTERING THE COMPANY’S EMPLOYEE STOCK
PURCHASE PLAN (THE “STOCK PURCHASE PLAN”)) WILL ADOPT SUCH RESOLUTIONS AND TAKE
SUCH OTHER ACTIONS AS MAY BE REQUIRED TO PROVIDE THAT WITH RESPECT TO THE STOCK
PURCHASE PLAN:  (A) PARTICIPANTS IN THE STOCK PURCHASE PLAN MAY NOT INCREASE
THEIR PAYROLL DEDUCTIONS OR PURCHASE ELECTION FROM THOSE IN EFFECT ON THE DATE
OF THIS AGREEMENT, (B) NO PURCHASE PERIOD WILL BE COMMENCED AFTER THE DATE OF
THIS AGREEMENT (IT BEING UNDERSTOOD THAT ANY PURCHASE PERIOD IN EFFECT ON THE
DATE OF THE AGREEMENT MAY CONTINUE IN ACCORDANCE WITH ITS TERMS), (C) THE STOCK
PURCHASE PLAN SHALL BE TERMINATED EFFECTIVE IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME AND (D) THE AMOUNT OF THE ACCUMULATED CONTRIBUTIONS OF EACH PARTICIPANT
UNDER THE STOCK PURCHASE PLAN AS OF IMMEDIATELY PRIOR TO THE EFFECTIVE TIME
SHALL BE REFUNDED TO SUCH PARTICIPANT AS PROMPTLY AS PRACTICABLE FOLLOWING THE
EFFECTIVE TIME (WITHOUT INTEREST).

(V)           THE COMPENSATION & ORGANIZATION COMMITTEE OF THE BOARD OF
DIRECTORS OF THE COMPANY SHALL MAKE SUCH ADJUSTMENTS AND AMENDMENTS TO OR MAKE
SUCH DETERMINATIONS WITH RESPECT TO COMPANY STOCK OPTIONS, COMPANY STOCK-BASED
AWARDS, RESTRICTED SHARES AND RIGHTS UNDER THE STOCK PURCHASE PLAN TO IMPLEMENT
THE FOREGOING PROVISIONS OF THIS SECTION 5.5.


(B)           EMPLOYEE MATTERS.

(I)            FROM AND AFTER THE EFFECTIVE TIME, THE SURVIVING CORPORATION
SHALL HONOR ALL COMPANY BENEFIT PLANS AND COMPENSATION ARRANGEMENTS AND
AGREEMENTS IN ACCORDANCE

37


--------------------------------------------------------------------------------


WITH THEIR TERMS AS IN EFFECT IMMEDIATELY BEFORE THE EFFECTIVE TIME (WITHOUT
GIVING EFFECT TO ANY AMENDMENTS THERETO AFTER THE EFFECTIVE TIME EXCEPT IF
CONSENTED TO BY THE AFFECTED PARTY).  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT TO THE CONTRARY, (A) THE SURVIVING CORPORATION SHALL PROVIDE EACH
CURRENT AND FORMER EMPLOYEE OF THE COMPANY AND ITS SUBSIDIARIES OTHER THAN SUCH
EMPLOYEES COVERED BY COLLECTIVE BARGAINING AGREEMENTS (“COMPANY EMPLOYEES”)
WHOSE EMPLOYMENT TERMINATES DURING THE ONE-YEAR PERIOD FOLLOWING THE EFFECTIVE
TIME WITH SEVERANCE BENEFITS AT THE LEVELS AND PURSUANT TO THE TERMS OF THE
COMPANY’S SEVERANCE PLANS AND POLICIES AS IN EFFECT IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME (IT BEING UNDERSTOOD THAT COMPANY EMPLOYEES WHOSE SEVERANCE
BENEFITS ARE OTHERWISE ADDRESSED IN SECTION 5.5(B)(IV) OF THE COMPANY DISCLOSURE
SCHEDULE WILL BE GOVERNED THEREBY), AND (B) DURING SUCH ONE-YEAR PERIOD
FOLLOWING THE EFFECTIVE TIME, SEVERANCE BENEFITS OFFERED TO COMPANY EMPLOYEES
SHALL BE DETERMINED WITHOUT TAKING INTO ACCOUNT ANY REDUCTION AFTER THE
EFFECTIVE TIME IN COMPENSATION PAID TO COMPANY EMPLOYEES.  EXCEPT AS PROVIDED IN
THE LAST SENTENCE OF THIS SECTION 5.5(B)(I) OR IN SECTION 5.5(B)(IV) OR (V),
NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS REQUIRING THE
SURVIVING CORPORATION TO ESTABLISH, MAINTAIN OR CONTINUE ANY SPECIFIC PLANS. 
FURTHERMORE, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF THIS SECTION 5.5(B)(I)
OR IN SECTION 5.5(B)(IV) OR (V), NO PROVISION OF THIS AGREEMENT SHALL BE
CONSTRUED AS PROHIBITING OR LIMITING THE ABILITY OF THE SURVIVING CORPORATION TO
AMEND, MODIFY OR TERMINATE, ANY PLANS, PROGRAMS, POLICIES, ARRANGEMENTS,
AGREEMENTS OR UNDERSTANDINGS OF THE SURVIVING CORPORATION OR THE COMPANY. 
WITHOUT LIMITING THE SCOPE OF SECTION 8.10, NOTHING HEREIN SHALL CONFER ANY
RIGHTS OR REMEDIES OF ANY KIND OR DESCRIPTION UPON ANY CURRENT OR FORMER
EMPLOYEE OF THE COMPANY AND ITS SUBSIDIARIES OR ANY OTHER PERSON OTHER THAN THE
ESOP, THE COMPANY AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED,
HOWEVER, THAT THE LAST SENTENCE OF THIS SECTION 5.5(B)(I) SHALL BE ENFORCEABLE
BY AND ON BEHALF OF THE BENEFICIARIES OF THE COMPANY’S TRANSITIONAL COMPENSATION
PLAN, AS IN EFFECT AS OF THE DATE HEREOF (THE “TRANSITIONAL COMPENSATION PLAN”),
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, THE SURVIVING CORPORATION SHALL HONOR,
FULFILL AND DISCHARGE THE COMPANY’S OBLIGATIONS UNDER THE TRANSITIONAL
COMPENSATION PLAN, WITHOUT ANY AMENDMENT OR CHANGE THAT IS ADVERSE TO ANY
BENEFICIARY OF SUCH TRANSITIONAL COMPENSATION PLAN.

(II)           FOR ALL PURPOSES (INCLUDING PURPOSES OF VESTING, ELIGIBILITY TO
PARTICIPATE AND LEVEL OF BENEFITS) UNDER ANY NEW EMPLOYEE BENEFIT PLANS OF
SURVIVING CORPORATION AND ITS SUBSIDIARIES PROVIDING BENEFITS TO ANY COMPANY
EMPLOYEES AFTER THE EFFECTIVE TIME (THE “NEW PLANS”), EACH COMPANY EMPLOYEE
SHALL BE CREDITED WITH HIS OR HER YEARS OF SERVICE WITH THE COMPANY AND ITS
SUBSIDIARIES AND THEIR RESPECTIVE PREDECESSORS BEFORE THE EFFECTIVE TIME, TO THE
SAME EXTENT AS SUCH COMPANY EMPLOYEE WAS ENTITLED, BEFORE THE EFFECTIVE TIME, TO
CREDIT FOR SUCH SERVICE UNDER ANY SIMILAR COMPANY EMPLOYEE BENEFIT PLAN IN WHICH
SUCH COMPANY EMPLOYEE PARTICIPATED OR WAS ELIGIBLE TO PARTICIPATE IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME; PROVIDED THAT THE FOREGOING SHALL NOT APPLY WITH
RESPECT TO BENEFIT ACCRUAL UNDER ANY DEFINED BENEFIT PENSION PLAN OR TO THE
EXTENT THAT ITS APPLICATION WOULD RESULT IN A DUPLICATION OF BENEFITS WITH
RESPECT TO THE SAME PERIOD OF SERVICE.  IN ADDITION, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, (A) EACH COMPANY EMPLOYEE SHALL BE IMMEDIATELY
ELIGIBLE TO PARTICIPATE, WITHOUT ANY WAITING TIME, IN ANY AND ALL NEW PLANS TO
THE EXTENT COVERAGE UNDER SUCH NEW PLAN IS COMPARABLE TO A COMPANY BENEFIT PLAN
IN WHICH SUCH COMPANY EMPLOYEE PARTICIPATED IMMEDIATELY BEFORE THE EFFECTIVE
TIME (SUCH PLANS, COLLECTIVELY, THE “OLD PLANS”), AND (B) FOR PURPOSES OF EACH
NEW PLAN PROVIDING MEDICAL, DENTAL, PHARMACEUTICAL AND/OR VISION BENEFITS TO ANY
COMPANY EMPLOYEE, ALL PRE-EXISTING CONDITION EXCLUSIONS AND ACTIVELY-AT-WORK
REQUIREMENTS

38


--------------------------------------------------------------------------------


OF SUCH NEW PLAN SHALL BE WAIVED FOR SUCH EMPLOYEE AND HIS OR HER COVERED
DEPENDENTS, UNLESS SUCH CONDITIONS WOULD NOT HAVE BEEN WAIVED UNDER THE
COMPARABLE OLD PLANS OF THE COMPANY OR ITS SUBSIDIARIES IN WHICH SUCH EMPLOYEE
PARTICIPATED IMMEDIATELY PRIOR TO THE EFFECTIVE TIME AND ANY ELIGIBLE EXPENSES
INCURRED BY SUCH EMPLOYEE AND HIS OR HER COVERED DEPENDENTS DURING THE PORTION
OF THE PLAN YEAR OF THE OLD PLAN ENDING ON THE DATE SUCH EMPLOYEE’S
PARTICIPATION IN THE CORRESPONDING NEW PLAN BEGINS SHALL BE TAKEN INTO ACCOUNT
UNDER SUCH NEW PLAN FOR PURPOSES OF SATISFYING ALL DEDUCTIBLE, COINSURANCE AND
MAXIMUM OUT-OF-POCKET REQUIREMENTS APPLICABLE TO SUCH EMPLOYEE AND HIS OR HER
COVERED DEPENDENTS FOR THE APPLICABLE PLAN YEAR AS IF SUCH AMOUNTS HAD BEEN PAID
IN ACCORDANCE WITH SUCH NEW PLAN.

(III)          THE ESOP AND THE SURVIVING CORPORATION EACH HEREBY ACKNOWLEDGES
THAT A “CHANGE OF CONTROL” (OR SIMILAR PHRASE) WITHIN THE MEANING OF THE COMPANY
STOCK PLANS AND THE COMPANY BENEFIT PLANS, AS APPLICABLE, WILL OCCUR AT OR PRIOR
TO THE EFFECTIVE TIME, AS APPLICABLE.

(IV)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE SURVIVING CORPORATION AGREES TO THE ADDITIONAL MATTERS SET FORTH
ON SECTION 5.5(B)(IV) OF THE COMPANY DISCLOSURE SCHEDULE.

(V)           IMMEDIATELY FOLLOWING THE CLOSING, THE SURVIVING CORPORATION SHALL
ADOPT AN INCENTIVE PLAN IN ACCORDANCE WITH THE TERM SHEET SET FORTH IN
SECTION 5.5(B)(V) OF THE COMPANY DISCLOSURE SCHEDULE.  THIS SECTION 5.5(B)(V)
SHALL BE ENFORCEABLE BY AND ON BEHALF OF THE BENEFICIARIES OF THE TRANSITIONAL
COMPENSATION PLAN.


SECTION 5.6             REASONABLE BEST EFFORTS.


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
EACH OF THE COMPANY, THE ESOP AND MERGER SUB SHALL USE (AND CAUSE ITS AFFILIATES
TO USE) ITS REASONABLE BEST EFFORTS (SUBJECT TO, AND IN ACCORDANCE WITH,
APPLICABLE LAW) TO TAKE PROMPTLY, OR CAUSE TO BE TAKEN PROMPTLY, ALL ACTIONS,
AND TO DO PROMPTLY, OR CAUSE TO BE DONE PROMPTLY, AND TO ASSIST AND COOPERATE
WITH THE OTHER PARTIES IN DOING, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER
APPLICABLE LAWS TO CONSUMMATE AND MAKE EFFECTIVE THE MERGER AND THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING (I) THE OBTAINING OF ALL
NECESSARY ACTIONS OR NONACTIONS, WAIVERS, CONSENTS AND APPROVALS, INCLUDING THE
COMPANY APPROVALS AND THE ESOP APPROVALS, FROM GOVERNMENTAL ENTITIES AND THE
MAKING OF ALL NECESSARY REGISTRATIONS AND FILINGS AND THE TAKING OF ALL STEPS AS
MAY BE NECESSARY TO OBTAIN AN APPROVAL OR WAIVER FROM, OR TO AVOID AN ACTION OR
PROCEEDING BY, ANY GOVERNMENTAL ENTITY, (II) THE OBTAINING OF ALL NECESSARY
CONSENTS, APPROVALS OR WAIVERS FROM THIRD PARTIES AND ALL CONSENTS, APPROVALS
AND WAIVERS FROM THIRD PARTIES REASONABLY REQUESTED BY THE ESOP TO BE OBTAINED
IN RESPECT OF THE COMPANY MATERIAL CONTRACTS IN CONNECTION WITH THE MERGER, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (IT BEING
UNDERSTOOD THAT THE FAILURE TO RECEIVE ANY SUCH CONSENTS, APPROVALS OR WAIVERS
SHALL NOT BE A CONDITION TO THE ESOP’S AND MERGER SUB’S OBLIGATIONS HEREUNDER,
EXCEPT WITH RESPECT TO THE CONSENTS SET FORTH ON SECTION 6.1(D) OF THE COMPANY
DISCLOSURE SCHEDULE), (III) THE DEFENDING OF ANY LAWSUITS OR OTHER LEGAL
PROCEEDINGS, WHETHER JUDICIAL OR ADMINISTRATIVE, CHALLENGING THIS AGREEMENT OR
THE CONSUMMATION OF THE MERGER OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND (IV) THE EXECUTION AND DELIVERY OF ANY ADDITIONAL INSTRUMENTS
NECESSARY TO CONSUMMATE THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS

39


--------------------------------------------------------------------------------



AGREEMENT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE ESOP, MERGER SUB, THE
COMPANY OR ANY OF ITS SUBSIDIARIES BE REQUIRED TO PAY PRIOR TO THE EFFECTIVE
TIME ANY FEE, PENALTY OR OTHER CONSIDERATION TO ANY THIRD PARTY FOR ANY CONSENT
OR APPROVAL REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT UNDER ANY CONTRACT OR AGREEMENT.


(B)           SUBJECT TO THE TERMS AND CONDITIONS HEREIN PROVIDED AND WITHOUT
LIMITING THE FOREGOING, THE COMPANY AND THE ESOP SHALL (I) PROMPTLY, (A) BUT IN
NO EVENT LATER THAN FIFTEEN (15) DAYS AFTER THE DATE HEREOF, MAKE THEIR
RESPECTIVE FILINGS AND THEREAFTER MAKE ANY OTHER REQUIRED SUBMISSIONS UNDER THE
HSR ACT, AND (B) BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER THE DATE
HEREOF, MAKE THEIR RESPECTIVE FILINGS AND THEREAFTER MAKE ANY OTHER REQUIRED
SUBMISSIONS UNDER THE WITH THE FCC TO OBTAIN THE FCC ORDER (THE “FCC
APPLICATIONS”), (II) USE REASONABLE BEST EFFORTS TO COOPERATE WITH EACH OTHER IN
(X) DETERMINING WHETHER ANY FILINGS ARE REQUIRED TO BE MADE WITH, OR CONSENTS,
PERMITS, AUTHORIZATIONS, WAIVERS OR APPROVALS ARE REQUIRED TO BE OBTAINED FROM,
ANY THIRD PARTIES OR OTHER GOVERNMENTAL ENTITIES IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND (Y) TIMELY MAKING ALL SUCH FILINGS AND
TIMELY SEEKING ALL SUCH CONSENTS, PERMITS, AUTHORIZATIONS OR APPROVALS,
(III) USE REASONABLE BEST EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL OTHER
ACTIONS AND DO, OR CAUSE TO BE DONE, ALL OTHER THINGS NECESSARY, PROPER OR
ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING TAKING ALL SUCH FURTHER ACTION AS REASONABLY MAY BE NECESSARY TO
RESOLVE SUCH OBJECTIONS, IF ANY, AS THE FCC, THE UNITED STATES FEDERAL TRADE
COMMISSION, THE ANTITRUST DIVISION OF THE UNITED STATES DEPARTMENT OF JUSTICE,
STATE ANTITRUST ENFORCEMENT AUTHORITIES OR COMPETITION AUTHORITIES OF ANY OTHER
NATION OR OTHER JURISDICTION OR ANY OTHER PERSON MAY ASSERT UNDER REGULATORY LAW
(AS HEREINAFTER DEFINED) WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY,
AND TO AVOID OR ELIMINATE EACH AND EVERY IMPEDIMENT UNDER ANY LAW THAT MAY BE
ASSERTED BY ANY GOVERNMENTAL ENTITY WITH RESPECT TO THE MERGER SO AS TO ENABLE
THE CLOSING TO OCCUR AS SOON AS REASONABLY POSSIBLE (AND IN ANY EVENT NO LATER
THAN THE END DATE (AS HEREINAFTER DEFINED)), INCLUDING, WITHOUT LIMITATION (X)
PROPOSING, NEGOTIATING, COMMITTING TO AND EFFECTING, BY CONSENT DECREE, HOLD
SEPARATE ORDER, TRUST OR OTHERWISE, THE SALE, DIVESTITURE OR DISPOSITION OF SUCH
ASSETS OR BUSINESSES OF THE ESOP OR ITS SUBSIDIARIES OR AFFILIATES OR OF THE
COMPANY OR ITS SUBSIDIARIES AND (Y) OTHERWISE TAKING OR COMMITTING TO TAKE
ACTIONS THAT AFTER THE CLOSING DATE WOULD LIMIT THE FREEDOM OF THE ESOP OR ITS
SUBSIDIARIES’ (INCLUDING THE SURVIVING CORPORATION’S) OR AFFILIATES’ FREEDOM OF
ACTION WITH RESPECT TO, OR ITS ABILITY TO RETAIN, ONE OR MORE OF ITS OR ITS
SUBSIDIARIES’ (INCLUDING THE SURVIVING CORPORATION’S) BUSINESSES, PRODUCT LINES
OR ASSETS, IN EACH CASE AS MAY BE REQUIRED IN ORDER TO AVOID THE ENTRY OF, OR TO
EFFECT THE DISSOLUTION OF, ANY INJUNCTION, TEMPORARY RESTRAINING ORDER OR OTHER
ORDER IN ANY SUIT OR PROCEEDING WHICH WOULD OTHERWISE HAVE THE EFFECT OF
PREVENTING OR MATERIALLY DELAYING THE CLOSING, (IV) PROMPTLY INFORM THE OTHER
PARTY UPON RECEIPT OF ANY MATERIAL COMMUNICATION FROM THE FCC, THE UNITED STATES
FEDERAL TRADE COMMISSION, THE ANTITRUST DIVISION OF THE UNITED STATES DEPARTMENT
OF JUSTICE OR ANY OTHER GOVERNMENTAL ENTITY REGARDING ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND (V) SUBJECT TO APPLICABLE LEGAL LIMITATIONS
AND THE INSTRUCTIONS OF ANY GOVERNMENTAL ENTITY, KEEP EACH OTHER APPRISED OF THE
STATUS OF MATTERS RELATING TO THE COMPLETION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, INCLUDING PROMPTLY FURNISHING THE OTHER WITH COPIES OF NOTICES OR OTHER
COMMUNICATIONS RECEIVED BY THE COMPANY OR THE ESOP, AS THE CASE MAY BE, OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES, FROM ANY THIRD PARTY AND/OR ANY GOVERNMENTAL
ENTITY WITH RESPECT TO SUCH TRANSACTIONS.  THE COMPANY AND THE ESOP SHALL PERMIT
COUNSEL FOR THE OTHER PARTY REASONABLE OPPORTUNITY TO REVIEW IN ADVANCE, AND
CONSIDER IN GOOD FAITH THE VIEWS OF THE OTHER PARTY IN CONNECTION WITH, ANY
PROPOSED WRITTEN

40


--------------------------------------------------------------------------------



COMMUNICATION TO ANY GOVERNMENTAL ENTITY.  EACH OF THE COMPANY AND THE ESOP
AGREES NOT TO (A) PARTICIPATE IN ANY SUBSTANTIVE MEETING OR DISCUSSION, EITHER
IN PERSON OR BY TELEPHONE, WITH ANY GOVERNMENTAL ENTITY IN CONNECTION WITH THE
PROPOSED TRANSACTIONS UNLESS IT CONSULTS WITH THE OTHER PARTY IN ADVANCE AND, TO
THE EXTENT NOT PROHIBITED BY SUCH GOVERNMENTAL ENTITY, GIVES THE OTHER PARTY THE
OPPORTUNITY TO ATTEND AND PARTICIPATE, (B) EXTEND ANY WAITING PERIOD UNDER THE
HSR ACT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY (SUCH CONSENT NOT
TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) OR (C) ENTER INTO ANY
AGREEMENT WITH ANY GOVERNMENTAL ENTITY NOT TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED).


(C)           IN FURTHERANCE AND NOT IN LIMITATION OF THE COVENANTS OF THE
PARTIES CONTAINED IN THIS SECTION 5.6, IF ANY ADMINISTRATIVE OR JUDICIAL ACTION
OR PROCEEDING, INCLUDING ANY PROCEEDING BY A PRIVATE PARTY, IS INSTITUTED (OR
THREATENED TO BE INSTITUTED) CHALLENGING ANY TRANSACTION CONTEMPLATED BY THIS
AGREEMENT AS VIOLATIVE OF ANY REGULATORY LAW, EACH OF THE COMPANY AND THE ESOP
SHALL COOPERATE IN ALL RESPECTS WITH EACH OTHER AND SHALL USE THEIR RESPECTIVE
REASONABLE BEST EFFORTS TO CONTEST AND RESIST ANY SUCH ACTION OR PROCEEDING AND
TO HAVE VACATED, LIFTED, REVERSED OR OVERTURNED ANY DECREE, JUDGMENT, INJUNCTION
OR OTHER ORDER, WHETHER TEMPORARY, PRELIMINARY OR PERMANENT, THAT IS IN EFFECT
AND THAT PROHIBITS, PREVENTS OR RESTRICTS CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING OR ANY OTHER
PROVISION OF THIS AGREEMENT, NOTHING IN THIS SECTION 5.6 SHALL LIMIT A PARTY’S
RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 7.1(B) OR 7.1(C) SO LONG
AS SUCH PARTY HAS, PRIOR TO SUCH TERMINATION, COMPLIED WITH ITS OBLIGATIONS
UNDER THIS SECTION 5.6.


(D)           FOR PURPOSES OF THIS AGREEMENT, “REGULATORY LAW” MEANS THE
COMMUNICATIONS ACT, THE SHERMAN ACT OF 1890, THE CLAYTON ANTITRUST ACT OF 1914,
THE HSR ACT, THE FEDERAL TRADE COMMISSION ACT OF 1914 AND ALL OTHER FEDERAL,
STATE OR FOREIGN STATUTES, RULES, REGULATIONS, ORDERS, DECREES, ADMINISTRATIVE
AND JUDICIAL DOCTRINES AND OTHER LAWS, INCLUDING WITHOUT LIMITATION ANY
ANTITRUST, COMPETITION OR TRADE REGULATION LAWS, THAT ARE DESIGNED OR INTENDED
TO (I) PROHIBIT, RESTRICT OR REGULATE ACTIONS HAVING THE PURPOSE OR EFFECT OF
MONOPOLIZATION OR RESTRAINT OF TRADE OR LESSENING COMPETITION THROUGH MERGER OR
ACQUISITION, (II) REGULATE MEDIA OWNERSHIP OR (III) PROTECT THE NATIONAL
SECURITY OR THE NATIONAL ECONOMY OF ANY NATION.


(E)           THE ESOP AND THE COMPANY ACKNOWLEDGE THAT LICENSE RENEWAL
APPLICATIONS (EACH, A “RENEWAL APPLICATION”) MAY BE PENDING BEFORE THE FCC WITH
RESPECT TO ONE OR MORE COMPANY STATIONS (EACH, A “RENEWAL STATION”).  IN ORDER
TO AVOID DISRUPTION OR DELAY IN THE PROCESSING OF THE FCC APPLICATIONS, THE ESOP
AND THE COMPANY AGREE, AS PART OF THE FCC APPLICATIONS, TO REQUEST THAT THE FCC
APPLY ITS POLICY PERMITTING THE PROCESSING OF LICENSE ASSIGNMENTS AND TRANSFERS
IN TRANSACTIONS INVOLVING MULTIPLE MARKETS, NOTWITHSTANDING THE PENDENCY OF ONE
OR MORE LICENSE RENEWAL APPLICATIONS.  THE ESOP AND THE COMPANY AGREE TO MAKE
SUCH REPRESENTATIONS AND UNDERTAKINGS AS ARE REASONABLY NECESSARY OR APPROPRIATE
TO INVOKE SUCH POLICY, INCLUDING UNDERTAKINGS TO ASSUME THE POSITION OF
APPLICANT WITH RESPECT TO ANY PENDING RENEWAL APPLICATION, AND TO ASSUME THE
RISKS RELATING TO SUCH RENEWAL APPLICATION.  TO THE EXTENT REASONABLY NECESSARY
TO EXPEDITE GRANT OF A RENEWAL APPLICATION, AND THEREBY FACILITATE GRANT OF THE
FCC APPLICATIONS, THE ESOP AND THE COMPANY SHALL ENTER INTO TOLLING AGREEMENTS
WITH THE FCC WITH RESPECT TO THE RELEVANT RENEWAL APPLICATION AS REASONABLY

41


--------------------------------------------------------------------------------



NECESSARY OR APPROPRIATE TO EXTEND THE STATUTE OF LIMITATIONS FOR THE FCC TO
DETERMINE OR IMPOSE A FORFEITURE PENALTY AGAINST SUCH RENEWAL STATION IN
CONNECTION WITH ANY PENDING COMPLAINTS, INVESTIGATIONS, LETTERS OF INQUIRY OR
OTHER PROCEEDINGS, INCLUDING COMPLAINTS THAT SUCH RENEWAL STATION AIRED
PROGRAMMING THAT CONTAINED OBSCENE, INDECENT OR PROFANE MATERIAL (A “TOLLING
AGREEMENT”).  THE ESOP AND THE COMPANY SHALL CONSULT IN GOOD FAITH WITH EACH
OTHER PRIOR TO ENTERING INTO ANY SUCH TOLLING AGREEMENT.  SECTION 5.6(E) OF THE
COMPANY DISCLOSURE SCHEDULE SETS FORTH EACH RENEWAL APPLICATION PENDING AS OF
THE DATE OF THIS AGREEMENT AND DESCRIBES ANY CHALLENGE, PETITION OR
INVESTIGATION THAT, TO THE KNOWLEDGE OF THE COMPANY, IS PENDING OR THREATENED BY
OR BEFORE THE FCC AGAINST SUCH RENEWAL APPLICATION.


SECTION 5.7             TAKEOVER STATUTE.  IF ANY “FAIR PRICE,” “MORATORIUM,”
“CONTROL SHARE ACQUISITION” OR OTHER FORM OF ANTITAKEOVER STATUTE OR REGULATION
SHALL BECOME APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY, EACH OF THE
COMPANY AND THE ESOP AND THE BOARD OF DIRECTORS OF THE COMPANY SHALL GRANT SUCH
APPROVALS AND TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY SO THAT THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE CONSUMMATED AS PROMPTLY AS PRACTICABLE
ON THE TERMS CONTEMPLATED HEREBY AND OTHERWISE ACT TO ELIMINATE OR MINIMIZE THE
EFFECTS OF SUCH STATUTE OR REGULATION ON THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 5.8             PUBLIC ANNOUNCEMENTS.  THE COMPANY AND THE ESOP WILL
CONSULT WITH AND PROVIDE EACH OTHER THE REASONABLE OPPORTUNITY TO REVIEW AND
COMMENT UPON ANY PRESS RELEASE OR OTHER PUBLIC STATEMENT OR COMMENT PRIOR TO THE
ISSUANCE OF SUCH PRESS RELEASE OR OTHER PUBLIC STATEMENT OR COMMENT RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN AND SHALL NOT ISSUE ANY
SUCH PRESS RELEASE OR OTHER PUBLIC STATEMENT OR COMMENT PRIOR TO SUCH
CONSULTATION EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW OR BY OBLIGATIONS
PURSUANT TO ANY LISTING AGREEMENT WITH ANY NATIONAL SECURITIES EXCHANGE.  THE
ESOP AND THE COMPANY AGREE TO ISSUE A JOINT PRESS RELEASE, TOGETHER WITH TRIBUNE
ACQUISITION, ANNOUNCING THIS AGREEMENT.


SECTION 5.9             INDEMNIFICATION AND INSURANCE.


(A)           FOR A PERIOD OF SIX (6) YEARS FROM THE EFFECTIVE TIME, THE
SURVIVING CORPORATION SHALL MAINTAIN IN EFFECT THE EXCULPATION, INDEMNIFICATION
AND ADVANCEMENT OF EXPENSES PROVISIONS NO LESS FAVORABLE THAN THOSE OF THE
COMPANY’S AND ANY COMPANY SUBSIDIARY’S CERTIFICATE OF INCORPORATION AND BY-LAWS
OR SIMILAR ORGANIZATION DOCUMENTS IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME OR IN ANY INDEMNIFICATION AGREEMENTS OF THE COMPANY OR ITS SUBSIDIARIES
WITH ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS OR EMPLOYEES IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, AND SHALL NOT AMEND, REPEAL OR
OTHERWISE MODIFY ANY SUCH PROVISIONS IN ANY CERTIFICATE OF INCORPORATION,
BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENTS, FOR A PERIOD OF SIX (6) YEARS FROM
THE EFFECTIVE TIME, IN ANY MANNER THAT WOULD ADVERSELY AFFECT THE RIGHTS
THEREUNDER OF ANY INDIVIDUALS WHO AT THE EFFECTIVE TIME WERE CURRENT OR FORMER
DIRECTORS, OFFICERS OR EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (IT
BEING UNDERSTOOD THAT ANY INDEMNIFICATION AGREEMENT SHALL REMAIN IN EFFECT IN
ACCORDANCE WITH ITS TERMS); PROVIDED, HOWEVER, THAT ALL RIGHTS TO
INDEMNIFICATION IN RESPECT OF ANY ACTION (AS HEREINAFTER DEFINED) PENDING OR
ASSERTED OR ANY CLAIM MADE WITHIN SUCH PERIOD SHALL CONTINUE UNTIL THE
DISPOSITION OF SUCH ACTION OR RESOLUTION OF SUCH CLAIM.


(B)           THE SURVIVING CORPORATION SHALL, TO THE FULLEST EXTENT PERMITTED
UNDER APPLICABLE LAW, INDEMNIFY AND HOLD HARMLESS (AND ADVANCE FUNDS IN RESPECT
OF EACH OF THE

42


--------------------------------------------------------------------------------



FOREGOING) EACH CURRENT AND FORMER DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES AND EACH PERSON WHO SERVED AS A DIRECTOR, OFFICER,
MEMBER, TRUSTEE OR FIDUCIARY OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE,
TRUST, PENSION OR OTHER EMPLOYEE BENEFIT PLAN OR ENTERPRISE AT THE REQUEST OF
THE COMPANY, IN AND TO THE EXTENT OF THEIR CAPACITIES AS SUCH AND NOT AS
SHAREHOLDERS AND/OR EQUITY HOLDERS OF THE COMPANY OR ITS SUBSIDIARIES OR
OTHERWISE (EACH, TOGETHER WITH SUCH PERSON’S HEIRS, EXECUTORS OR ADMINISTRATORS,
AN “INDEMNIFIED PARTY”) AGAINST ANY COSTS OR EXPENSES (INCLUDING ADVANCING
ATTORNEYS’ FEES AND EXPENSES IN ADVANCE OF THE FINAL DISPOSITION OF ANY CLAIM,
SUIT, PROCEEDING OR INVESTIGATION TO EACH INDEMNIFIED PARTY TO THE FULLEST
EXTENT PERMITTED BY LAW), JUDGMENTS, FINES, LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH ANY ACTUAL OR THREATENED
CLAIM, ACTION, SUIT, PROCEEDING OR INVESTIGATION, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE (AN “ACTION”), ARISING OUT OF, RELATING TO OR IN
CONNECTION WITH ANY ACTION OR OMISSION OCCURRING OR ALLEGED TO HAVE OCCURRED
WHETHER BEFORE OR AFTER THE EFFECTIVE TIME (INCLUDING ACTS OR OMISSIONS IN
CONNECTION WITH SUCH PERSONS SERVING AS AN OFFICER, DIRECTOR OR OTHER FIDUCIARY
IN ANY ENTITY IF SUCH SERVICE WAS AT THE REQUEST OR FOR THE BENEFIT OF THE
COMPANY).  IN THE EVENT OF ANY SUCH ACTION, THE SURVIVING CORPORATION SHALL
COOPERATE WITH THE INDEMNIFIED PARTY IN THE DEFENSE OF ANY SUCH ACTION.


(C)           FOR A PERIOD OF SIX (6) YEARS FROM THE EFFECTIVE TIME, THE
SURVIVING CORPORATION SHALL CAUSE TO BE MAINTAINED IN EFFECT THE CURRENT
POLICIES OF DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE AND FIDUCIARY LIABILITY
INSURANCE MAINTAINED BY THE COMPANY AND ITS SUBSIDIARIES WITH RESPECT TO MATTERS
ARISING ON OR BEFORE THE EFFECTIVE TIME; PROVIDED, HOWEVER, THAT AFTER THE
EFFECTIVE TIME, THE ESOP SHALL NOT BE REQUIRED TO PAY ANNUAL PREMIUMS IN EXCESS
OF 200% OF THE LAST ANNUAL PREMIUM PAID BY THE COMPANY PRIOR TO THE DATE HEREOF
IN RESPECT OF THE COVERAGES REQUIRED TO BE OBTAINED PURSUANT HERETO (SUCH 200%
AMOUNT, THE “MAXIMUM PREMIUM”), BUT IN SUCH CASE SHALL PURCHASE AS MUCH COVERAGE
AS REASONABLY PRACTICABLE FOR SUCH AMOUNT.  AT THE COMPANY’S OPTION, AFTER
CONSULTATION WITH THE ESOP, THE COMPANY MAY PURCHASE PRIOR TO THE EFFECTIVE
TIME, A SIX-YEAR PREPAID “TAIL” POLICY OR POLICIES (AT AN AGGREGATE COST NOT
EXCEEDING THE MAXIMUM PREMIUM TIMES SIX) ON TERMS AND CONDITIONS PROVIDING
SUBSTANTIALLY EQUIVALENT BENEFITS AS THE CURRENT POLICIES OF DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE AND FIDUCIARY LIABILITY INSURANCE MAINTAINED BY
THE COMPANY AND ITS SUBSIDIARIES WITH RESPECT TO MATTERS ARISING ON OR BEFORE
THE EFFECTIVE TIME, COVERING WITHOUT LIMITATION THE TRANSACTIONS CONTEMPLATED
HEREBY.  IF SUCH “TAIL” PREPAID POLICY OR POLICIES HAS OR HAVE BEEN OBTAINED BY
THE COMPANY PRIOR TO THE EFFECTIVE TIME, THE SURVIVING CORPORATION SHALL CAUSE
SUCH POLICIES TO BE MAINTAINED IN FULL FORCE AND EFFECT, FOR ITS FULL TERM, AND
CAUSE ALL OBLIGATIONS THEREUNDER TO BE HONORED BY THE SURVIVING CORPORATION, AND
NO OTHER PARTY SHALL HAVE ANY FURTHER OBLIGATION TO PURCHASE OR PAY FOR
INSURANCE HEREUNDER.  THE COMPANY REPRESENTS THAT THE MAXIMUM PREMIUM IS
$7,915,164.


(D)           THE SURVIVING CORPORATION SHALL PAY ALL REASONABLE EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, THAT MAY BE INCURRED BY ANY INDEMNIFIED
PARTY IN ENFORCING THE INDEMNITY AND OTHER OBLIGATIONS PROVIDED IN THIS SECTION
5.9.


(E)           THE RIGHTS OF EACH INDEMNIFIED PARTY HEREUNDER SHALL BE IN
ADDITION TO, AND NOT IN LIMITATION OF, ANY OTHER RIGHTS SUCH INDEMNIFIED PARTY
MAY HAVE UNDER THE CERTIFICATE OF INCORPORATION OR BY-LAWS OR OTHER ORGANIZATION
DOCUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THE SURVIVING
CORPORATION, ANY OTHER INDEMNIFICATION AGREEMENT OR ARRANGEMENT, THE DGCL OR
OTHERWISE.  THE PROVISIONS OF THIS SECTION 5.9 SHALL SURVIVE THE CONSUMMATION OF

43


--------------------------------------------------------------------------------



THE MERGER IN ACCORDANCE WITH THEIR TERMS AND EXPRESSLY ARE INTENDED TO BENEFIT,
AND ARE ENFORCEABLE BY, EACH OF THE INDEMNIFIED PARTIES.


(F)            IN THE EVENT THE SURVIVING CORPORATION OR ANY OF ITS SUCCESSORS
OR ASSIGNS (I) CONSOLIDATES WITH OR MERGES INTO ANY OTHER PERSON AND SHALL NOT
BE THE CONTINUING OR SURVIVING CORPORATION OR ENTITY IN SUCH CONSOLIDATION OR
MERGER OR (II) TRANSFERS ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES AND ASSETS
TO ANY PERSON, THEN, AND IN EITHER SUCH CASE, PROPER PROVISION SHALL BE MADE SO
THAT THE SUCCESSORS AND ASSIGNS OF THE SURVIVING CORPORATION SHALL ASSUME THE
OBLIGATIONS SET FORTH IN THIS SECTION 5.9.


SECTION 5.10           CONTROL OF OPERATIONS.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL GIVE THE ESOP, DIRECTLY OR INDIRECTLY, THE RIGHT TO CONTROL OR
DIRECT THE COMPANY’S OPERATIONS PRIOR TO THE EFFECTIVE TIME.  PRIOR TO THE
EFFECTIVE TIME, THE COMPANY SHALL EXERCISE, CONSISTENT WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT, COMPLETE CONTROL AND SUPERVISION OVER ITS
OPERATIONS.


SECTION 5.11           FINANCING.


(A)           SECTION 5.11 OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH A TRUE,
ACCURATE AND COMPLETE COPY OF THOSE CERTAIN COMMITMENT LETTERS, LETTER
AGREEMENTS AND RELATED FEE LETTERS (COLLECTIVELY, THE “DEBT COMMITMENT
LETTERS”), DATED APRIL 1, 2007, FROM MERRILL LYNCH CAPITAL CORPORATION,
CITIGROUP GLOBAL MARKETS INC. AND JPMORGAN SECURITIES INC. TO THE COMPANY (THE
“FINANCING COMMITMENTS”) PURSUANT TO WHICH, AND SUBJECT TO THE TERMS AND
CONDITIONS THEREOF, CERTAIN LENDERS HAVE COMMITTED TO PROVIDE THE COMPANY WITH
LOANS IN THE AMOUNTS DESCRIBED THEREIN, THE PROCEEDS OF WHICH MAY BE USED TO
CONSUMMATE THE MERGER, THE OFFER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY
(THE “FINANCING”).  THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO OBTAIN THE
FINANCING ON THE TERMS AND CONDITIONS DESCRIBED IN THE FINANCING COMMITMENTS,
INCLUDING USING REASONABLE BEST EFFORTS (I) TO NEGOTIATE DEFINITIVE AGREEMENTS
WITH RESPECT THERETO ON THE TERMS AND CONDITIONS CONTAINED IN THE FINANCING
COMMITMENTS, (II) TO SATISFY ON A TIMELY BASIS ALL CONDITIONS APPLICABLE TO THE
COMPANY IN SUCH FINANCING COMMITMENTS, INCLUDING, WITHOUT LIMITATION, CONDITIONS
RELATED TO THE PAYMENT OF FEES AND EXPENSES OF THE LEAD ARRANGERS, THE
PREPARATION AND DELIVERY TO THE LEAD ARRANGERS OF OFFERING MATERIALS RELATED TO
THE SENIOR NOTES (AS DEFINED IN THE DEBT COMMITMENT LETTERS), AND THE PROVISION
OF INFORMATION RELATING TO THE FINANCIAL AND OPERATING RESULTS OF THE COMPANY,
(III) TO COMPLY WITH ITS OBLIGATIONS UNDER THE FINANCING COMMITMENTS AND (IV) TO
ENFORCE ITS RIGHTS UNDER THE FINANCING COMMITMENTS.  THE COMPANY SHALL GIVE THE
ESOP PROMPT NOTICE UPON BECOMING AWARE OF ANY MATERIAL BREACH BY ANY PARTY OF
THE FINANCING COMMITMENTS OR ANY TERMINATION OF THE FINANCING COMMITMENTS.  UPON
REASONABLE REQUEST, THE COMPANY SHALL INFORM THE ESOP IN REASONABLE DETAIL OF
THE STATUS OF ITS EFFORTS TO ARRANGE THE FINANCING AND SHALL NOT PERMIT ANY
AMENDMENT OR MODIFICATION TO BE MADE TO, OR ANY WAIVER OF ANY MATERIAL PROVISION
OR REMEDY UNDER, THE DEBT COMMITMENT LETTER IF SUCH AMENDMENT, MODIFICATION,
WAIVER OR REMEDY REDUCES THE AGGREGATE AMOUNT OF THE FINANCING, OR AMENDS THE
CONDITIONS TO THE DRAWDOWN OF THE FINANCING OR ANY OTHER TERMS THEREOF IN ANY
RESPECT THAT COULD BE REASONABLY EXPECTED TO AFFECT THE AVAILABILITY OF THE
FINANCING OR DELAY THE CLOSING, IN EACH CASE, IN ANY MATERIAL RESPECT.  IN THE
EVENT THAT THE COMPANY BECOMES AWARE OF ANY EVENT OR CIRCUMSTANCE THAT MAKES
PROCUREMENT OF ANY PORTION OF THE FINANCING UNLIKELY TO OCCUR IN THE MANNER OR
FROM THE SOURCES

44


--------------------------------------------------------------------------------



SUBSTANTIALLY CONSISTENT WITH THE FINANCING COMMITMENTS, THE COMPANY SHALL
PROMPTLY NOTIFY THE ESOP AND SHALL USE REASONABLE BEST EFFORTS TO ARRANGE ANY
SUCH PORTION FROM ALTERNATIVE SOURCES.


(B)           THE ESOP WILL AND WILL CAUSE ITS REPRESENTATIVES TO, AT THE
COMPANY’S SOLE EXPENSE, COOPERATE REASONABLY WITH THE COMPANY AND ITS AUTHORIZED
REPRESENTATIVES IN CONNECTION WITH THE ARRANGEMENT, NEGOTIATION AND CLOSING OF
THE FINANCING AND THE ISSUANCE OF THE SENIOR NOTES (AS DEFINED IN THE DEBT
COMMITMENT LETTERS), INCLUDING (I) PARTICIPATION IN A REASONABLE NUMBER OF
MEETINGS ON REASONABLE ADVANCE NOTICE, (II) FURNISHING INFORMATION (INCLUDING
ANY FINANCIAL STATEMENTS) REASONABLY REQUIRED TO BE INCLUDED IN THE PREPARATION
OF OFFERING MEMORANDA, PRIVATE PLACEMENT MEMORANDA, PROSPECTUSES AND SIMILAR
DOCUMENTS, AND (III) COOPERATION AND ASSISTANCE IN RESPECT OF THE PREPARATION,
NEGOTIATION, EXECUTION AND CLOSING OF ANY UNDERWRITING OR PLACEMENT AGREEMENTS,
INDENTURES, CREDIT AGREEMENTS, PLEDGE AND SECURITY DOCUMENTS, OTHER DEFINITIVE
FINANCING DOCUMENTS; PROVIDED, THAT, WITHOUT LIMITING THE OBLIGATIONS OF THE
ESOP UNDER THIS SECTION 5.11(B), THE ESOP SHALL NOT BE REQUIRED TO BECOME
SUBJECT TO ANY OBLIGATIONS RELATING TO SUCH ACTIVITIES PRIOR TO THE CLOSING; AND
PROVIDED, FURTHER, THAT ANY INFORMATION PROVIDED TO THE COMPANY PURSUANT TO THIS
SECTION 5.11(B) SHALL BE SUBJECT TO THE APPLICABLE CONFIDENTIALITY AGREEMENT
OTHER THAN INFORMATION INCLUDED IN ANY OFFERING MEMORANDA, PRIVATE PLACEMENT
MEMORANDA, PROSPECTUSES AND SIMILAR DOCUMENTS.


SECTION 5.12           SPECIFIED DIVESTITURES. THE COMPANY SHALL, AND/OR SHALL
CAUSE ONE OR MORE OF ITS SUBSIDIARIES, TO: (A) PROMPTLY AFTER THE DATE HEREOF,
USE COMMERCIALLY REASONABLE EFFORTS (AT THE COMPANY’S SOLE EXPENSE) TO COMMENCE
A PROCESS BY WHICH THE COMPANY WILL OR WILL CAUSE ONE OR MORE OF ITS
SUBSIDIARIES TO SELL ALL OF THE ASSETS OR EQUITY OR OTHER OWNERSHIP INTERESTS
OWNED OR HELD BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES IN THE BUSINESSES
IDENTIFIED ON SECTION 5.12 OF THE COMPANY DISCLOSURE SCHEDULE (THE
“DIVESTITURES” AND EACH A “DIVESTITURE”), (B) COORDINATE WITH THE ESOP AND ITS
ADVISORS ON ALL MATERIAL ASPECTS OF THE SALE PROCESS AND STRATEGY IN EFFECTING
THE DIVESTITURES, INCLUDING ANY PUBLIC ANNOUNCEMENTS RELATED THERETO,
(C) COORDINATE WITH THE ESOP AND ITS ADVISORS ON ALL MATERIAL TERMS, CONDITIONS
AND OBLIGATIONS OF A PROPOSED DIVESTURE, INCLUDING TRANSACTION STRUCTURE AND
TIMING, PRICE, FORM OF CONSIDERATION, TAX CONSIDERATIONS, REPRESENTATIONS AND
WARRANTIES, INDEMNIFICATION OBLIGATIONS AND OTHER MATERIAL TERMS, CONDITIONS AND
OBLIGATIONS, AND (D) PROVIDE THE ESOP AND ITS ADVISORS WITH A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT UPON ANY MATERIAL TRANSACTION DOCUMENTS
RELATED TO A PROPOSED DIVESTITURE. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
REQUIRE THE COMPANY TO CONSUMMATE ANY SUCH DIVESTITURE OR TO ENTER INTO ANY
AGREEMENT FOR SUCH DIVESTITURE THAT IS NOT CONDITIONED ON THE CLOSING OF THE
MERGER.


SECTION 5.13           FCC MATTERS. DURING THE PERIOD FROM THE DATE OF THIS
AGREEMENT TO THE EFFECTIVE TIME OR THE DATE, IF ANY, ON WHICH THIS AGREEMENT IS
TERMINATED PURSUANT TO ARTICLE VII, THE COMPANY SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO: (I) COMPLY IN ALL MATERIAL RESPECTS WITH ALL MATERIAL
REQUIREMENTS OF THE FCC APPLICABLE TO THE CONSTRUCTION OR OPERATION OF A COMPANY
STATION, (II) PROMPTLY DELIVER TO THE ESOP COPIES OF ANY MATERIAL REPORTS,
APPLICATIONS, PETITIONS, OBJECTIONS OR RESPONSES FILED WITH THE FCC WITH RESPECT
TO A COMPANY STATION, (III) PROMPTLY NOTIFY THE ESOP OF ANY MATERIAL INQUIRY,
INVESTIGATION OR PROCEEDING INITIATED BY THE FCC RELATING TO A COMPANY STATION,
(IV) MAINTAIN IN EFFECT ALL OF THE COMPANY FCC LICENSES MATERIAL TO THE
OPERATION OF A COMPANY STATION AND (V) NOT MAKE OR REVOKE ANY ELECTION WITH THE
FCC IF SUCH ELECTION OR REVOCATION WOULD BE MATERIAL AND ADVERSE, INDIVIDUALLY
OR IN THE AGGREGATE, TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.

45


--------------------------------------------------------------------------------



SECTION 5.14           COMPANY OFFER.


(A)           AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE DATE HEREOF, THE
COMPANY SHALL COMMENCE (WITHIN THE MEANING OF RULE 14D-2 UNDER THE EXCHANGE ACT)
A TENDER OFFER (AS IT MAY BE AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THIS
AGREEMENT, THE “OFFER”) TO PURCHASE UP TO APPROXIMATELY 126 MILLION SHARES OF
COMPANY COMMON STOCK AT A PRICE OF $34 PER SHARE (SUCH AMOUNT, OR ANY DIFFERENT
AMOUNT PER SHARE OFFERED PURSUANT TO THE OFFER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, THE “OFFER PRICE”). THE OFFER SHALL BE SUBJECT TO THE CONDITIONS
SET FORTH IN SECTION 5.14 OF THE COMPANY DISCLOSURE SCHEDULE. THE COMPANY
EXPRESSLY RESERVES THE RIGHT (SUBJECT TO THE TERMS OF THE TRIBUNE PURCHASE
AGREEMENT) TO WAIVE ANY OF THE CONDITIONS TO THE OFFER AND TO MAKE ANY CHANGE IN
THE TERMS OF OR CONDITIONS TO THE OFFER. SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE OFFER, THE OFFER SHALL EXPIRE AT MIDNIGHT, NEW YORK CITY
TIME, ON THE DATE THAT IS 20 BUSINESS DAYS (FOR THIS PURPOSE CALCULATED IN
ACCORDANCE WITH SECTION 14D-1(G)(3) UNDER THE EXCHANGE ACT) AFTER THE DATE THAT
THE OFFER IS COMMENCED, UNLESS EXTENDED.


(B)           AS SOON AS PRACTICABLE ON THE DATE OF COMMENCEMENT OF THE OFFER,
THE COMPANY SHALL (I) FILE WITH THE SEC (A) A TENDER OFFER STATEMENT ON SCHEDULE
TO WITH RESPECT TO THE OFFER (TOGETHER WITH ALL AMENDMENTS AND SUPPLEMENTS
THERETO AND INCLUDING EXHIBITS THERETO, THE “SCHEDULE TO”) THAT SHALL INCLUDE
THE SUMMARY TERM SHEET REQUIRED THEREBY AND, AS EXHIBITS OR INCORPORATED BY
REFERENCE THERETO, THE OFFER TO PURCHASE AND FORMS OF LETTER OF TRANSMITTAL AND
SUMMARY ADVERTISEMENT, IF ANY, IN RESPECT OF THE OFFER (COLLECTIVELY, TOGETHER
WITH ANY AMENDMENTS OR SUPPLEMENTS THERETO, THE “OFFER DOCUMENTS”) AND (B) A
RULE 13E-3 TRANSACTION STATEMENT ON SCHEDULE 13E-3 (THE “TO SCHEDULE 13E-3”), IF
REQUIRED, AND (II) CAUSE THE OFFER DOCUMENTS TO BE DISSEMINATED TO HOLDERS OF
COMPANY COMMON STOCK. THE ESOP AND ITS COUNSEL SHALL BE GIVEN A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT ON THE SCHEDULE TO, THE OFFER DOCUMENTS AND
THE TO SCHEDULE 13E-3 EACH TIME BEFORE ANY SUCH DOCUMENT IS FILED WITH THE SEC,
AND THE COMPANY SHALL GIVE REASONABLE AND GOOD FAITH CONSIDERATION TO ANY
COMMENTS MADE BY THE ESOP AND ITS COUNSEL.


(C)           IF THE OFFER IS NOT CONSUMMATED, THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS HEREOF, AND THE
MERGER SHALL BE CONSUMMATED IN ACCORDANCE WITH THE TERMS AND SUBJECT TO THE
CONDITIONS HEREOF.


SECTION 5.15           EAGLES EXCHANGE. IN THE EVENT THAT ANY SHARES OF COMPANY
COMMON STOCK OR SERIES D-1 PREFERRED STOCK ARE OWNED OR HELD BY THE EAGLE
ENTITIES ON ANY DAY THAT IS LESS THAN 20 BUSINESS DAYS PRIOR TO CLOSING, THE
COMPANY SHALL, AND THE COMPANY SHALL CAUSE THE EAGLE ENTITIES TO, (A) ENTER INTO
AN EXCHANGE AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT C,
WHICH PROVIDES FOR EAGLE NEW MEDIA AND EAGLE PUBLISHING TO AGREE, ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THE FORM OF EXCHANGE AGREEMENT, TO
EXCHANGE (THE “EXCHANGE”) ALL OF THE OUTSTANDING COMPANY COMMON STOCK AND SERIES
D-1 PREFERRED STOCK HELD BY THEM FOR SHARES OF NEWLY DESIGNATED AND ISSUED
SERIES E PREFERRED STOCK, WITHOUT PAR VALUE, OF THE COMPANY (THE “SERIES E
PREFERRED STOCK”), WITH SUCH TERMS AND CONDITIONS AS ARE NECESSARY TO PROVIDE
FOR A FAIR VALUE EXCHANGE AND ARE REFLECTED IN A FORM OF CERTIFICATE OF
DESIGNATION THAT WILL BE ATTACHED AS AN EXHIBIT TO THE EXCHANGE AGREEMENT (THE
“CERTIFICATE OF DESIGNATION”), AND (B) TO CONSUMMATE THE EXCHANGE PRIOR TO
CLOSING.

46


--------------------------------------------------------------------------------



ARTICLE VI


CONDITIONS TO THE MERGER


SECTION 6.1             CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE
MERGER. THE RESPECTIVE OBLIGATIONS OF EACH PARTY TO EFFECT THE MERGER SHALL BE
SUBJECT TO THE FULFILLMENT (OR WAIVER BY ALL PARTIES) AT OR PRIOR TO THE
EFFECTIVE TIME OF THE FOLLOWING CONDITIONS (PROVIDED, HOWEVER, THAT NEITHER THE
ESOP NOR MERGER SUB SHALL BE PERMITTED TO WAIVE ANY CONDITION HEREUNDER WITHOUT
THE EXPRESS WRITTEN CONSENT OF TRIBUNE ACQUISITION):


(A)           THE COMPANY SHAREHOLDER APPROVAL SHALL HAVE BEEN OBTAINED.


(B)           NO RESTRAINING ORDER, INJUNCTION OR OTHER ORDER BY ANY COURT OR
OTHER TRIBUNAL OF COMPETENT JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF THE
MERGER SHALL HAVE BEEN ENTERED AND SHALL CONTINUE TO BE IN EFFECT.


(C)           ANY APPLICABLE WAITING PERIOD UNDER THE HSR ACT SHALL HAVE EXPIRED
OR BEEN EARLIER TERMINATED AND THE FCC ORDER SHALL HAVE BEEN OBTAINED.


(D)           THE CONSENTS AND APPROVALS SET FORTH ON SECTION 6.1(D) OF THE
COMPANY DISCLOSURE SCHEDULE SHALL HAVE BEEN RECEIVED.


(E)           THE EXCHANGE SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE
TERMS OF THE EXCHANGE AGREEMENT, UNLESS THE EAGLE ENTITIES DO NOT THEN OWN OR
HOLD ANY SHARES OF COMPANY COMMON STOCK OR SERIES D-1 PREFERRED STOCK AS A
RESULT OF A LIQUIDATION, DISTRIBUTION OR OTHERWISE.


(F)            ALL OF THE CONDITIONS PRECEDENT TO THE CONSUMMATION OF THE
PURCHASE OF THE SUBORDINATED NOTE AND THE WARRANT CONTEMPLATED BY THE TRIBUNE
PURCHASE AGREEMENT SHALL HAVE BEEN SATISFIED OR WAIVED (OTHER THAN CONSUMMATION
OF THE MERGER) SUCH THAT SUCH PURCHASES SHALL OCCUR IMMEDIATELY FOLLOWING THE
CONSUMMATION OF THE MERGER.


(G)           THE COMPANY SHALL HAVE OBTAINED THE FINANCING ON THE TERMS SET
FORTH IN THE FINANCING COMMITMENTS, OR ALTERNATIVE FINANCING ON SUBSTANTIALLY
SIMILAR TERMS THAT ARE NOT MATERIALLY MORE ONEROUS THAN THE TERMS REFLECTED IN
SUCH FINANCING COMMITMENTS, SUFFICIENT TO CONSUMMATE THE MERGER AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 6.2             CONDITIONS TO OBLIGATION OF THE COMPANY TO EFFECT THE
MERGER. THE OBLIGATION OF THE COMPANY TO EFFECT THE MERGER IS FURTHER SUBJECT TO
THE FULFILLMENT OF THE FOLLOWING CONDITIONS:


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE ESOP AND MERGER SUB SET
FORTH HEREIN SHALL BE TRUE AND CORRECT BOTH WHEN MADE AND AT AND AS OF THE
CLOSING DATE, AS IF MADE AT AND AS OF SUCH TIME (EXCEPT TO THE EXTENT EXPRESSLY
MADE AS OF AN EARLIER DATE, IN WHICH CASE AS OF SUCH DATE), EXCEPT WHERE THE
FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT
(WITHOUT GIVING EFFECT TO ANY LIMITATION AS TO “MATERIALITY” OR “MATERIAL
ADVERSE EFFECT” QUALIFIERS SET FORTH THEREIN) WOULD NOT HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, AN ESOP MATERIAL ADVERSE EFFECT.

47


--------------------------------------------------------------------------------



(B)           THE ESOP SHALL HAVE IN ALL MATERIAL RESPECTS PERFORMED ALL
OBLIGATIONS AND COMPLIED WITH ALL COVENANTS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT PRIOR TO THE EFFECTIVE TIME.


(C)           THE FCC ORDER SHALL NOT IMPOSE ANY CONDITION ON THE ESOP, THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY THAT, INDIVIDUALLY OR IN COMBINATION
WITH ONE OR MORE OTHER CONDITIONS, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, ASSETS, FINANCIAL CONDITION, RESULTS OF
OPERATIONS ON AN ONGOING BASIS OR CONTINUING OPERATIONS OF THE BROADCASTING
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


(D)           THE ESOP SHALL HAVE DELIVERED TO THE COMPANY A CERTIFICATE, DATED
THE EFFECTIVE TIME AND SIGNED ON ITS BEHALF BY THE ESOP FIDUCIARY, CERTIFYING TO
THE EFFECT THAT THE CONDITIONS SET FORTH IN SECTIONS 6.2(A) AND 6.2(B) HAVE BEEN
SATISFIED.


(E)           THE COMPANY SHALL HAVE OBTAINED AN OPINION FROM VALUATION RESEARCH
CORPORATION OR ANOTHER NATIONALLY RECOGNIZED FIRM REASONABLY SATISFACTORY TO THE
COMPANY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, AS TO THE
SOLVENCY OF THE COMPANY AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (INCLUDING ANY FINANCING IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND INCLUDING THE CLOSING OF THE TRANSACTIONS CONTEMPLATED
BY THE TRIBUNE PURCHASE AGREEMENT AND THE ESOP PURCHASE AGREEMENT).


SECTION 6.3             CONDITIONS TO OBLIGATIONS OF THE ESOP AND MERGER SUB TO
EFFECT THE MERGER. THE OBLIGATIONS OF THE ESOP AND MERGER SUB TO EFFECT THE
MERGER IS FURTHER SUBJECT TO THE FULFILLMENT OF THE FOLLOWING CONDITIONS
(PROVIDED, HOWEVER, THAT NEITHER THE ESOP NOR MERGER SUB SHALL BE PERMITTED TO
WAIVE ANY CONDITION HEREUNDER WITHOUT THE EXPRESS WRITTEN CONSENT OF TRIBUNE
ACQUISITION):


(A)           (I)  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH
IN SECTION 3.2(A) AND (D) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS,
(II) THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN
SECTIONS 3.10(A)(II) AND (B) SHALL BE TRUE AND CORRECT IN ALL RESPECTS AND (III)
THE OTHER REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH HEREIN SHALL
BE TRUE AND CORRECT BOTH WHEN MADE AND AT AND AS OF THE CLOSING DATE, AS IF MADE
AT AND AS OF SUCH TIME (EXCEPT TO THE EXTENT EXPRESSLY MADE AS OF AN EARLIER
DATE, IN WHICH CASE AS OF SUCH DATE), EXCEPT WHERE THE FAILURE OF SUCH
REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT (WITHOUT GIVING EFFECT
TO ANY LIMITATION AS TO “MATERIALITY” OR “MATERIAL ADVERSE EFFECT” QUALIFIERS
SET FORTH THEREIN) WOULD NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY
MATERIAL ADVERSE EFFECT.


(B)           THE COMPANY SHALL HAVE IN ALL MATERIAL RESPECTS PERFORMED ALL
OBLIGATIONS AND COMPLIED WITH ALL COVENANTS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT PRIOR TO THE EFFECTIVE TIME.


(C)           THE COMPANY SHALL HAVE DELIVERED TO THE ESOP A CERTIFICATE, DATED
THE EFFECTIVE TIME AND SIGNED BY ITS CHIEF EXECUTIVE OFFICER OR ANOTHER SENIOR
OFFICER, CERTIFYING TO THE EFFECT THAT THE CONDITIONS SET FORTH IN SECTIONS
6.3(A) AND (B) HAVE BEEN SATISFIED.

48


--------------------------------------------------------------------------------



SECTION 6.4             FRUSTRATION OF CLOSING CONDITIONS. NEITHER THE COMPANY
NOR THE ESOP MAY RELY, EITHER AS A BASIS FOR NOT CONSUMMATING THE MERGER OR
TERMINATING THIS AGREEMENT AND ABANDONING THE MERGER, ON THE FAILURE OF ANY
CONDITION SET FORTH IN SECTIONS 6.1, 6.2 OR 6.3, AS THE CASE MAY BE, TO BE
SATISFIED IF SUCH FAILURE WAS CAUSED BY SUCH PARTY’S BREACH OF ANY PROVISION OF
THIS AGREEMENT OR FAILURE TO USE ITS REASONABLE BEST EFFORTS TO CONSUMMATE THE
MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, AS REQUIRED BY AND
SUBJECT TO SECTION 5.6.


ARTICLE VII


TERMINATION


SECTION 7.1             TERMINATION OR ABANDONMENT. NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, THIS AGREEMENT MAY BE TERMINATED
AND ABANDONED AT ANY TIME PRIOR TO THE EFFECTIVE TIME, AS FOLLOWS:


(A)           BY THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND THE ESOP;


(B)           BY EITHER THE COMPANY OR THE ESOP IF (I) THE EFFECTIVE TIME SHALL
NOT HAVE OCCURRED ON OR BEFORE MAY 31, 2008 (THE “END DATE”) AND (II) THE PARTY
SEEKING TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 7.1(B) SHALL NOT
HAVE BREACHED IN ANY MATERIAL RESPECT ITS OBLIGATIONS UNDER THIS AGREEMENT IN
ANY MANNER THAT SHALL HAVE PROXIMATELY CAUSED THE FAILURE TO CONSUMMATE THE
MERGER ON OR BEFORE SUCH DATE;


(C)           BY EITHER THE COMPANY OR THE ESOP IF AN INJUNCTION, ORDER, DECREE
OR RULING SHALL HAVE BEEN ENTERED PERMANENTLY RESTRAINING, ENJOINING OR
OTHERWISE PROHIBITING THE CONSUMMATION OF THE MERGER AND SUCH INJUNCTION, ORDER,
DECREE OR RULING SHALL HAVE BECOME FINAL AND NON-APPEALABLE, PROVIDED THAT THE
PARTY SEEKING TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 7.1(C) SHALL
HAVE USED ITS REASONABLE BEST EFFORTS TO REMOVE SUCH INJUNCTION, ORDER, DECREE
OR RULING; AND PROVIDED, FURTHER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT
UNDER THIS SECTION 7.1(C) SHALL NOT BE AVAILABLE TO A PARTY IF SUCH FINAL,
NON-APPEALABLE INJUNCTION, ORDER, DECREE OR RULING WAS PRIMARILY DUE TO THE
FAILURE OF SUCH PARTY TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT;


(D)           BY EITHER THE COMPANY OR THE ESOP IF THE COMPANY MEETING
(INCLUDING ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF) SHALL HAVE CONCLUDED AND
THE COMPANY SHAREHOLDER APPROVAL CONTEMPLATED BY THIS AGREEMENT SHALL NOT HAVE
BEEN OBTAINED;


(E)           BY THE COMPANY, IF THE COMPANY IS NOT IN MATERIAL BREACH OF ANY OF
ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR OTHER AGREEMENTS CONTAINED IN THIS
AGREEMENT AND IF THE ESOP SHALL HAVE BREACHED OR FAILED TO PERFORM IN ANY
MATERIAL RESPECT ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR OTHER
AGREEMENTS CONTAINED IN THIS AGREEMENT, WHICH BREACH OR FAILURE TO PERFORM BY
THE ESOP (I) WOULD RESULT IN A FAILURE OF A CONDITION SET FORTH IN SECTION 6.1
OR 6.2 AND (II) CANNOT BE CURED BY THE END DATE; PROVIDED THAT THE COMPANY SHALL
HAVE GIVEN THE ESOP WRITTEN NOTICE, DELIVERED AT LEAST THIRTY (30) DAYS PRIOR TO
SUCH TERMINATION, STATING THE COMPANY’S INTENTION TO TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 7.1(E) AND THE BASIS FOR SUCH TERMINATION;

49


--------------------------------------------------------------------------------



(F)            BY THE ESOP, IF THE ESOP IS NOT IN MATERIAL BREACH OF ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS OR OTHER AGREEMENTS CONTAINED IN THIS
AGREEMENT AND IF THE COMPANY SHALL HAVE BREACHED OR FAILED TO PERFORM IN ANY
MATERIAL RESPECT ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR OTHER
AGREEMENTS CONTAINED IN THIS AGREEMENT, WHICH BREACH OR FAILURE TO PERFORM BY
THE COMPANY (I) WOULD RESULT IN A FAILURE OF A CONDITION SET FORTH IN SECTION
6.1 OR 6.3 AND (II) CANNOT BE CURED BY THE END DATE; PROVIDED THAT THE ESOP
SHALL HAVE GIVEN THE COMPANY WRITTEN NOTICE, DELIVERED AT LEAST THIRTY (30) DAYS
PRIOR TO SUCH TERMINATION, STATING THE ESOP’S INTENTION TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 7.1(F) AND THE BASIS FOR SUCH TERMINATION;


(G)           BY THE COMPANY, PRIOR TO THE COMPANY SHAREHOLDER APPROVAL, IF THE
BOARD OF DIRECTORS OF THE COMPANY OR THE SPECIAL COMMITTEE DETERMINES TO ACCEPT
A SUPERIOR PROPOSAL; PROVIDED, HOWEVER, THAT (I) THE COMPANY SHALL HAVE PROVIDED
WRITTEN NOTICE TO THE ESOP (A “NOTICE OF SUPERIOR PROPOSAL”) ADVISING THE ESOP
THAT THE BOARD OF DIRECTORS OF THE COMPANY OR THE SPECIAL COMMITTEE HAS RECEIVED
A SUPERIOR PROPOSAL, SPECIFYING IN WRITING THE MATERIAL TERMS AND CONDITIONS OF
SUCH SUPERIOR PROPOSAL AND THE IDENTITY OF THE PERSON MAKING THE PROPOSAL AND
PROVIDING THE ESOP WITH A COPY THEREOF (IF IN WRITING), (II) AT LEAST THREE (3)
BUSINESS DAYS FOLLOWING RECEIPT BY THE ESOP OF THE NOTICE OF SUPERIOR PROPOSAL,
AND TAKING INTO ACCOUNT ANY REVISED PROPOSAL MADE BY THE ESOP SINCE RECEIPT OF
THE NOTICE OF SUPERIOR PROPOSAL, THE BOARD OF DIRECTORS OF THE COMPANY OR THE
SPECIAL COMMITTEE SHALL HAVE CONCLUDED THAT SUCH SUPERIOR PROPOSAL REMAINS A
SUPERIOR PROPOSAL; PROVIDED THAT DURING SUCH THREE (3) BUSINESS DAY PERIOD, AT
THE ESOP’S REQUEST, THE COMPANY SHALL COOPERATE AND NEGOTIATE WITH THE ESOP IN
CONNECTION WITH THE ESOP’S EFFORTS TO MAKE SUCH A REVISED PROPOSAL; AND
PROVIDED, FURTHER, THAT IN THE EVENT OF ANY MATERIAL CHANGE TO THE TERMS OF SUCH
SUPERIOR PROPOSAL, THE BOARD OF DIRECTORS OF THE COMPANY OR THE SPECIAL
COMMITTEE SHALL DELIVER TO THE ESOP AN ADDITIONAL NOTICE OF SUPERIOR PROPOSAL,
AND THE THREE (3) BUSINESS DAY PERIOD REFERENCED ABOVE SHALL BE EXTENDED FOR AN
ADDITIONAL FORTY-EIGHT (48) HOURS, (III) THE COMPANY SHALL BE IN COMPLIANCE WITH
SECTION 5.3, (IV) THE BOARD OF DIRECTORS OF THE COMPANY SHALL CONCURRENTLY
APPROVE, AND THE COMPANY SHALL CONCURRENTLY ENTER INTO, A DEFINITIVE AGREEMENT
PROVIDING FOR THE IMPLEMENTATION OF SUCH SUPERIOR PROPOSAL AND (V) THE COMPANY
SHALL HAVE GIVEN THE ESOP FORTY-EIGHT (48) HOURS’ WRITTEN NOTICE OF ITS
INTENTION TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 7.1(G), WHICH
NOTICE PERIOD MAY RUN CONCURRENTLY WITH ANY NOTICE PERIOD CONTEMPLATED BY CLAUSE
(II) ABOVE;


(H)           BY THE ESOP, PRIOR TO THE COMPANY SHAREHOLDER APPROVAL, IF THE
BOARD OF DIRECTORS OF THE COMPANY HAS FAILED TO MAKE THE RECOMMENDATION IN THE
PROXY STATEMENT OR HAS EFFECTED A CHANGE OF RECOMMENDATION IN A MANNER ADVERSE
TO THE ESOP; AND


(I)            BY THE COMPANY, IF THE CONSUMMATION OF THE PURCHASE OF COMPANY
COMMON STOCK AND THE SUBORDINATED EXCHANGEABLE NOTE PURSUANT TO THE TRIBUNE
PURCHASE AGREEMENT SHALL NOT HAVE OCCURRED ON OR PRIOR TO AUGUST 17, 2007 OR IF
THE TRIBUNE PURCHASE AGREEMENT IS TERMINATED IN ACCORDANCE WITH ITS TERMS PRIOR
TO THE EFFECTIVE TIME.

In the event of termination of this Agreement pursuant to this Section 7.1, this
Agreement shall terminate (except for Article VIII, which shall survive such
termination), and there shall be no other liability on the part of the Company,
the ESOP or Merger Sub, except as provided in Section 8.20 of the Tribune
Purchase Agreement.

50


--------------------------------------------------------------------------------



ARTICLE VIII


MISCELLANEOUS


SECTION 8.1             NO SURVIVAL OF REPRESENTATIONS AND WARRANTIES. NONE OF
THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY INSTRUMENT
DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE MERGER.


SECTION 8.2             EXPENSES. WHETHER OR NOT THE MERGER IS CONSUMMATED, ALL
COSTS AND EXPENSES INCURRED BY THE COMPANY, THE ESOP, THE ESOP FIDUCIARY OR
MERGER SUB IN CONNECTION WITH THE MERGER, THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE PAID BY THE COMPANY.


SECTION 8.3             COUNTERPARTS; EFFECTIVENESS. THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE CONSECUTIVE COUNTERPARTS (INCLUDING BY FACSIMILE), EACH
OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT, AND SHALL BECOME EFFECTIVE WHEN ONE OR
MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED (BY
TELECOPY OR OTHERWISE) TO THE OTHER PARTIES.


SECTION 8.4             GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


SECTION 8.5             JURISDICTION; ENFORCEMENT. THE PARTIES AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT EXCLUSIVELY IN
THE DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE COURT THEREFROM WITHIN
THE STATE OF DELAWARE (OR, IF THE DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT
JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE
STATE OF DELAWARE). IN ADDITION, EACH OF THE PARTIES HERETO IRREVOCABLY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER BROUGHT BY THE OTHER PARTY HERETO OR ITS SUCCESSORS OR ASSIGNS, SHALL
BE BROUGHT AND DETERMINED EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY AND ANY
STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE
DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR
MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE). EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS AND AGREES
THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE
AFORESAID COURTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE,
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, (A) ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE NAMED COURTS FOR
ANY REASON

51


--------------------------------------------------------------------------------



OTHER THAN THE FAILURE TO SERVE IN ACCORDANCE WITH THIS SECTION 8.5, (B) ANY
CLAIM THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH
COURT OR FROM ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH
SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) AND (C) TO THE FULLEST EXTENT
PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT (I) THE SUIT, ACTION OR
PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (II) THE VENUE OF
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (III) THIS AGREEMENT, OR THE
SUBJECT MATER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.


SECTION 8.6             WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


SECTION 8.7             NOTICES. ANY NOTICE REQUIRED TO BE GIVEN HEREUNDER SHALL
BE SUFFICIENT IF IN WRITING, AND SENT BY FACSIMILE TRANSMISSION (PROVIDED THAT
ANY NOTICE RECEIVED BY FACSIMILE TRANSMISSION OR OTHERWISE AT THE ADDRESSEE’S
LOCATION ON ANY BUSINESS DAY AFTER 5:00 P.M. (ADDRESSEE’S LOCAL TIME) SHALL BE
DEEMED TO HAVE BEEN RECEIVED AT 9:00 A.M. (ADDRESSEE’S LOCAL TIME) ON THE NEXT
BUSINESS DAY), BY RELIABLE OVERNIGHT DELIVERY SERVICE (WITH PROOF OF SERVICE),
HAND DELIVERY OR CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED AND
FIRST-CLASS POSTAGE PREPAID), ADDRESSED AS FOLLOWS:

To the ESOP or Merger Sub:

Tribune Employee Stock Ownership Trust
c/o Greatbanc Trust Company, Trustee
1301 West 22nd Street, Suite 702
Oak Brook, Il  60523
Attn: Marilyn Marchetti and Danielle Montesano
Tel: (630) 572-5121 and (630) 572-5120
Fax: (630) 571-0599

with copies to:

K & L Gates
535 Smithfield Street
Pittsburgh, PA  15222
Attn: Charles R. Smith, Esq.
Tel: (412) 355-6536
Fax: (412) 355-6501

and with additional copies to Tribune Acquisition and its copied parties.

To the Company:

Tribune Company

435 North Michigan Avenue

Chicago, IL 60611

52


--------------------------------------------------------------------------------


Attn: c/o Crane H. Kenney

Senior Vice President, General Counsel & Secretary

Tel: (312) 222-2491

Fax: (312) 222-4206

with copies to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attn: Steven A. Rosenblum and Peter E. Devine

Tel: (212) 403-1000

Fax: (212) 403-2000

and

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attn: Thomas A. Cole and Larry A. Barden

Tel: (312) 853-7473 and (312) 853-7785

Fax: (312) 853-7036

and

Skadden, Arps, Slate, Meagher & Flom LLP

Suite 2100

333 West Wacker Drive

Chicago, IL 60606

Attn: Charles W. Mulaney, Jr.

Tel: (312) 407-0700

Fax: (312) 407-0411

and

McDermott, Will & Emery

227 West Monroe Street

Chicago, IL 60606

Attn: William W. Merten

Tel: (312) 984-7647

Fax: (312) 984-7700

To Tribune Acquisition:

EGI-TRB, L.L.C.

c/o Equity Group Investments, L.L.C.

Two North Riverside Plaza, Suite 600

53


--------------------------------------------------------------------------------


Chicago, IL 60606

Attn: Joseph M. Paolucci and Marc D. Hauser

Tel: (312) 466-3885 and (312) 466-3281

Fax: (312) 454-0335

with copies to:

Jenner & Block LLP

330 N. Wabash Ave.

Chicago, IL 60611

Attn: Joseph P. Gromacki

Tel: (312) 923-2637

Fax: (312) 923-2737

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or five (5)
business days after the notice is given, whichever is later. Rejection or other
refusal to accept or the inability to deliver because of changed address of
which no notice was given shall be deemed to be receipt of the notice as of the
date of such rejection, refusal or inability to deliver.


SECTION 8.8             ASSIGNMENT; BINDING EFFECT. NEITHER THIS AGREEMENT NOR
ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY ANY
OF THE PARTIES HERETO (WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTIES. SUBJECT TO THE PRECEDING SENTENCE,
THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 8.9             SEVERABILITY. ANY TERM OR PROVISION OF THIS AGREEMENT
WHICH IS INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO THAT
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY WITHOUT RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS
AND PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION. IF ANY PROVISION OF
THIS AGREEMENT IS SO BROAD AS TO BE UNENFORCEABLE, SUCH PROVISION SHALL BE
INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE.


SECTION 8.10           ENTIRE AGREEMENT; THIRD-PARTY BENEFICIARIES. THIS
AGREEMENT (INCLUDING THE EXHIBITS AND SCHEDULES HERETO) AND THE CONFIDENTIALITY
AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT, AND SUPERSEDE ALL OTHER PRIOR
AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES, OR
ANY OF THEM, WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND, EXCEPT
FOR THE PROVISIONS OF SECTION 2.1(A), SECTION 5.5(A), SECTION 5.5(B)(V), SECTION
5.9, AND THE LAST TWO SENTENCES OF SECTION 5.5(B)(I), IS NOT INTENDED TO AND
SHALL NOT CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO ANY RIGHTS OR
REMEDIES HEREUNDER.


SECTION 8.11           AMENDMENTS; WAIVERS. AT ANY TIME PRIOR TO THE EFFECTIVE
TIME, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED IF, AND ONLY IF,
SUCH AMENDMENT OR WAIVER IS IN WRITING AND SIGNED, IN THE CASE OF AN AMENDMENT,
BY THE COMPANY, THE ESOP AND

54


--------------------------------------------------------------------------------



MERGER SUB, OR IN THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS
TO BE EFFECTIVE; PROVIDED, HOWEVER, THAT AFTER RECEIPT OF COMPANY SHAREHOLDER
APPROVAL, IF ANY SUCH AMENDMENT OR WAIVER SHALL BY APPLICABLE LAW OR IN
ACCORDANCE WITH THE RULES AND REGULATIONS OF THE NEW YORK STOCK EXCHANGE REQUIRE
FURTHER APPROVAL OF THE SHAREHOLDERS OF THE COMPANY, THE EFFECTIVENESS OF SUCH
AMENDMENT OR WAIVER SHALL BE SUBJECT TO THE APPROVAL OF THE SHAREHOLDERS OF THE
COMPANY. NOTWITHSTANDING THE FOREGOING, NO FAILURE OR DELAY BY THE COMPANY OR
THE ESOP IN EXERCISING ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER
EXERCISE OF ANY OTHER RIGHT HEREUNDER.


SECTION 8.12           TRIBUNE ACQUISITION RIGHTS. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, IT IS EXPRESSLY ACKNOWLEDGED AND AGREED THAT
NEITHER THE ESOP NOR MERGER SUB MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF
TRIBUNE ACQUISITION, EITHER (A) WAIVE OR AMEND ANY PROVISION OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ANY CONDITION UNDER SECTION 6.1 OR 6.3 HEREOF),
INCLUDING BY THE EXERCISE OF ANY CONSENT RIGHTS, OR (B) AGREE TO, OR EXERCISE
ANY RIGHT TO, TERMINATE THIS AGREEMENT UNDER SECTION 7.1(A) OR 7.1(H).


SECTION 8.13           HEADINGS. HEADINGS OF THE ARTICLES AND SECTIONS OF THIS
AGREEMENT ARE FOR CONVENIENCE OF THE PARTIES ONLY AND SHALL BE GIVEN NO
SUBSTANTIVE OR INTERPRETIVE EFFECT WHATSOEVER. THE TABLE OF CONTENTS TO THIS
AGREEMENT IS FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


SECTION 8.14           INTERPRETATION. WHEN A REFERENCE IS MADE IN THIS
AGREEMENT TO AN ARTICLE OR SECTION, SUCH REFERENCE SHALL BE TO AN ARTICLE OR
SECTION OF THIS AGREEMENT UNLESS OTHERWISE INDICATED. WHENEVER THE WORDS
“INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  THE WORDS “HEREOF,”
“HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT
SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF
THIS AGREEMENT. ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED
MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED
PURSUANT THERETO UNLESS OTHERWISE DEFINED THEREIN. THE DEFINITIONS CONTAINED IN
THIS AGREEMENT ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF
SUCH TERMS AND TO THE MASCULINE AS WELL AS TO THE FEMININE AND NEUTER GENDERS OF
SUCH TERM. ANY AGREEMENT, INSTRUMENT OR STATUTE DEFINED OR REFERRED TO HEREIN OR
IN ANY AGREEMENT OR INSTRUMENT THAT IS REFERRED TO HEREIN MEANS SUCH AGREEMENT,
INSTRUMENT OR STATUTE AS FROM TIME TO TIME AMENDED, MODIFIED OR SUPPLEMENTED,
INCLUDING (IN THE CASE OF AGREEMENTS OR INSTRUMENTS) BY WAIVER OR CONSENT AND
(IN THE CASE OF STATUTES) BY SUCCESSION OF COMPARABLE SUCCESSOR STATUTES AND
REFERENCES TO ALL ATTACHMENTS THERETO AND INSTRUMENTS INCORPORATED THEREIN. EACH
OF THE PARTIES HAS PARTICIPATED IN THE DRAFTING AND NEGOTIATION OF THIS
AGREEMENT. IF AN AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT MUST BE CONSTRUED AS IF IT IS DRAFTED BY ALL THE PARTIES, AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


SECTION 8.15           NO RECOURSE. THIS AGREEMENT MAY ONLY BE ENFORCED AGAINST,
AND ANY CLAIMS OR CAUSES OF ACTION THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT MAY ONLY BE MADE AGAINST, THE ENTITIES THAT ARE EXPRESSLY IDENTIFIED
AS PARTIES HERETO AND NO PAST, PRESENT OR FUTURE AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, INCORPORATOR, MEMBER, MANAGER, PARTNER, STOCKHOLDER, AGENT, ATTORNEY
OR REPRESENTATIVE OF ANY PARTY HERETO SHALL HAVE ANY LIABILITY FOR ANY
OBLIGATIONS OR LIABILITIES OF

55


--------------------------------------------------------------------------------



THE PARTIES TO THIS AGREEMENT OR FOR ANY CLAIM BASED ON, IN RESPECT OF, OR BY
REASON OF, THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 8.16           DEFINITIONS.


(A)           REFERENCES IN THIS AGREEMENT TO “SUBSIDIARIES” OF ANY PARTY SHALL
MEAN ANY CORPORATION, PARTNERSHIP, ASSOCIATION, TRUST OR OTHER FORM OF LEGAL
ENTITY OF WHICH (I) MORE THAN 50% OF THE OUTSTANDING VOTING SECURITIES ARE ON
THE DATE HEREOF DIRECTLY OR INDIRECTLY OWNED BY SUCH PARTY, OR (II) SUCH PARTY
OR ANY SUBSIDIARY OF SUCH PARTY IS A GENERAL PARTNER (EXCLUDING PARTNERSHIPS IN
WHICH SUCH PARTY OR ANY SUBSIDIARY OF SUCH PARTY DOES NOT HAVE A MAJORITY OF THE
VOTING INTERESTS IN SUCH PARTNERSHIP). REFERENCES IN THIS AGREEMENT (EXCEPT AS
SPECIFICALLY OTHERWISE DEFINED) TO “AFFILIATES” SHALL MEAN, AS TO ANY PERSON,
ANY OTHER PERSON WHICH, DIRECTLY OR INDIRECTLY, CONTROLS, OR IS CONTROLLED BY,
OR IS UNDER COMMON CONTROL WITH, SUCH PERSON. AS USED IN THIS DEFINITION,
“CONTROL” (INCLUDING, WITH ITS CORRELATIVE MEANINGS, “CONTROLLED BY” AND “UNDER
COMMON CONTROL WITH”) SHALL MEAN THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF MANAGEMENT OR POLICIES OF A PERSON,
WHETHER THROUGH THE OWNERSHIP OF SECURITIES OR PARTNERSHIP OR OTHER OWNERSHIP
INTERESTS, BY CONTRACT OR OTHERWISE. REFERENCES IN THIS AGREEMENT (EXCEPT AS
SPECIFICALLY OTHERWISE DEFINED) TO “PERSON” SHALL MEAN AN INDIVIDUAL, A
CORPORATION, A PARTNERSHIP, A LIMITED LIABILITY COMPANY, AN ASSOCIATION, A TRUST
OR ANY OTHER ENTITY, GROUP (AS SUCH TERM IS USED IN SECTION 13 OF THE EXCHANGE
ACT) OR ORGANIZATION, INCLUDING, WITHOUT LIMITATION, A GOVERNMENTAL ENTITY, AND
ANY PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PERSON. AS USED IN THIS AGREEMENT,
“KNOWLEDGE” MEANS (I) WITH RESPECT TO THE ESOP, THE ACTUAL KNOWLEDGE OF THE
INDIVIDUALS LISTED ON SECTION 8.16(A) OF THE COMPANY DISCLOSURE SCHEDULE AND
(II) WITH RESPECT TO THE COMPANY, THE ACTUAL KNOWLEDGE OF THE INDIVIDUALS LISTED
ON SECTION 8.16(A) OF THE COMPANY DISCLOSURE SCHEDULE. AS USED IN THIS
AGREEMENT, “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A
DAY ON WHICH THE BANKS IN NEW YORK ARE AUTHORIZED BY LAW OR EXECUTIVE ORDER TO
BE CLOSED. REFERENCES IN THIS AGREEMENT TO SPECIFIC LAWS OR TO SPECIFIC
PROVISIONS OF LAWS SHALL INCLUDE ALL RULES AND REGULATIONS PROMULGATED
THEREUNDER. ANY STATUTE DEFINED OR REFERRED TO HEREIN OR IN ANY AGREEMENT OR
INSTRUMENT REFERRED TO HEREIN SHALL MEAN SUCH STATUTE AS FROM TIME TO TIME
AMENDED, MODIFIED OR SUPPLEMENTED, INCLUDING BY SUCCESSION OF COMPARABLE
SUCCESSOR STATUTES.

(b)           Each of the following terms is defined on the pages set forth
opposite such term:

Action

43

Additional Per Share Consideration

4

affiliates

56

Agreement

1

Alternative Proposal

34

Annualized Portion

4

Book-Entry Shares

5

business day

56

Cancelled Shares

4

Certificate of Designation

46

 

56


--------------------------------------------------------------------------------


 

Certificate of Merger

2

Certificates

5

Change of Recommendation

33

Closing

2

Closing Date

2

Code

6

Communications Act

12

Company

1

Company Approvals

12

Company Benefit Plans

17

Company Common Stock

3

Company Disclosure Schedule

7

Company Employees

38

Company FCC Licenses

15

Company Financial Advisors

23

Company Joint Venture

7

Company Material Adverse Effect

8

Company Material Contracts

23

Company Meeting

36

Company Permits

15

Company Preferred Stock

9

Company SEC Documents

13

Company Shareholder Approval

22

Company Station

16

Company Stock Option

36

Company Stock Plans

9

Company Stock-Based Award

37

Confidentiality Agreement

33

control

56

Debt Commitment Letters

44

DGCL

2

Dissenting Shares

4

Divestiture

45

Divestitures

45

Eagle Entities

8

Eagle New Media

8

Eagle Publishing

8

Effective Time

2

Employees

21

End Date

49

Environmental Law

16

ERISA

17

ERISA Affiliate

18

ESOP

1

ESOP Approvals

25

ESOP Fiduciary

1

 

57


--------------------------------------------------------------------------------


 

ESOP Material Adverse Effect

24

ESOP Purchase Agreement

1

Exchange

46

Exchange Act

11

Exchange Agreement

9

Exchange Fund

5

Existing Credit Agreements

29

FAA

15

FCC

11

FCC Applications

40

FCC Order

12

FCC Rules

12

Financing

44

Financing Commitments

44

GAAP

13

Governmental Entity

11

Hazardous Substance

17

HSR Act

11

Indemnified Party

43

Information Memorandum

27

Intellectual Property

22

Investor Rights Agreement

1

IRS

18

knowledge

56

Law

14

Laws

14

Lien

12

Maximum Premium

43

Merger

1

Merger Consideration

4

Merger Sub

1

MVPDs

24

New Credit Agreements

29

New Plans

38

Notice of Superior Proposal

50

Offer

46

Offer Documents

46

Offer Price

46

Old Plans

38

Option and Stock-Based Consideration

37

Option Consideration

36

Paying Agent

5

Permitted Lien

13

person

56

Proxy Statement

19

Recommendation

11

 

58


--------------------------------------------------------------------------------


 

Regulatory Law

41

Release

17

Renewal Application

41

Renewal Station

41

Representatives

31

Restricted Shares

37

Rights

20

Rights Agreement

20

Sarbanes-Oxley Act

14

Schedule 13E-3

19

Schedule TO

46

SEC

13

Securities Act

13

Series D-1 Preferred Stock

9

Series E Preferred Stock

46

Share

3

Special Committee

1

State Commissions

11

Stock Purchase Plan

37

Subordinated Exchangeable Note

1

Subordinated Note

1

Subsidiaries

56

Superior Proposal

34

Surviving Corporation

2

Tax Return

21

Taxes

21

Termination Date

27

TO Schedule 13E-3

46

Tolling Agreement

42

Transitional Compensation Plan

38

Tribune Acquisition

1

Tribune Purchase Agreement

1

Warrant

1

 

59


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

GREATBANC TRUST COMPANY, not in its
individual or corporate capacity, but solely as
trustee of the TRIBUNE EMPLOYEE STOCK
OWNERSHIP TRUST, which forms a part of the
TRIBUNE EMPLOYEE STOCK OWNERSHIP
PLAN

 

 

 

 

 

 

 

By:

/s/ Marilyn H. Marchetti

 

 

 

Name:

Marilyn H. Marchetti

 

 

Title:

Senior Vice President

 

 

 

 

 

TESOP CORPORATION

 

 

 

 

 

 

 

By:

/s/ Marilyn H. Marchetti

 

 

 

Name:

Marilyn H. Marchetti

 

 

Title:

President

 

 

 

 

 

TRIBUNE COMPANY

 

 

 

 

 

By:

/s/ Dennis J. FitzSimons

 

 

 

Name:

Dennis J. FitzSimons

 

 

Title:

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

EGI-TRB, L.L.C.

 

(solely for the limited purposes of Section 8.12
hereof)

 

 

 

 

 

 

By:

/s/ Philip G. Tinkler

 

 

 

Name:

Philip G. Tinkler

 

 

Title:

Vice President

 

 

Signature Page to the Agreement and Plan of Merger


--------------------------------------------------------------------------------